Exhibit 10.3

 

LOAN NO. 18-52423

 

 

 

LOAN AGREEMENT

 

Dated as of June 13, 2018

 

Between

 

EACH OF THE PARTIES SET FORTH ON SCHEDULE I ATTACHED HERETO,
collectively, as Borrower

 

and

 

BANK OF AMERICA, N.A.,

 

BARCLAYS BANK PLC, and

 

MORGAN STANLEY BANK, N.A.,

collectively, as Lender

 

 

 

Mortgage Loan Agreement – Pool B

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Principles of Construction

33

 

 

 

ARTICLE 2 GENERAL TERMS

33

 

 

 

Section 2.1

The Loan

33

Section 2.2

Disbursement to Borrower

33

Section 2.3

The Note, Mortgage and Loan Documents

34

Section 2.4

Interest Rate

34

Section 2.5

Loan Payments

37

Section 2.6

Loan Prepayments

42

Section 2.7

Taxes

43

Section 2.8

Loan Assignment

46

Section 2.9

Property Releases

47

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT

49

 

 

 

Section 3.1

Conditions Precedent

49

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

49

 

 

 

Section 4.1

Organization

49

Section 4.2

Status of Borrower

50

Section 4.3

Validity of Documents

50

Section 4.4

No Conflicts

50

Section 4.5

Litigation

51

Section 4.6

Agreements

51

Section 4.7

Solvency

51

Section 4.8

Full and Accurate Disclosure

52

Section 4.9

No Plan Assets

52

 

i

--------------------------------------------------------------------------------


 

Section 4.10

Not a Foreign Person

52

Section 4.11

Enforceability

52

Section 4.12

Business Purposes

52

Section 4.13

Compliance

53

Section 4.14

Financial Information

53

Section 4.15

Condemnation

53

Section 4.16

Utilities and Public Access; Parking

53

Section 4.17

Separate Lots

54

Section 4.18

Assessments

54

Section 4.19

Insurance

54

Section 4.20

Use of Property

54

Section 4.21

Certificate of Occupancy; Licenses

54

Section 4.22

Flood Zone

54

Section 4.23

Physical Condition

55

Section 4.24

Boundaries

55

Section 4.25

Leases

55

Section 4.26

Filing and Recording Taxes

55

Section 4.27

Management Agreement

55

Section 4.28

Illegal Activity

56

Section 4.29

Construction Expenses

56

Section 4.30

Personal Property

56

Section 4.31

Taxes

56

Section 4.32

Title

56

Section 4.33

Federal Reserve Regulations

56

Section 4.34

Investment Company Act

57

Section 4.35

Reciprocal Easement Agreements

57

Section 4.36

No Change in Facts or Circumstances; Disclosure

57

Section 4.37

Intellectual Property

58

Section 4.38

Compliance with Prescribed Laws

58

Section 4.39

Brokers and Financial Advisors

58

Section 4.40

Franchise Agreements

58

Section 4.41

PIPS

58

Section 4.42

[Intentionally Omitted]

58

Section 4.43

Labor Matters

59

 

ii

--------------------------------------------------------------------------------


 

Section 4.44

[Intentionally Omitted]

59

Section 4.45

[Intentionally Omitted]

59

Section 4.46

Operating Lease Representations

59

Section 4.47

Survival

59

 

 

 

ARTICLE 5 BORROWER COVENANTS

59

 

 

 

Section 5.1

Existence; Compliance with Requirements

59

Section 5.2

Maintenance and Use of Property

60

Section 5.3

Waste

60

Section 5.4

Taxes and Other Charges

61

Section 5.5

Litigation

62

Section 5.6

Access to Properties

62

Section 5.7

Notice of Default

62

Section 5.8

Cooperate in Legal Proceedings

62

Section 5.9

Performance by Borrower

62

Section 5.10

Awards; Insurance Proceeds

63

Section 5.11

Financial Reporting

63

Section 5.12

Estoppel Statement

64

Section 5.13

Leasing Matters

65

Section 5.14

Property Management

67

Section 5.15

Liens

69

Section 5.16

Debt Cancellation

69

Section 5.17

Zoning

69

Section 5.18

ERISA

69

Section 5.19

No Joint Assessment

70

Section 5.20

Reciprocal Easement Agreements

70

Section 5.21

Alterations

70

Section 5.22

Agreements

71

Section 5.23

Compliance with Prescribed Laws

71

Section 5.24

Interest Rate Cap Agreement

72

Section 5.25

Franchise Agreement

74

Section 5.26

Trade Names

75

Section 5.27

[Intentionally Omitted]

76

Section 5.28

[Intentionally Omitted]

76

 

iii

--------------------------------------------------------------------------------


 

Section 5.29

Operating Lease Provisions

76

Section 5.30

[Intentionally Omitted]

77

Section 5.31

[Intentionally Omitted]

77

 

 

 

ARTICLE 6 ENTITY COVENANTS

77

 

 

 

Section 6.1

Single Purpose Entity/Separateness

77

Section 6.2

Change of Name, Identity or Structure

81

Section 6.3

Business and Operations

82

Section 6.4

Independent Director

82

 

 

 

ARTICLE 7 NO SALE OR ENCUMBRANCE

83

 

 

 

Section 7.1

Transfer Definitions

83

Section 7.2

No Sale/Encumbrance

83

Section 7.3

Permitted Transfers

84

Section 7.4

Assumption

85

Section 7.5

Immaterial Transfers and Easements, Etc.

88

Section 7.6

Advised Entity Transfer

89

 

 

 

ARTICLE 8 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

89

 

 

 

Section 8.1

Insurance

89

Section 8.2

Full Replacement Values

93

Section 8.3

Casualty

94

Section 8.4

Condemnation

94

Section 8.5

Restoration

94

 

 

 

ARTICLE 9 RESERVE FUNDS

99

 

 

 

Section 9.1

Required Repairs

99

Section 9.2

Replacements

99

Section 9.3

Intentionally Omitted

100

Section 9.4

Tax and Insurance Reserve Funds

100

Section 9.5

Excess Cash

101

Section 9.6

Required Work

101

Section 9.7

Release of Reserve Funds

103

 

iv

--------------------------------------------------------------------------------


 

Section 9.8

[Intentionally Omitted]

105

Section 9.9

PIP Reserve Funds

105

Section 9.10

Reserve Funds Generally

106

Section 9.11

Letters of Credit

109

 

 

 

ARTICLE 10 CASH MANAGEMENT

110

 

 

 

Section 10.1

Cash Management Account

110

Section 10.2

Deposits and Withdrawals

111

Section 10.3

Security Interest

111

 

 

 

ARTICLE 11 EVENTS OF DEFAULT; REMEDIES

113

 

 

 

Section 11.1

Event of Default

113

Section 11.2

Remedies

116

 

 

 

ARTICLE 12 INTENTIONALLY OMITTED

117

 

 

 

ARTICLE 13 SECONDARY MARKET

117

 

 

 

Section 13.1

Transfer of Loan

117

Section 13.2

Delegation of Servicing

118

Section 13.3

Dissemination of Information

118

Section 13.4

Cooperation

119

Section 13.5

Securitization

121

Section 13.6

Regulation AB Obligor Information

123

Section 13.7

Other Regulation AB Information

124

Section 13.8

New Mezzanine Loan

125

Section 13.9

Intercreditor Agreement

126

Section 13.10

Reallocation of Loan Amounts

126

 

 

 

ARTICLE 14 INDEMNIFICATIONS

126

 

 

 

Section 14.1

General Indemnification

126

Section 14.2

Mortgage and Intangible Tax Indemnification

127

Section 14.3

ERISA Indemnification

127

Section 14.4

Survival

128

 

v

--------------------------------------------------------------------------------


 

ARTICLE 15 EXCULPATION

128

 

 

 

Section 15.1

Exculpation

128

 

 

 

ARTICLE 16 NOTICES

132

 

 

 

Section 16.1

Notices

132

 

 

 

ARTICLE 17 FURTHER ASSURANCES

133

 

 

 

Section 17.1

Replacement Documents

133

Section 17.2

Recording of Mortgage, etc.

133

Section 17.3

Further Acts, etc.

134

Section 17.4

Changes in Tax, Debt, Credit and Documentary Stamp Laws

134

Section 17.5

Expenses

135

Section 17.6

Cost of Enforcement

136

 

 

 

ARTICLE 18 WAIVERS

137

 

 

 

Section 18.1

Remedies Cumulative; Waivers

137

Section 18.2

Modification, Waiver in Writing

137

Section 18.3

Delay Not a Waiver

137

Section 18.4

Trial by Jury

138

Section 18.5

Waiver of Notice

138

Section 18.6

Remedies of Borrower

138

Section 18.7

Cross Default; Cross Collateralization; Waiver of Marshalling of Assets

138

Section 18.8

Waiver of Statute of Limitations

139

Section 18.9

Waiver of Counterclaim

139

 

 

 

ARTICLE 19 GOVERNING LAW

139

 

 

 

Section 19.1

Governing Law

139

Section 19.2

Severability

140

Section 19.3

Preferences

141

 

 

 

ARTICLE 20 MISCELLANEOUS

141

 

 

 

Section 20.1

Survival

141

 

vi

--------------------------------------------------------------------------------


 

Section 20.2

Lender’s Discretion

141

Section 20.3

Headings

141

Section 20.4

Schedules Incorporated

141

Section 20.5

Offsets, Counterclaims and Defenses

141

Section 20.6

No Joint Venture or Partnership; No Third Party Beneficiaries

142

Section 20.7

Publicity

143

Section 20.8

Conflict; Construction of Documents; Reliance

143

Section 20.9

Duplicate Originals; Counterparts

143

Section 20.10

Joint and Several Liability

144

Section 20.11

Entire Agreement

144

Section 20.12

Contributions and Waivers

144

Section 20.13

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

147

 

vii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of June 13, 2018 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
BANK OF AMERICA, N.A., a national banking association, having an address at 214
North Tryon Street, NC1-027-15-01, Charlotte, North Carolina 28255 (“BofA”),
BARCLAYS BANK PLC, a public company registered in England and Wales, having an
address at 745 Seventh Avenue, New York, New York 10019 (“Barclays”) and MORGAN
STANLEY BANK, N.A., a national banking association, having an address at 1585
Broadway, New York, New York 10036 (“MS”; and together with BofA and Barclays,
and each of their respective successors and/or assigns, “Lender”) and each of
the parties set forth on Schedule I attached hereto, each having an address c/o
Ashford Hospitality Trust, 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254
(together with their successors and/or assigns, individually and/or
collectively, as the context may require, “Borrower”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Loan from Lender.

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1                                   Definitions

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable Accountant” shall mean a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender.

 

“Acceptable Counterparty” shall mean (a) a bank or other financial institution
which has (i) a long term senior unsecured debt rating of “A1” or higher by
Moody’s; and (ii) a long-term senior unsecured debt rating of “A+” or higher by
S&P; (b) a counterparty to the Interest Rate Cap Agreement whose obligations
thereunder are guaranteed by a bank or financial institution meeting the
requirements set forth in clause (a) above; or (c) a counterparty to the
Interest Rate Cap Agreement that is the subject of a Rating Agency Confirmation.

 

“Acceptable DE LLC” shall have the meaning set forth in Section 6.1 hereof.

 

--------------------------------------------------------------------------------


 

“Act” shall mean Chapter 18 of Title 6 of the Delaware Code, as amended from
time to time, and any successor statute or statutes.

 

“Additional Permitted Transfer” shall mean each of the following:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 the Transfer, issuance, conversion or
redemption of stock, membership interests and/or partnership interests in a
Parent Entity or, after a Advised Entity Transfer, a comparable parent level
entity;

 

(c)                                  the disposal or transfer of worn out or
obsolete Personal Property;

 

(d)                                 an Advised Entity Transfer;

 

(e)                                  a foreclosure of the Senior Mezzanine Loan
or an assignment in lieu of foreclosure of the Senior Mezzanine Loan; and

 

(f)                                   upon not less than thirty (30) days prior
written notice to Lender, a pledge of stock, membership interests and/or
partnership interests in a Parent Entity or, after a Advised Entity Transfer, a
comparable parent  level entity, to an institutional lender of the indirect
ownership interest in Ashford Junior B LLC, a Delaware limited liability
company, provided that such pledge is pursuant to a corporate credit facility
made to such pledgor (or its Affiliate) which secures all or substantially all
of the assets of such pledgor (or such Affiliate) (provided that, in no event
shall the Property constitute more than twenty  percent (20%) of the value of
all property secured, directly or indirectly, by such credit facility) and the
repayment of the debt which such pledge secures is not tied solely to the cash
flow from one or more Individual Property.  For purposes of this definition,
Affiliate shall only include Persons that have a direct and/or indirect
ownership interest in Ashford Junior B LLC, a Delaware limited liability
company.

 

“Additional Required Repair” shall have the meaning set forth in
Section 9.7(f) hereof.

 

“Advised Entity Guarantor” shall have the meaning set forth in Section 7.6
hereof.

 

“Advised Entity Transfer” shall mean, subject to Section 7.6 hereof, the
transfer (but not pledge) of all or a portion of the indirect equity interests
in Borrower and Operating Lessee to a Publicly Traded Company or a public or
private REIT (or an Affiliate thereof which directly owns substantially all of
the assets of such Publicly Traded Company or public or private REIT, as
applicable, and is Controlled by such Publicly Traded Company or public or
private REIT, as applicable) that is externally advised by Ashford, Inc. or its
Affiliates; provided that if a transfer is made to a private REIT (or an
Affiliate thereof which directly owns substantially all of the assets of such
private REIT), immediately following such transfer and at all times during the
remaining term of the Loan or until becoming a public REIT, not less than
fifty-one percent (51%) of the direct or indirect equity interests in, and
Control of, Borrower shall be owned by Qualified Investors.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly forty percent (40%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
Control with such Person.

 

“Affiliated Manager” shall mean any property manager that is, directly or
indirectly, in Control of, Controlled by, or under common Control with Borrower,
Operating Lessee, Guarantor, any SPE Component Entity, Senior Mezzanine Borrower
or any Affiliate of any of the foregoing.

 

“Agreements” shall have the meaning set forth in the Mortgage.

 

“Allocated Loan Amount” shall mean, for each Individual Property, the amount set
forth on Schedule II hereto, as such amount may be reduced from time to time in
accordance with this Agreement.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” means, with respect to each Individual Property, five
percent (5%) of the original Allocated Loan Amount of such Individual Property.

 

“Alternate Index” shall mean a published floating rate index (a) that is
commonly accepted by market participants in CMBS loans as an alternative to
LIBOR and (b) that is publicly recognized by ISDA as an alternative to LIBOR.

 

“Alternate Rate” shall mean, with respect to each Interest Accrual Period, the
per annum rate of interest of the Alternate Index, determined as of the
Determination Date immediately preceding the commencement of such Interest
Accrual Period.

 

“Alternate Rate Interest Rate” shall mean a per annum rate of interest equal to
the Alternate Rate plus the Alternate Rate Spread.

 

“Alternate Rate Loan” shall mean the Loan at such time as interest thereon
accrues at the Alternate Rate Interest Rate.

 

“Alternate Rate Spread” shall mean, in connection with any conversion of the
Loan from a LIBOR Rate Loan or a Base Rate Loan to an Alternate Rate Loan, the
difference (expressed as the number of basis points) between (a) LIBOR plus the
LIBOR Margin as of the Determination Date for which LIBOR was last available and
(b) the Alternate Rate as of such Determination Date; provided, however, that if
such difference is a negative number, then the Alternate Rate Spread shall be
zero.

 

“Annual Budget” shall mean the operating budget for the applicable fiscal year
of Borrower detailing on a monthly basis, consistent with the manner in which
Borrower’s operating statements are presented, projected cash flow for such
fiscal year and all planned capital expenditures for each Individual Property,
delivered in accordance with Section 5.11(a)(v) hereof.

 

“Applicable Contribution” shall have the meaning set forth in Section 20.12
hereof.

 

3

--------------------------------------------------------------------------------


 

“Approved Bank” shall mean a bank or other financial institution (a) if a
Securitization has occurred, (i) with respect to which Lender shall have
received a Rating Agency Confirmation, or (ii) the long term unsecured debt
obligations of which are rated at least “A” (or its equivalent) by each of the
Rating Agencies, or (b) if a Securitization has not occurred, that is reasonably
acceptable to Lender.

 

“Ashford” shall mean Ashford Hospitality Limited Partnership.

 

“Assignment of Management Agreement” shall mean, (a) with respect to each
Individual Property that is subject to a Management Agreement with Remington,
that certain Assignment and Subordination of Management Agreement and Consent of
Manager dated the date hereof among Lender, the applicable Operating Lessee and
Remington, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, and (b) with respect to each Individual
Property that is subject to a Management Agreement with a Brand Manager, each
subordination, non-disturbance and attornment agreement for such Individual
Property dated the date hereof among Lender, the applicable Operating Lessee and
applicable Brand Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Assumed Debt Service” shall mean the aggregate amount of Debt Service which
would be due for the twelve (12) months immediately following the date of
determination assuming the maximum principal amount of the Loan is outstanding
and assuming an interest rate for the Loan equal to, as applicable (a) if the
Loan is a LIBOR Rate Loan, the applicable LIBOR Margin plus LIBOR at the time of
determination, (b) if the Loan is an Alternate Rate Loan, the applicable
Alternate Rate Spread plus the Alternate Rate at the time of determination or
(c) if the Loan is a Base Rate Loan, the applicable Base Rate Spread plus the
Base Rate at the time of determination.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

 

“Bail-In Action” shall have the meaning set forth in Section 20.13 hereof.

 

“Bail-In Legislation” shall have the meaning set forth in Section 20.13 hereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Barclays” shall have the meaning set forth in the Preamble.

 

“Base Rate” shall mean, with respect to each Interest Accrual Period, the
greater of (a) the Prime Rate and (b) the Federal Funds Rate, plus one half of
one percent (0.50%), determined as of the Determination Date immediately
preceding the commencement of such Interest Accrual Period.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Interest Rate” shall mean a per annum rate of interest equal to the
Base Rate plus the Base Rate Spread.

 

“Base Rate Loan” shall mean the Loan at such time as interest thereon accrues at
the Base Rate Interest Rate.

 

“Base Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the LIBOR Margin determined as of the
Determination Date for which LIBOR was last available and (b) the Base Rate as
of such Determination Date; provided, however, that if such difference is a
negative number, then the Base Rate Spread shall be zero.

 

“Benefit Amount” shall have the meaning set forth in Section 20.12 hereof.

 

“BofA” shall have the meaning set forth in the Preamble.

 

“Borrower” shall have the meaning set forth in the Preamble.

 

“Brand Manager” shall mean a management company which is an Affiliate of, and
manages a brand owned by, a Qualified Brand.

 

“Breakage Costs” shall have the meaning set forth in Section 2.5(g)(iv) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any servicer of the Loan or the financial institution that maintains any
collection account for or on behalf of any servicer of the Loan or any Reserve
Funds or the New York Stock Exchange or the Federal Reserve Bank of New York is
not open for business, except that when used with respect to the determination
of LIBOR, “Business Day” shall be a day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London,
England.

 

“Capital Expenditures” shall mean, with respect to any period of time, amounts
expended for items capitalized under GAAP and the Uniform System of Accounts
(including expenditures for building improvements or major repairs, leasing
commissions and tenant improvements).

 

“Cash Management Account” shall have the meaning set forth in
Section 10.1(a) hereof.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Borrower, Lender and Cash Management Bank, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution approved or appointed by Lender pursuant to the terms of
the Cash Management Agreement.

 

5

--------------------------------------------------------------------------------


 

“Cash Sweep Cure Payment” shall mean either (i) delivery to Lender of cash
deposits in an amount equal to the amount necessary to cause the Debt Yield to
be greater than or equal to seven and three-quarters percent (7.75%) for the
immediately preceding twelve (12) month period for two (2) consecutive calendar
quarters calculated as if such cash had been applied pro-rata to the reduction
of the principal balance of the Loan and the Senior Mezzanine Loan or (ii) a
pro-rata prepayment of (a) the Loan in accordance with the terms of Section 2.6
hereof and (b) the Senior Mezzanine Loan in accordance with the terms thereof in
an amount necessary to cause the Debt Yield to be greater than or equal to seven
and three quarters percent (7.75%) for the immediately preceding twelve (12)
month period for two (2) consecutive calendar quarters.  Any cash deposited
pursuant to clause (i) above shall be held as additional collateral for the Loan
and shall only be returned to Borrower upon the earlier of (a) the date Lender
determines that the Debt Yield has been greater than or equal to seven and
three-quarters percent (7.75%) for the immediately preceding twelve (12) month
period for two (2) consecutive calendar quarters calculated without giving any
effect to any such deposits and (b) payment in full of the Debt.

 

“Cash Sweep Period” shall mean the period commencing on the first day of the
calendar month following the date on which Lender notifies Borrower of its
determination that the Debt Yield is less than seven and three-quarters percent
(7.75%) for the immediately preceding twelve (12) month period and ending on the
earlier of (i) last day of the calendar month during which Lender notifies
Borrower of its determination that the Debt Yield is greater than or equal to
seven and three-quarters percent (7.75%) for the immediately preceding twelve
(12) month period for two (2) consecutive calendar quarters or (ii) receipt by
Lender of a Cash Sweep Cure Payment.

 

“Casualty” shall have the meaning set forth in Section 8.3 hereof.

 

“Clearing Account” shall have the meaning set forth in Section 10.1(a) hereof.

 

“Clearing Account Agreement” shall mean that certain agreement relating to
clearing account services by and among Borrower, Lender and Clearing Account
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, relating to the operation and maintenance of, and
application of funds in, the Clearing Account.

 

“Clearing Account Bank” shall mean any Eligible Institution approved or
appointed by Lender acting as clearing account bank under the Clearing Account
Agreement.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated as of the date
hereof, executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Company” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“Compensating Interest” shall mean, with respect to any payment or prepayment,
(a) if made on a Payment Date, a sum equal to the amount of interest on the
principal amount of the Loan paid or prepaid calculated through the end of the
Interest Accrual Period in which such

 

6

--------------------------------------------------------------------------------


 

payment or prepayment occurs, and (b) if made on a day other than a Payment
Date, a sum equal to the amount of interest on the principal amount of the Loan
paid or prepaid which would have accrued under this Agreement through the end of
the Interest Accrual Period corresponding to the next Payment Date.  With
respect to any payment or prepayment under clause (b) above that occurs after a
Payment Date but prior to the Determination Date immediately following such
Payment Date, the amount of interest determined under clause (b) shall be based
on the Interest Rate applicable to the Interest Accrual Period corresponding to
such Payment Date, provided that, once the Interest Rate applicable to the next
Interest Accrual Period can be determined, Lender shall calculate the actual
amount of interest required to be paid by Borrower in connection with such
payment or prepayment, and (x) if such amount exceeds the amount actually paid
by Borrower, then Borrower shall promptly pay to Lender (not later than two
(2) Business Days after receipt of written demand) such excess amount, or (y) if
such amount is less than the amount actually paid by Borrower, then Lender shall
promptly return such excess to Borrower.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consequential Loss” shall have the meaning set forth in
Section 2.5(g)(i) hereof.

 

“Contribution” shall have the meaning set forth in Section 20.12 hereof.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise, and Control shall not be
deemed absent solely because another Person shall have veto power with respect
to major decisions.  The terms “Controlled” and “Controlling” shall have
correlative meanings.

 

“Controlling Persons” shall have the meaning set forth in Section 17.6 hereof.

 

“Converted Interest Rate Protection Agreement” shall have the meaning set forth
in Section 5.24(f) hereof.

 

“Covered Rating Agency Information” shall have the meaning specified in
Section 13.5(f) hereof.

 

“Creditors’ Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, assignment for the benefit of creditors,
composition or other relief with respect to its debts or debtors.

 

7

--------------------------------------------------------------------------------


 

“DBRS” shall mean DBRS, Inc., and its successors in interest.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgages or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

 

“Debt Service Coverage Ratio” shall mean, as of any date of determination, the
ratio, as determined by Lender, of (i) Underwritten Net Cash Flow to
(ii) Assumed Debt Service.

 

“Debt Yield” shall mean, as of any date of determination, the percentage
determined by Lender by dividing:

 

(i)                                     Underwritten Net Cash Flow; by

 

(ii)                                  the aggregate principal amount of the Loan
and the Senior Mezzanine Loan then outstanding.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean the lesser of (i) the Maximum Legal Rate, or (ii) four
percent (4%) above the Interest Rate.

 

“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) Business Days prior to the beginning of such Interest
Accrual Period.

 

“EEA Financial Institution” shall have the meaning set forth in Section 20.13
hereof.

 

“EEA Member Country” shall have the meaning set forth in Section 20.13 hereof.

 

“EEA Resolution Authority” shall have the meaning set forth in Section 20.13
hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts maintained
with a federal or state chartered depository institution or trust company which
complies with the definition of Eligible Institution. An Eligible Account shall
not be evidenced by a certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean (i)  a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (a) the short term
unsecured debt obligations, commercial paper or other short term deposits of
which are rated at least “A-1” by S&P, “P-1” by Moody’s and “F-1” by Fitch and
“R-1 (middle)” by DBRS, in the case of accounts in which funds are held for
thirty (30) days or less, or (b) the long term unsecured debt obligations of

 

8

--------------------------------------------------------------------------------


 

which are rated at least “AA” by S&P (or “A-” if the short term unsecured debt
obligations are rated at least “A-1” by S&P), “A2” by Moody’s, and “AA+” by
Fitch (or “A-” if the short term unsecured debt obligations are rated at least
“F-1” by Fitch) and “AA” by DBRS, in the case of accounts in which funds are
held for more than thirty (30) days; provided that, after a Securitization only
the foregoing ratings requirements of each Rating Agency rating such
Securitization shall apply, or (ii) an institution for which a Rating Agency
Confirmation has been obtained.

 

“Embargoed Person” shall mean any Person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Report” shall mean, with respect to each Individual Property,
those certain reports listed on Schedule VIII attached hereto and made a part
hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

 

“EU Bail-In Legislation Schedule” shall have the meaning set forth in
Section 20.13 hereof.

 

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

 

“Excess Cash” shall have the meaning set forth in the Cash Management Agreement.

 

“Excess Cash Reserve Account” shall have the meaning set forth in Section 9.5
hereof.

 

“Excess Cash Reserve Funds” shall have the meaning set forth in Section 9.5
hereof.

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Exchange Act Filing” shall have the meaning set forth in Section 13.6 hereof.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of Lender being organized under the laws of, or having its principal office or
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Lender with respect to an applicable interest in the Loan pursuant to
a law in effect on the date on which (i) Lender

 

9

--------------------------------------------------------------------------------


 

acquires such interest in the Loan or (ii) Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.7, amounts with
respect to such Taxes were payable either to Lender’s assignor immediately
before Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to Lender’s failure to comply
with Section 2.7(e) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Exculpated Parties” shall have the meaning set forth in Section 15.1(a) hereof.

 

“Extended Maturity Date” shall have the meaning set forth in
Section 2.5(c) hereof.

 

“Extension Option” shall have the meaning set forth in Section 2.5(c) hereof.

 

“Extension Term” shall have the meaning set forth in Section 2.5(c) hereof.

 

“Extension Term LIBOR Cap Strike Rate” shall mean a per annum rate of interest
which, when added to the LIBOR Margin, the Alternate Rate Spread or the Base
Rate Spread, as applicable, then in effect would result in a Debt Service
Coverage Ratio of not less than 1.25:1.00.

 

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of
New York as the federal funds effective rate.

 

“FF&E” shall mean all furniture, fixtures, equipment and personal property
located on or used in connection with the operation of the hotel at each
Individual Property.

 

“FF&E Reserve Account” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“FF&E Reserve Funds” shall have the meaning set forth in Section 9.2(b) hereof.

 

“FF&E Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“Fitch” shall mean Fitch Ratings, Inc., and its successors in interest.

 

“Foreign Lender” shall mean (a) if Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
Borrower is resident for tax purposes.

 

10

--------------------------------------------------------------------------------


 

“Franchise Agreement” shall mean those certain Franchise Agreements between
Borrower and/or Operating Lessee and Franchisor as further described on Schedule
III attached hereto, as the same may be amended or modified from time to time in
accordance with the terms and provisions of this Agreement, or, if the context
requires, the Replacement Franchise Agreement executed in accordance with the
terms and provisions of this Agreement.

 

“Franchisor” shall mean the franchisors as further described on Schedule III
attached hereto, or, if the context requires, a Qualified Franchisor.

 

“Free Prepayment Amount” shall have the meaning set forth in Section 2.9 hereof.

 

“Funding Borrower” shall have the meaning set forth in Section 20.12 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Gross Revenues” shall mean, with respect to any period of time, all revenues
and receipts of every kind derived from the management and operation of the
Properties from whatever source, computed in accordance with the Uniform System
of Accounts and reconciled in accordance with GAAP, including without
limitation, all income and proceeds received from rental of rooms, Leases and
commercial space, meeting, conference and/or banquet space within the Properties
including net parking revenue, all income and proceeds received from food and
beverage operations and from catering services conducted from the Properties
even though rendered outside of the Properties, all income and proceeds from
business interruption, rental interruption and use and occupancy insurance with
respect to the operation of the Properties (after deducting therefrom all
necessary costs and expenses incurred in the adjustment or collection thereof),
all Awards for temporary use (after deducting therefrom all costs incurred in
the adjustment or collection thereof and in Restoration of the Properties), all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to the foregoing matters which would be includable in this
definition of “Gross Revenue” if received in the ordinary course of the
operation of the Properties (after deducting therefrom all necessary costs and
expenses incurred in the adjustment or collection thereof), and interest on
credit accounts, rent concessions or credits, and other required pass-throughs
and interest on Reserve Funds, but specifically excluding gross receipts
received by lessees, licensees or concessionaires of the Properties,
consideration received at the Properties for hotel accommodations, goods and
services to be provided at other hotels, although arranged by, for or on behalf
of Borrower or Manager, income and proceeds from the sale or other disposition
of goods, capital assets and other items not in the ordinary course of the
operation of the Properties, federal, state and municipal excise, sales and use
taxes collected directly from patrons or guests of the Properties as a part of
or based on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes, refunds of amounts not
included in Operating Expenses at any time and uncollectible accounts,
gratuities collected by employees at the Properties, the proceeds of any
financing, other income or proceeds resulting other than from the use or
occupancy of the Properties or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from the Properties in the
ordinary course of business, and any credits or refunds made to customers,
guests or patrons in the form of allowances or adjustments to previously
recorded revenues.

 

11

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

 

“Guarantor” shall mean Ashford or, if the context requires, any replacement
and/or additional guarantor in accordance with the terms hereof, including,
without limitation, an Advised Entity Guarantor.

 

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed by Guarantor in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Hilton” shall mean Hilton Worldwide Holdings Inc.

 

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

 

“Indebtedness” shall mean, for any Person, without duplication:  (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, except if
the partnership, operating or similar agreement provides that the same is waived
to the extent such Person lacks funds to pay the same, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss,
(vii) any property-assessed clean energy loans or similar indebtedness,
including, without limitation, if such loans or indebtedness are made or
otherwise provided by any Governmental Authority and/or secured or repaid
(directly or indirectly) by any taxes or similar assessments (a “Pace
Transaction”) and (viii) any other amounts substantially similar to those listed
in clauses (i) through (vii) above.

 

“Indemnified Parties” shall mean (i) Lender, (ii) any prior owner or holder of
the Loan or any portion thereof or Participations in the Loan, (iii) any
servicer, sub-servicer or prior servicer or sub-servicer of the Loan, (iv) any
Investor or any prior Investor in any Securities, (v) any trustees, custodians
or other fiduciaries who hold or who have held a full or partial interest in the
Loan for the benefit of any Investor or other third party, (vi) any receiver or
other fiduciary appointed in a foreclosure or other enforcement action or other
Creditors Rights Laws proceeding, (vii) any officers, directors, partners,
members, employees, agents, servants, representatives, affiliates or
subsidiaries of any and all of the foregoing, and (viii) the heirs, legal
representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion

 

12

--------------------------------------------------------------------------------


 

of the Indemnified Parties’ assets and business), in all cases whether during
the term of the Loan or as part of or following a foreclosure of the Mortgages.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Independent Director” of any limited liability company shall mean an individual
with at least three (3) years of employment experience serving as an independent
director at the time of appointment who is provided by, and is in good standing
with, CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company, Stewart Management Company, Global
Securitization Services, LLC, Lord Securities Corporation or, if none of those
companies is then providing professional independent directors or managers or,
after a Securitization all of those Companies are not acceptable to the Rating
Agencies, another nationally-recognized company reasonably approved by Lender
and if required by Lender after a Securitization, the Rating Agencies, in each
case that is not an Affiliate of such limited liability company and that
provides professional independent directors or managers and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as a member of the board of directors or board of managers of such
limited liability company and is not, and has never been, and will not while
serving as independent director or manager be:

 

(i)                                     a member (other than an independent,
non-economic “springing” member), partner, equityholder, manager, director,
officer or employee of such limited liability company, or any of its respective
equityholders or Affiliates (other than as an independent director or manager of
such limited liability company or an Affiliate of such limited liability company
that is not in the direct chain of ownership of such limited liability company
and that is required by a creditor to be a single purpose bankruptcy remote
entity, provided that such independent director or manager is employed by a
company that routinely provides professional independent directors or managers
in the ordinary course of business);

 

(ii)                                  a customer, creditor, supplier or service
provider (including provider of professional services) to such limited liability
company or any of its respective equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional independent
directors or managers and other corporate services to such limited liability
company or any of its respective equityholders or Affiliates in the ordinary
course of business);

 

(iii)                               a family member of any such member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider; or

 

(iv)                              a Person that Controls or is under common
Control with (whether directly, indirectly or otherwise) any of the Persons
referred to in clauses (i), (ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the independent director or manager of a
“special purpose entity” in the direct chain of ownership of such limited
liability company shall not be disqualified from serving as an independent
director or manager of such limited liability company, provided that the fees

 

13

--------------------------------------------------------------------------------


 

that such individual earns from serving as independent directors or managers of
such Affiliates in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year.  For purposes of
this paragraph, a “special purpose entity” is an entity whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in Section 6.1 hereof.  Notwithstanding anything in this
Agreement to the contrary, at no time shall any Independent Director of Borrower
or Operating Lessee also be an Independent Director of the Senior Mezzanine
Borrower or Ashford Keys Senior Operating Lessee (as such term is defined in the
Senior Mezzanine Loan Agreement).

 

“Independent Director Event” shall mean, with respect to an Independent
Director, (i) any acts or omissions by such Independent Director that constitute
willful disregard of such Independent Director’s duties under the applicable
organizational documents, (ii) such Independent Director engaging in or being
charged with, or being convicted of, fraud or other acts constituting a crime
under any law applicable to such Independent Director, (iii) such Independent
Director is unable to perform his or her duties as Independent Director due to
death, disability or incapacity, or (iv) such Independent Director no longer
meeting the definition of Independent Director in this Agreement.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property owned by Borrower and encumbered by a
Mortgage, together with all rights pertaining to such Property and Improvements,
as more particularly described in each Mortgage and referred to therein as the
“Property”.

 

“Initial Maturity Date” shall mean the Payment Date occurring in June, 2020.

 

“Insurance Premiums” shall have the meaning set forth in Section 8.1(c) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 8.5(b) hereof.

 

“Interest-Bearing Reserve Funds” shall mean all Reserve Funds other than the Tax
and Insurance Reserve Funds.

 

“Interest Accrual Period” shall mean with respect to any Payment Date, the
period beginning on and including the Selected Day in the month preceding the
month in which such Payment Date occurs and ending on but excluding the Selected
Day in the month in which such Payment Date occurs; provided, however, that
(x) if Lender has elected pursuant to Section 2.4(e)(i) to change the Selected
Day in connection with a Securitization to a day that is earlier in the month
than the Selected Day as previously defined, then the Interest Accrual Period
applicable to the first Payment Date after the Securitization Closing Date will
begin on and include the Selected Day (as changed)  in the month preceding the
month in which such Payment Date occurs and end on but exclude the Selected Day
(as changed) in the month in which such Payment Date occurs and (y) if Lender
has elected to change the Selected Day in connection with a Securitization to a
day that is later in the month than the Selected Day as previously defined, then
the Interest Accrual Period applicable to the first Payment Date after the
Securitization Closing Date will begin on and include the Selected Day (as
defined prior to such change) in the month preceding the month in which such
Payment Date occurs and end on but

 

14

--------------------------------------------------------------------------------


 

exclude the Selected Day (as changed) in the month in which such Payment Date
occurs.  Notwithstanding the foregoing, if Lender so elects pursuant to
Section 2.4(e)(i), the “Interest Accrual Period” with respect to the first
Payment Date after the Securitization Closing Date and each Payment Date
thereafter shall be the calendar month preceding such Payment Date.

 

“Interest Rate” shall mean (a) with respect to the Interim Interest Accrual
Period, an interest rate per annum equal to 4.7974%; and (b) with respect to
each Interest Accrual Period thereafter, through and including the Interest
Accrual Period during which the Maturity Date or Extended Maturity Date, as
applicable, occurs, an interest rate per annum equal to (i) the LIBOR Rate (in
all cases where clauses (ii) or (iii) below do not apply), (ii) the Base Rate
Interest Rate, to the extent provided in accordance with the provisions of
Section 2.4(b) hereof, or (iii) the Alternate Rate Interest Rate, to the extent
provided in accordance with the provisions of Section 2.4(g) hereof.

 

“Interest Rate Cap Agreement” shall mean an agreement in form and substance
reasonably satisfactory to Lender (together with the confirmation and schedules
relating thereto), dated on or about the date hereof, between an Acceptable
Counterparty and Borrower, obtained by Borrower and collaterally assigned to
Lender pursuant to the Collateral Assignment of Interest Rate Cap Agreement. 
The Interest Rate Cap Agreement shall (a) be governed by the laws of the State
of New York, (b) have at all times a notional amount equal to the then
outstanding principal balance of the Loan, (c) have a term ending on the last
day of the Interest Accrual Period during which the Initial Maturity Date
occurs, and (d) require the interest rate cap provider to make payments on a
Payment Date to or for the benefit of Borrower from time to time equal to the
product of (i) the notional amount of such Interest Rate Cap Agreement and
(ii) the excess, if any, of LIBOR (or in connection with any Converted Interest
Rate Protection Agreement or Substitute Interest Rate Protection Agreement, the
Base Rate or Alternate Rate, as applicable) over the LIBOR Cap Strike Rate. 
Following the delivery of a Replacement Interest Rate Cap Agreement to Lender
pursuant to the terms of this Agreement, the term “Interest Rate Cap Agreement”
shall be deemed to mean such Replacement Interest Rate Cap Agreement.

 

“Interim Interest Accrual Period” shall mean the period from and including the
Closing Date through but excluding the Selected Day first occurring after the
Closing Date, provided, however, there shall be no “Interim Interest Accrual
Period” in the event the Closing Date occurs on a Selected Day.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

 

“Investor” shall have the meaning set forth in Section 13.3 hereof.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.

 

15

--------------------------------------------------------------------------------


 

“Kroll” shall mean Kroll Bond Rating Agency, Inc., and its successors in
interest.

 

“Lead Lender” shall have the meaning set forth in Section 13.1(d) hereof.

 

“Lease” shall have the meaning set forth in the Mortgage with respect to each
Individual Property.

 

“Lease Modification” shall have the meaning set forth in Section 5.13(c) hereof.

 

“Legal Requirements” shall mean, with respect to each Individual Property, all
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting such Individual Property or
any part thereof, or the construction, use, alteration or operation thereof,
whether now or hereafter enacted and in force, and all permits, licenses,
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting such Individual Property or
any part thereof, including, without limitation, any which may (a) require
repairs, modifications or alterations in or to such Individual Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the Preamble.

 

“Letter of Credit” shall mean an irrevocable, auto renewing, unconditional,
transferable, clean sight draft standby letter of credit in form and substance
reasonably acceptable to Lender (i) that is issued by an Approved Bank to
Guarantor or a Person reasonably approved by Lender, (ii) that has an initial
term of not less than one year from the date of issuance and is automatically
renewable for successive one-year periods (unless the obligation being secured
by, or otherwise requiring the delivery of, such letter of credit is required to
be performed at least thirty (30) days prior to the initial expiry date of such
letter of credit), (iii) the reimbursement obligation for which is not payable
by the Borrower and is not secured by the Property or any other property pledged
to secure the Note, (iv) that is in favor of Lender and entitling Lender to draw
thereon in New York, New York, based solely on a statement that Lender has the
right to draw thereon executed by an officer or authorized signatory of Lender,
(v) that permits multiple draws, and (vi) that is transferable from time to time
by Lender and its successors and assigns without the consent of the issuing bank
and without cost or expense to the beneficiary.

 

“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded up to the nearest 1/1000th of
1%), which in no event shall be less than zero,for deposits in U.S. dollars for
a one-month period that appears on Reuters Screen LIBOR01 Page (or the successor
thereto) as of 11:00 a.m., London time, on the related Determination Date.  If
such rate does not appear on Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, on such Determination Date, LIBOR shall be the arithmetic mean of
the offered rates (expressed as a percentage per annum) for deposits in U.S.
dollars for a one-month period that appear on the Reuters Screen LIBOR01 Page as
of 11:00 a.m., London time, on such Determination Date, if at least two such
offered rates so appear.  If fewer than two such offered rates appear on the
Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination
Date, Lender shall request the principal London Office of any four major
reference banks in the London interbank market selected by Lender to provide
such bank’s

 

16

--------------------------------------------------------------------------------


 

offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in U.S. dollars (with respect to the period
equal or comparable to the applicable Interest Accrual Period) as of 11:00 a.m.,
London time, on such Determination Date, of amounts not less than $1,000,000. 
If at least two (2) such offered quotations are so provided, LIBOR shall be the
arithmetic mean of such quotations.  If fewer than two such quotations are so
provided, Lender shall request any three (3) major banks in New York City
selected by Lender to provide such bank’s rate (expressed as a percentage per
annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for amounts not less than $1,000,000.  If at least
two (2) such rates are so provided, LIBOR shall be the arithmetic mean of such
rates.  LIBOR shall be determined conclusively by Lender or its agent.
Notwithstanding anything to the contrary set forth herein, in no event shall
LIBOR ever be less than 0.00%.

 

“LIBOR Cap Strike Rate” shall mean (i) with respect to the Interest Rate Cap
Agreement in place as of the Closing Date, five and twenty-two hundredths
percent (5.22%) per annum and (ii) with respect to any (x) Converted Interest
Rate Protection Agreement, (y) Substitute Interest Rate Protection Agreement, or
(z) Replacement Interest Rate Cap Agreement required in connection with the
exercise of any Extension Option, and subject to Section 5.24(f), the Extension
Term LIBOR Cap Strike Rate.

 

“LIBOR Conversion” shall have the meaning set forth in Section 5.24(f) hereof.

 

“LIBOR Margin” shall mean two and seventy-five hundredths percent (2.75%), as
the same may be increased pursuant to Section 2.5(c)(vi) hereof and/or
reallocated pursuant to, and in accordance with the restrictions and limitations
contained in Section 13.4(f) hereof.

 

“LIBOR Rate” shall mean the sum of (i) LIBOR plus (ii) the LIBOR Margin.  The
determination of the LIBOR Rate by Lender shall be binding upon Borrower absent
manifest error.

 

“LIBOR Rate Loan” shall mean the Loan at such time as interest thereon accrues
at the LIBOR Rate.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower or any direct or indirect interest in Borrower, the
related Individual Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.

 

“LLC Agreement” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Bifurcation” shall have the meaning set forth in Section 13.4(f) hereof.

 

17

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Environmental Indemnity, the Guaranty, the Assignment of
Management Agreement, the Collateral Assignment of Interest Rate Cap Agreement,
the Operating Lease Subordination Agreement, the Cash Management Agreement and
any and all other documents, agreements and certificates executed and/or
delivered in connection with the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Loan Party” shall mean each of Borrower and Guarantor.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages (other than punitive or special damages), losses (other than diminution
in value), costs, expenses, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement of whatever kind or nature (including but not limited
to reasonable legal fees and other costs of defense).

 

“LTV Ratio” shall have the meaning set forth in Section 8.5(c) hereof.

 

“Major Lease” shall mean as to each Individual Property, other than any
Operating Lease (i) any Lease which, individually or when aggregated with all
other leases at any Individual Property with the same Tenant or its Affiliate
demises 10,000 square feet or more of such Individual Property’s gross leasable
area, (ii) any Lease which contains any option, offer, right of first refusal or
other similar entitlement to acquire all or any portion of any Individual
Property, (iii) any Lease under which the Tenant is an Affiliate of Borrower or
Guarantor or (iv) any instrument guaranteeing or providing credit support for
any Lease meeting the requirements of (i), (ii) or (iii) above.

 

“Management Agreement” shall mean, with respect to each Individual Property, the
property management agreement entered into by and between Borrower and/or
Operating Lessee and Manager, as further described on Schedule IV attached
hereto pursuant to which Manager is to provide management and other services
with respect to such Individual Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance with the terms of
this Agreement, or, if the context requires, a Replacement Management Agreement
executed in accordance with the terms and provisions of this Agreement.

 

“Manager” shall mean the manager as further described on Schedule IV attached
hereto, or such other entity selected as the manager of the Properties or any
Individual Property in accordance with the terms of this Agreement.

 

“Marriott” shall mean Marriott International, Inc.

 

“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person

 

18

--------------------------------------------------------------------------------


 

or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due (unless such admission is true), or to take
action in furtherance of any of the foregoing.

 

“Material Adverse Effect” shall mean a material adverse effect on the value,
current use or operation of any Individual Property, the business, operations or
condition (financial or otherwise) of Borrower or Guarantor, the security
intended to be provided by the Mortgage, the current ability of the Properties
to generate sufficient cash flow to service the Loan, Borrower’s ability to pay
its obligations when due, or Borrower’s ability to perform its obligations under
the Loan Documents.

 

“Maturity Date” shall mean the Initial Maturity Date, or if the Initial Maturity
Date has been extended pursuant to Section 2.5(c) hereof, the applicable
Extended Maturity Date, or such other date on which the final payment of the
Debt becomes due and payable, whether at such stated maturity date, by
declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall have the meaning set forth in Section 2.4(f) hereof.

 

“Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“Mold” shall mean any mold, fungi, bacterial or microbial matter present at or
in any Individual Property, including, without limitation, building materials
which is in a condition, location or a type which may pose a risk to human
health or safety or the environment, may result in damage to or would adversely
affect or impair the value or marketability of any Individual Property.

 

“Monthly Payment Amount” shall mean, with respect to each Payment Date, a
payment equal to the amount of interest which has accrued during the related
Interest Accrual Period, computed at the Interest Rate.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors in
interest.

 

“Morningstar” shall mean Morningstar Credit Ratings, LLC, and its successors in
interest.

 

“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority mortgage/deed of trust/deed to secure debt and security
agreement, dated as of the date hereof, executed and delivered by Borrower as
security for the Loan and encumbering an Individual Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“MS” shall have the meaning set forth in the Preamble.

 

“Net Proceeds” shall have the meaning set forth in Section 8.5(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in
Section 8.5(b)(vi) hereof.

 

“New PIP” shall have the meaning set forth in Section 9.9 hereof.

 

19

--------------------------------------------------------------------------------


 

“New Mezzanine Loan” shall have the meaning set forth in Section 13.8 hereof.

 

“New Non-Consolidation Opinion” shall mean a bankruptcy non-consolidation
opinion from the counsel to Borrower and Operating Lessee that delivered the
Non-Consolidation Opinion or other outside counsel to Borrower and Operating
Lessee reasonably acceptable to Lender, in form and substance satisfactory to
Lender and, after a Securitization, the Rating Agencies, and which is required
to be delivered subsequent to the Closing Date pursuant to, and in connection
with, this Agreement.

 

“Non-Consolidation Opinion” shall mean that certain bankruptcy non-consolidation
opinion dated the date hereof delivered by Jackson Walker LLP in connection with
the Loan and relating to Borrower and Operating Lessee.

 

“Note” shall mean individually and collectively as the context may require, Note
A-1, Note A-2, and Note A-3.

 

“Note A-1” shall mean that certain Promissory Note A-1 of even date herewith in
the principal amount of $89,640,000.00, made by Borrower in favor of MS, as the
same may be amended, restated, replaced, severed, supplemented or otherwise
modified from time to time.

 

“Note A-2” shall mean that certain Promissory Note A-2 of even date herewith in
the principal amount of $29,880,000.00, made by Borrower in favor of Barclays,
as the same may be amended, restated, replaced, severed, supplemented or
otherwise modified from time to time.

 

“Note A-3” shall mean that certain Promissory Note A-3 of even date herewith in
the principal amount of $29,880,000.00, made by Borrower in favor of BofA, as
the same may be amended, restated, replaced, severed, supplemented or otherwise
modified from time to time.

 

“OFAC” shall have the meaning set forth in Section 4.38 hereof.

 

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable in connection with the operation and
management of the Properties, determined in accordance with GAAP and the Uniform
System of Accounts, including without limitation and without duplication,
utilities, routine repairs and maintenance, Insurance Premiums, franchise,
license and royalty fees, Taxes and Other Charges, advertising expenses, payroll
and related taxes, the cost of inventories and fixed asset supplies consumed in
the operation of the Properties, computer processing charges, property
management fees, costs and fees of independent professionals (including, without
limitation, legal, accounting, consultants and other professional expenses),
technical consultants, operational experts (including quality assurance
inspectors) or other third parties retained to perform services required or
permitted hereunder, operational equipment and other lease payments as
reasonably approved by Lender, but specifically excluding depreciation or
amortization, income taxes or other charges in the nature of income taxes, Debt
Service, debt service due on the Senior Mezzanine Loan, Capital Expenditures,
deposits into the Reserve Accounts, any expenses (including legal, accounting
and other professional fees, expenses and disbursements) incurred in connection
with the making of the Loan or the sale, exchange or transfer of all or any
portion of the Properties or in connection with the recovery of Insurance
Proceeds or Awards which are

 

20

--------------------------------------------------------------------------------


 

applied to prepay the Note, and any item of expense which would otherwise be
considered within Operating Expenses pursuant to the provisions above but is
paid directly by any Tenant.

 

“Operating Lease” shall mean those certain Lease Agreements executed by
Borrower, as lessor, and Operating Lessee, as further described on Schedule V
attached hereto, as the same may be amended or modified from time to time in
accordance with the terms and provisions of this Agreement.

 

“Operating Lease Subordination Agreement” shall mean those certain Operating
Lease Subordination and Attornment and Assignment of Leases and Rents dated the
date hereof between Lender, Borrower and Operating Lessee.

 

“Operating Lessee” shall mean the operating lessees as further described on
Schedule V attached hereto.

 

“Operating Lessee Principal” shall mean, with respect to each Operating Lessee,
the general partner(s), if such Operating Lessee is a partnership, or the
managing member(s), if such Operating Lessee is a limited liability company with
multiple members, of such Operating Lessee.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Property Taxes, and any other charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against any Individual Property or any part thereof.

 

“Other Connection Taxes” shall mean, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or any Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outparcel” shall have the meaning set forth in Section 7.5(a) hereof.

 

“Outside Date” shall be the date required to complete a PIP pursuant to the
terms of any applicable Management Agreement (or Replacement Management
Agreement) and/or Franchise Agreement (or Replacement Franchise Agreement), as
such date may be extended by Franchisor or Manager from time to time in
accordance with the terms and provisions of this Agreement.

 

“PACE Transaction” shall have the meaning ascribed to such term in the
definition of “Indebtedness” above.

 

21

--------------------------------------------------------------------------------


 

“Parent Entity” shall mean (i) Ashford Hospitality Trust, Inc., (ii) Ashford OP
General Partner LLC, (iii) Ashford OP Limited Partner LLC, (iv) Ashford
Hospitality Limited Partnership, and (v) Ashford TRS Corporation.

 

“Participant Register” shall have the meaning set forth in
Section 13.1(c) hereof.

 

“Participations” shall have the meaning set forth in Section 13.1(a) hereof.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S.
Public Law 107-56, and the related regulations issued thereunder, including
temporary regulations.

 

“Payment Date” shall mean the ninth (9th) day of each month beginning on July,
2018, and continuing through and including the Maturity Date, and if such date
is not a Business Day, the immediately preceding Business Day, as such Payment
Date may be adjusted pursuant to the terms of Section 2.4(e) hereof.

 

“Permitted Debt” shall mean (i) trade and operational indebtedness incurred in
the ordinary course of business with trade creditors, provided such indebtedness
is (a) unsecured, (b) not evidenced by a note, (c) on commercially reasonable
terms and conditions, and (d) due not more than sixty (60) days past the date
incurred and paid on or prior to such date, and/or (ii) financing leases and
purchase money indebtedness incurred in the ordinary course of business relating
to Personal Property on commercially reasonable terms and conditions; provided,
however, the aggregate amount of the indebtedness described in (i) and
(ii) shall not exceed at any time four percent (4%) of the original principal
amount of the Note, as the same shall be reduced by the Allocated Loan Amount of
each Individual Property that has been released from the Lien of the Mortgages
in accordance with the terms hereof.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property, 
collectively, (i) the Lien and security interests created by the Loan Documents
and the Senior Mezzanine Loan Documents, (ii) all Liens, encumbrances and other
matters expressly set forth as exceptions in the Title Insurance Policy,
(iii) Liens, if any, for Property Taxes imposed by any Governmental Authority
not yet due or delinquent, (iv) Liens relating to Permitted Transfers,
(v) Management Agreements, Franchise Agreements and Operating Leases in
accordance with the terms hereof, (vi) Leases and Liens of Tenants, liens and
security interests created by licensees and concessionaires in accordance with
the terms hereof, (vii) Permitted Debt, (viii) Liens that are being contested in
accordance with the terms hereof and (ix) such other encumbrances entered into
after the date hereof which (a) do not, individually or in the aggregate, have a
Material Adverse Effect or (b) are otherwise approved by Lender in Lender’s
reasonable discretion.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by a servicer of the Loan, the trustee under any securitization or
any of their respective Affiliates, payable on demand or having a maturity date
not later than the Business Day immediately prior to the date on which the funds
used to acquire such investment are required to be used under this Agreement and
meeting one of the appropriate standards set forth below:

 

22

--------------------------------------------------------------------------------


 

(i)                                     direct obligations of, or obligations
fully guaranteed as to timely payment of principal and interest by, the United
States or any agency or instrumentality thereof, provided that each such
obligation is backed by the full faith and credit of the United States;

 

(ii)                                  demand or time deposits in, unsecured
certificates of deposit of, money market deposit accounts of, or bankers’
acceptances issued by, any depository institution or trust company incorporated
or organized under the laws of the United States of America or any State thereof
and subject to supervision and examination by federal or state banking
authorities, so long as the commercial paper or other short-term debt
obligations of such depository institution or trust company are rated in the
highest short-term debt rating category of Fitch, Moody’s or S&P or in the case
of any such Rating Agency such lower rating as is the subject of a Rating Agency
Confirmation and, if the investment described in this clause has a term in
excess of three months, the long-term debt obligations of such depository
institution or trust company have been assigned a rating by each Rating Agency
at least equal to “AAA” (or the equivalent) by each of the Rating Agencies (or,
if not rated by a particular Rating Agency, (a) an equivalent (or higher) rating
such as that listed above by at least two Rating Agencies has been assigned to
the long-term debt obligations of such depository institution or trust company
or (b) such Rating Agency has issued a Rating Agency Confirmation with respect
to such investment as a Permitted Investment);

 

(iii)                               repurchase agreements or obligations with
respect to any security set forth in clause (i) above where such security has a
remaining maturity of one (1) year or less and where such repurchase obligation
has been entered into with a depository institution or trust company (acting as
principal) set forth in clause (ii) above and which meets the minimum rating
requirement for such entity set forth above;

 

(iv)                              commercial paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than one year after the date
of issuance thereof), so long as the short term obligations of the issuer of
such commercial paper are rated in the highest short-term debt rating category
of each Rating Agency (or, in the case of any such Rating Agency, such lower
rating as is the subject of a Rating Agency Confirmation) and, if such
commercial paper has a term in excess of three months, the long-term debt
obligations of the issuer of such commercial paper are rated “AAA” (or the
equivalent) by each of Fitch (or, if not rated by Fitch, otherwise acceptable to
Fitch as confirmed in a Rating Agency Confirmation), Moody’s (or, if not rated
by Moody’s, otherwise acceptable to Moody’s as confirmed in a Rating Agency
Confirmation) and S&P (or, if not rated by S&P, otherwise acceptable to S&P as
confirmed in a Rating Agency Confirmation); provided that the investments
described in this clause must (a) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (b) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (c) such investments must not be subject to liquidation prior to
their maturity;

 

(v)                                 guaranteed reinvestment agreements maturing
within 365 days or less issued by any bank, insurance company or other
corporation the short-term unsecured debt obligations of which are rated in the
highest short-term debt rating category of each of Fitch (or such lower rating
for which Rating Agency Confirmation is obtained from Fitch), Moody’s (or

 

23

--------------------------------------------------------------------------------


 

such lower rating for which Rating Agency Confirmation is obtained from Moody’s)
and S&P (or such lower rating for which Rating Agency Confirmation is obtained
from S&P) and the long-term unsecured debt obligations of which are rated in the
highest long-term category by Fitch (or such lower rating for which Fitch has
provided a Rating Agency Confirmation), Moody’s (or such lower rating for which
Moody’s has provided a Rating Agency Confirmation) and S&P (or such lower rating
for which Rating Agency Confirmation is obtained from S&P);

 

(vi)                              money market funds (including those managed or
advised by the Certificate Administrator or its affiliates) that maintain a
constant asset value and that are rated by Fitch or S&P and by Moody’s in its
highest money market fund ratings category

 

(vii)                           an obligation, security or investment that, but
for the failure to satisfy one or more of the minimum rating(s) set forth in the
applicable clause, would be listed in above, and is the subject of a Rating
Agency Confirmation from each Rating Agency for which the minimum rating(s) set
forth in the applicable clause is not satisfied with respect to such obligation,
security or investment; and

 

(viii)                        any other security, obligation or investment which
has been approved as a Permitted Investment in writing by (a) Lender and
(b) each Rating Agency, as evidenced by a Rating Agency Confirmation;

 

provided (a) such investment is held for a temporary period pursuant to
Section 1.860G-2(g)(i) of the U.S. Treasury Regulations, (b) such investment is
payable by the obligor in U.S. dollars, and (c) that no such instrument shall be
a Permitted Investment (1) if such instrument evidences either (A) a right to
receive only interest payments or only principal payments with respect to the
obligations underlying such instrument or (B) a right to receive both principal
and interest payments derived from obligations underlying such instrument and
the principal and interest payments with respect to such instrument provide a
yield to maturity of greater than 120% of the yield to maturity at par of such
underlying obligations, or (2) if it may be redeemed at a price below the
purchase price or (3) if it is not treated as a “permitted investment” that is a
“cash flow investment” under Section 860G(a)(5) of the Internal Revenue Code;
and provided, further, that any such instrument shall have a maturity date no
later than the date such instrument is required to be used to satisfy the
obligations under this Agreement, and, in any event, shall not have a maturity
in excess of one (1) year; any such instrument must have a predetermined fixed
dollar of principal due at maturity that cannot vary or change; interest on any
variable rate instrument shall be tied to a single interest rate index plus a
single fixed spread (if any) and move proportionally with that index; and
provided, further, that no amount may be invested in investments treated as
equity interests for Federal income tax purposes.  For the purpose of this
definition, units of investment funds (including money market funds) shall be
deemed to mature daily.

 

“Permitted Transfer” shall mean those Transfers described in Section 7.3 hereof.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

24

--------------------------------------------------------------------------------


 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgages.

 

“PIP” shall mean all property improvement plans for replacing the FF&E,
remodeling, redecorating and modifying any Individual Property required pursuant
to the terms and conditions of any applicable Management Agreement (including a
Replacement Management Agreement) or Franchise Agreement (including a
Replacement Franchise Agreement), including, each Scheduled PIP and New PIP, as
the scope and timing thereof may be modified by Franchisor or Manager from time
to time in accordance with the terms and provisions of this Agreement.

 

“PIP Completion Evidence” shall mean evidence reasonably acceptable to Lender
that all PIP (including all Scheduled PIP and, if applicable, New PIP) has been
completed and paid for in full in a good, workmanlike and lien free manner
(other than such Liens that are being contested in accordance with the terms
hereof), which such evidence may include, without limitation, (a) written
certification from the applicable Franchisor confirming the foregoing, (b) a
title search for the applicable Individual Property confirming that only
Permitted Encumbrances exist and no Liens, lis pendens or similar matters have
been filed and (c) an inspection of the applicable Individual Property by Lender
and/or its agents confirming the foregoing.

 

“PIP Guaranty” shall mean a guaranty given by Guarantor to Lender which guaranty
shall be in the form attached hereto as Exhibit E and shall guaranty to Lender
the payment and performance of any PIP described therein on or prior to the
Outside Date.

 

“PIP Required Deposit” shall mean one hundred percent (100%) of the budgeted
expenditures for the then current calendar year for each PIP.

 

“PIP Reserve Account” shall have the meaning specified in Section 9.9 hereof.

 

“PIP Reserve Deposits” shall have the meaning specified in Section 9.9 hereof.

 

“PIP Reserve Funds” shall have the meaning specified in Section 9.9 hereof.

 

“Policies” shall have the meaning set forth in Section 8.1(b) hereof.

 

“Pre-Approved Manager” shall mean (i) Remington and/or (ii) a Brand Manager for
a brand comparable or better than the brand being terminated.

 

“Prescribed Laws” shall mean, collectively, (i) Patriot Act, (ii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (iii) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., and (iv) all other Legal
Requirements relating to money laundering or terrorism.

 

“Prime Rate” shall mean the annual rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/1000th of one percent (0.001%). If The Wall Street Journal ceases

 

25

--------------------------------------------------------------------------------


 

to publish the “Prime Rate,” Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index. Notwithstanding the foregoing, in no event shall the Prime Rate be less
than zero percent.

 

“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.

 

“Properties” shall mean collectively, each and every Individual Property which
is subject to the terms of this Agreement.

 

“Property” shall mean, as the context may require, the Properties or an
Individual Property.

 

“Property Condition Report” shall mean, with respect to each Individual
Property, those certain reports listed on Schedule VII attached hereto and made
a part hereof.

 

“Property Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against any Individual Property or part thereof.

 

“Provided Information” shall have the meaning set forth in Section 13.4 hereof.

 

“Publicly Traded Company” shall mean a corporation whose shares of stock are
listed on the New York Stock Exchange or any other nationally recognized stock
exchange.

 

“Qualified Brand” shall mean (i) Marriott, (ii) Hilton, (iii) Hyatt Hotels
Corporation and (iv) Starwood Hotels and Resorts Worldwide.

 

“Qualified Franchisor” shall mean either (i) Franchisor, (ii) if a Franchisor is
not then in place, brand owned by a Qualified Brand, or if a Franchisor is then
in place, brand comparable or better than the brand being terminated and owned
by a Qualified Brand or (iii) a reputable and experienced franchisor possessing
experience in flagging hotel properties similar in size, scope, use and value as
the Properties and which is approved by Lender pursuant to Section 5.25 hereof
and which may, at Lender’s option, be conditioned upon Lender’s receipt of a
Rating Agency Confirmation, provided that, with respect to any Person that is an
Affiliate of Borrower, Lender has received a New Non-Consolidation Opinion.

 

“Qualified Investor” means any of the following, in each case, exclusive of the
Properties and immediately prior to the applicable Transfer:

 

(i)                                     a pension fund or plan with at least
$600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets;

 

(ii)                                  a pension fund plan advisor who controls
at least $600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets, and is acting on behalf of a party that satisfies clause
(i) above;

 

26

--------------------------------------------------------------------------------


 

(iii)                               a U.S. insurance company with a net worth of
at least $300,000,000 that owns and controls at least $600,000,000 in real
estate assets, at least $300,000,000 of which are hospitality assets;

 

(iv)                              a U.S. banking corporation, with combined
capital and surplus of at least $300,000,000 that owns and controls at least
$600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets;

 

(v)                                 any entity with a long term unsecured debt
rating of at least BBB+ by S&P and (if covered by Moody’s) at least Baa1 by
Moody’s (and not on negative watch by either Rating Agency) with combined
capital and surplus of at least $300,000,000 that owns and controls at least
$600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets; or

 

(vi)                              institutional “accredited investor” within the
meaning of Regulation D under the Securities Act of 1933, as amended;

 

provided, however, that in each case in clauses (i) through (v) above, if the
proposed transferee is an individual and will obtain Control of or obtain a
direct or indirect interest of 20% or more in Borrower as a result of such
proposed transfer,  Lender shall have received evidence that such proposed
transferee (i) has never been indicted or convicted of, or plead guilty or no
contest to, a felony, (ii) has never been indicted or convicted of, or pled
guilty or no contest to, a Patriot Act Offense and is not on any Government
List, (iii) has never been the subject of a voluntary or involuntary (to the
extent the same has not been discharged) bankruptcy proceeding and (iv) has no
material outstanding judgments against such proposed transferee.

 

“Qualified Manager” shall mean (i) Manager, (ii) a Pre-Approved Manager or
(iii) a reputable and experienced professional property management organization
that is reasonably approved by Lender pursuant to Section 5.14 hereof, which
may, at Lender’s option, be conditioned upon Lender’s receipt of a Rating Agency
Confirmation, provided that with respect to any Affiliated Manager, Lender has
received a New Non-Consolidation Opinion.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Morningstar, Kroll and
DBRS or any other nationally-recognized statistical rating agency (and any
successor to any of the foregoing) designated by Lender, provided that each of
the foregoing shall be deemed included within the definition of “Rating
Agencies” only if such rating agency is rating the Securities.

 

“Rating Agency Confirmation” shall mean, with respect to any matter,
confirmation in writing (which may be in electronic form) by each applicable
Rating Agency that a proposed action, failure to act or other event with respect
to which such confirmation is sought will not in and of itself result in the
downgrade, withdrawal or qualification of the then-current rating assigned to
any Securities (if then rated by such Rating Agency); provided that upon receipt
of a written acknowledgment or waiver (which may be in electronic form and
whether or not specifically identifying the matter or in general, press release
form) from a Rating Agency indicating its decision not to review or to waive
review of the matter for which confirmation is sought, or following the failure
of a Rating Agency to respond to the request for which

 

27

--------------------------------------------------------------------------------


 

confirmation is sought within the time frames and in the manner prescribed in
any pooling or trust and servicing agreement governing the administration of all
or any portion of the Loan, the requirement to obtain confirmation from the
Rating Agencies for such matter at such time will be considered not to apply (as
if such requirement did not exist for such matter at such time) with respect to
such Rating Agency.

 

“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Borrower and one or more other parties thereto) affecting any Individual
Property or portion thereof.

 

“Register” shall have the meaning set forth in Section 13.1(b) hereof.

 

“Regulation AB” shall mean Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarifications and interpretations as have been
provided by the United States Securities and Exchange Commission in the adopting
release (Asset Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of the United States Securities
and Exchange Commission, or as may be provided by the United States Securities
and Exchange Commission or its staff from time to time.

 

“Reimbursement Contribution” shall have the meaning set forth in Section 20.12
hereof.

 

“Release Date” shall have the meaning set forth in Section 2.9(c) hereof.

 

“Release Price” shall mean those prices reflected on Schedule XI attached
hereto.

 

“Related Loan” shall have the meaning set forth in Section 13.6 hereof.

 

“Related Property” shall have the meaning set forth in Section 13.6 hereof.

 

“REMIC Opinion” shall mean, with respect to any proposed matter or transaction,
an opinion of counsel acceptable to Lender, in form and substance satisfactory
to Lender and, if required in accordance with the terms of the transaction
documents relating to a Securitization, the Rating Agencies, that the completion
of such matter or transaction will not directly or indirectly result in or cause
the REMIC Trust or any of its assets to fail to qualify or maintain its status
as a REMIC Trust.

 

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the Internal Revenue Code that holds an interest
in all or any portion of the Loan.

 

“Remington” shall mean Remington Lodging & Hospitality, LLC and its Affiliates.

 

“Renewal Lease” shall have the meaning set forth in Section 5.13(a) hereof.

 

“Rents” shall have the meaning set forth in the Mortgage.

 

28

--------------------------------------------------------------------------------


 

“Replacement Franchise Agreement” shall mean either (a) a franchise, trademark
and license agreement with a Qualified Franchisor substantially in the same form
and substance as the Franchise Agreement for the applicable Individual Property
or any other Properties, or (b) a franchise, trademark and license agreement
with a Qualified Franchisor either (i) on the applicable Franchisor’s then
current franchise disclosure document (FDD) with only such modifications as are
not materially adverse to Borrower or Lender or (ii) in form and substance
reasonably approved by Lender, and which is approved by Lender pursuant to
Section 5.25 hereof and which may, at Lender’s option, be conditioned upon
Lender’s receipt of a Rating Agency Confirmation.

 

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement (except in the
event Borrower exercises an Extension Option pursuant to Section 2.5(c) hereof,
in which case the Replacement Interest Rate Cap Agreement shall (i) have an
effective date and term as prescribed in Section 2.5(c) hereof and (ii) have a
“strike price” equal to the Extension Term LIBOR Cap Strike Rate).

 

“Replacement Management Agreement” shall mean, collectively, (a)(i) with respect
to Remington, a management agreement substantially in the form of that certain
Hotel Master Management Agreement dated September 29, 2006, and (ii) with
respect to any other Manager,  a management agreement in the form of a
Management Agreement for any other Individual Property or otherwise approved by
Lender pursuant to Section 5.14 hereof with a Qualified Manager and (b) a
subordination of management agreement substantially approved by Lender pursuant
to Section 5.14 hereof, executed and delivered to Lender by Operating Lessee and
such Qualified Manager at Borrower’s expense.

 

“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Required Approval Lease” shall have the meaning set forth in
Section 5.13(a) hereof.

 

“Required Repair Account” shall have the meaning set forth in
Section 9.1(b) hereof.

 

“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.

 

“Required Work” shall have the meaning set forth in Section 9.6 hereof.

 

“Reserve Accounts” shall mean the Required Repair Account, the Tax and Insurance
Reserve Account, the FF&E Reserve Account, the PIP Reserve Account, the Excess
Cash Reserve Account or any other escrow account established by the Loan
Documents.

 

“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the FF&E Reserve
Funds, the Required Repair Funds, the PIP Reserve Funds, the Excess Cash Reserve
Funds or any other escrow funds established by the Loan Documents.

 

“Reserve Percentage” shall mean, with respect to any day of any Interest Accrual
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor), for determining the maximum reserve requirement (including basic,
supplemental, emergency, special and marginal

 

29

--------------------------------------------------------------------------------


 

reserves) generally applicable to financial institutions regulated by the
Federal Reserve Board comparable in size and type to Lender or its Loan
participants, if any, in respect of “Eurocurrency liabilities” (or in respect of
any other category of liabilities which includes deposits by reference to which
the interest rate on the Loan is determined), whether or not Lender has any
Eurocurrency liabilities or such requirement otherwise in fact applies to
Lender.  The LIBOR Rate, Base Interest Rate or Alternate Rate Interest Rate, as
applicable, shall be adjusted automatically as of the effective date of each
change in the Reserve Percentage.  As of the date hereof, the Reserve Percentage
is zero, however, there can be no assurance as to what such amount may be in the
future.

 

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of an Individual
Property, the completion of the repair and restoration of such applicable
Individual Property to a condition such that the applicable Individual Property
shall be at least equal in value to that immediately prior to such Casualty or
Condemnation, and as near as possible to the condition the applicable Individual
Property was in immediately prior to such Casualty or Condemnation, with such
alterations as may be reasonably approved by Lender, if such approval is
required in accordance with this Agreement.

 

“Restoration Consultant” shall have the meaning set forth in
Section 8.5(b)(iii) hereof.

 

“Restoration Retainage” shall have the meaning set forth in
Section 8.5(b)(iv) hereof.

 

“Restoration Threshold” shall mean with respect to each Individual Property,
five percent (5%) of the original Allocated Loan Amount of such Individual
Property.

 

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

 

“Scheduled PIP” shall mean each PIP listed on Schedule VI attached hereto, as
the same may be amended in accordance with the terms hereof.

 

“Securities” shall have the meaning set forth in Section 13.1 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Liabilities” shall have the meaning set forth in
Section 13.5(b) hereof.

 

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

 

“Securitization Closing Date” shall mean the date designated or deemed to be
designated by Lender as the “Securitization Closing Date” in accordance with
Section 2.4(e) hereof.

 

“Securitization Initialization Period” shall mean, with respect to a
Securitization, the period beginning on and including the Securitization Closing
Date and ending on and excluding, at the election of Lender, either (x) in the
event the first distribution to certificateholders occurs during the
Securitization Month, the Selected Day in the Securitization Month or (y) in the
event the first distribution to certificateholders occurs during the month
following the Securitization Month, the Selected Day in the month after the
Securitization Month.

 

30

--------------------------------------------------------------------------------


 

“Securitization Initialization Period LIBOR” shall mean, with respect to a
Securitization Initialization Period, LIBOR as determined two (2) Business Days
prior to the related Securitization Closing Date.

 

“Securitization Month” shall mean the month in which the Securitization Closing
Date occurs.

 

“Selected Day” means the fifteenth (15th) day of each calendar month, or such
other date as determined by Lender pursuant to Section 2.4(e) hereof.

 

“Senior Mezzanine Borrower” shall mean Ashford Senior B LLC, a Delaware limited
liability company.

 

“Senior Mezzanine Lender” shall mean the owner and holder of the Senior
Mezzanine Loan.

 

“Senior Mezzanine Loan” shall mean that certain loan made by Senior Mezzanine
Lender to Senior Mezzanine Borrower on the date hereof pursuant to the Senior
Mezzanine Loan Agreement, as the same may be amended or split pursuant to the
terms of the Senior Mezzanine Loan Documents.

 

“Senior Mezzanine Loan Agreement” shall mean that certain Senior Mezzanine Loan
Agreement dated as of the date hereof between Senior Mezzanine Borrower and
Senior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time pursuant to the terms of
the Senior Mezzanine Loan Documents.

 

“Senior Mezzanine Loan Documents” shall mean all documents or instruments
evidencing, securing or guaranteeing the Senior Mezzanine Loan, including
without limitation, the Senior Mezzanine Loan Agreement.

 

“Special Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“SPE Component Entity” shall have the meaning set forth in
Section 6.1(b)(i) hereof.

 

“Spread Maintenance Date” shall mean the Payment Date occurring in
December 2019.

 

“Spread Maintenance Premium” shall mean, with respect to any payment or
prepayment, an amount equal to the product of the following: (i) the LIBOR
Margin, the Alternate Rate Spread or the Base Rate Spread then applicable to
each such future installment of interest, multiplied by (ii) the principal
amount of the Loan so prepaid, and multiplied by (iii) a fraction, the numerator
of which is the number of days following the date through which interest on the
prepaid amount has been paid through and including December 14, 2019, and the
denominator of which is 360.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors in interest.

 

31

--------------------------------------------------------------------------------


 

“State” shall mean, with respect to an Individual Property, the State in which
such Individual Property or any part thereof is located.

 

“Substitute Interest Rate Protection Agreement” shall have the meaning set forth
in Section 5.24(f) hereof.

 

“Survey” shall mean, with respect to each Individual Property, those certain
surveys listed on Schedule X attached hereto and made a part hereof.

 

“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.4 hereof.

 

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.4 hereof.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Individual Property under a Lease or other occupancy agreement
with Borrower or Operating Lessee.

 

“Title Insurance Policy” shall mean each ALTA (or its state-specific equivalent)
mortgagee title insurance policy issued with respect to the applicable 
Individual Property and insuring the lien of the applicable Mortgage.

 

“Transfer” shall have the meaning set forth in Section 7.1 hereof.

 

“Transferee” shall have the meaning set forth in Section 7.4 hereof.

 

“Transferee Principal” shall have the meaning set forth in
Section 7.4(d) hereof.

 

“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial or
other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Individual Property is located.

 

“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Underwritten Net Cash Flow” shall mean, as of any date of determination and
calculated with respect to the preceding twelve (12) month period for which
financial statements are available pursuant to Section 5.11 hereof, the amount
determined by Lender as the excess of (a) Gross Revenues over (b) Operating
Expenses, adjusted to (i) include amounts for (A) management fees equal to the
greater of (1) three percent (3%) of Gross Revenues and (2) the management fees
actually paid under the Management Agreement, (B) any franchise, license and

 

32

--------------------------------------------------------------------------------


 

marketing fees and reimbursables paid or payable to Franchisor under any
Franchise Agreement and/or Management Agreement, as applicable, and (C) Capital
Expenditures (i) equal to the greater of (1) four percent (4%) of Gross Revenues
per annum (regardless of whether deposits to a reserve account for such items is
required under this Agreement) and (2) the Capital Expenditures actually paid
under the Franchise Agreement; and (ii) exclude amounts (A) which are
non-recurring items and (B) received from any Affiliate of Borrower or Guarantor
or from any Tenant in default under its Lease or in bankruptcy (unless such
Lease has been assumed in the bankruptcy proceeding).  Lender’s calculation of
Underwritten Net Cash Flow shall be final absent manifest error.

 

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

 

“U.S. Person” shall mean a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e) hereof.

 

“Write-Down and Conversion Powers” shall have the meaning set forth in
Section 20.13 hereof.

 

“Zoning Report” shall mean, with respect to each Individual Property, those
certain zoning reports listed on Schedule IX attached hereto and made a part
hereof.

 

Section 1.2                                   Principles of Construction

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

ARTICLE 2

 

GENERAL TERMS

 

Section 2.1                                   The Loan

 

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make, and Borrower hereby agrees to accept, the Loan on the Closing
Date.

 

Section 2.2                                   Disbursement to Borrower

 

Borrower may request and receive only one borrowing in respect of the Loan and
any amount borrowed and repaid in respect of the Loan may not be reborrowed.

 

33

--------------------------------------------------------------------------------


 

Section 2.3                                   The Note, Mortgage and Loan
Documents

 

The Loan shall be evidenced by the Note and this Agreement and secured by the
Mortgage and the other Loan Documents.

 

Section 2.4                                   Interest Rate

 

(a)                                 General.  Interest on the outstanding
principal balance of the Loan shall accrue at the Interest Rate from the Closing
Date through and including the last day of the Interest Accrual Period during
which the Maturity Date occurs.  Except as otherwise set forth herein or in the
other Loan Documents, interest shall be paid in arrears.

 

(b)                                 Unavailability of LIBOR Rate.  Subject to
Section 2.4(g), in the event that Lender shall have determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank eurodollar
market, adequate and reasonable means do not exist for ascertaining the LIBOR
Rate (and LIBOR has not been succeeded by an Alternate Index as set forth in
Section 2.4(g) below), then Lender shall forthwith give notice by telephone of
such determination, confirmed in writing, to Borrower at least one (1) day prior
to the last day of the related Interest Accrual Period.  If such notice is
given, the Loan, commencing with the first (1st) day of the next succeeding
Interest Accrual Period, shall be converted to a Base Rate Loan bearing interest
based on the Base Rate Interest Rate in effect on the related Determination
Date, and thereafter the Interest Rate shall be the Base Rate Interest Rate.

 

If, pursuant to the terms of this Agreement, the Loan has been converted to a
Base Rate Loan and thereafter: (i) Lender shall determine (which determination
shall be conclusive and binding upon Borrower absent manifest error) that the
event(s) or circumstance(s) which resulted in such conversion shall no longer be
applicable, Lender shall give notice thereof to Borrower, and the Base Rate
Interest Rate shall convert to the LIBOR Rate effective on the first (1st) day
of the next succeeding Interest Accrual Period; or (ii) if LIBOR cannot be
determined and has been succeeded by an Alternate Index pursuant to
Section 2.4(g) below, then Lender shall give notice thereof to Borrower and
convert the Base Rate Loan to an Alternate Rate Loan by delivering to Borrower
notice of such conversion no later than 11:00 a.m. (New York City Time), three
(3) Business Days prior to the next succeeding Determination Date, in which
event the Base Rate Loan shall be converted to an Alternate Rate Loan from,
after and including the first day of the next succeeding Interest Accrual
Period.  Notwithstanding any provision of this Agreement to the contrary, in no
event shall Borrower have the right to elect to convert a LIBOR Rate Loan to a
Base Rate Loan, or to convert a Base Rate Loan to a LIBOR Rate Loan or an
Alternate Rate Loan.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuance of an Event of Default, interest on the outstanding
principal balance of the Loan and, to the extent permitted by law, overdue
interest and other amounts due in respect of the Loan shall accrue at a rate per
annum equal to the Default Rate and all references in the Note, this Agreement
or the other Loan Documents to the “Interest Rate” shall be deemed to refer to
the Default Rate.  Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the earlier of (i) the actual receipt
and collection of the Debt (or that portion thereof that is then

 

34

--------------------------------------------------------------------------------


 

due) and (ii) the cure of such Event of Default.  To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Debt, shall
itself accrue interest at the same rate as the Loan and shall be secured by the
Mortgage.  This paragraph shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event of Default; and Lender retains its rights
under the Note, this Agreement and the other Loan Documents to accelerate and to
continue to demand payment of the Debt upon the occurrence of and during the
continuance of any Event of Default, despite any payment by Borrower to Lender.

 

(d)                                 Interest Calculation.  Interest shall be
computed based on the daily rate produced assuming a three hundred sixty (360)
day year, multiplied by the actual number of days elapsed during each Interest
Accrual Period.  Borrower understands and acknowledges that such interest
accrual method results in more interest accruing on the Loan than if either a
thirty (30) day month and a three hundred sixty (360) day year or the actual
number of days and a three hundred sixty five (365) day year were used to
compute the accrual of interest on the Loan.  Lender shall determine the
Interest Rate applicable to the Debt in accordance with this Agreement and its
determination thereof shall be conclusive in the absence of manifest error.  The
books and records of Lender shall be prima facie evidence of all sums owing to
Lender from time to time under this Agreement, but the failure to record any
such information shall not limit or affect the obligations of Borrower under the
Loan Documents.

 

(e)                                  Selected Day and Securitization Closing
Date; Securitization Interest Adjustments.  (i) Lender may in its sole
discretion designate the Securitization Closing Date by providing not less than
twenty-four (24) hours prior notice to Borrower.  Lender may in its sole
discretion designate a day of the calendar month as the Selected Day for
purposes of establishing, in accordance with the definition of “Interest Accrual
Period”, the beginning and ending dates of the Interest Accrual Period that
commences in the month in which the Securitization Closing Date occurs (and, to
the extent contemplated in the definition of Interest Accrual Period, the prior
month) and each Interest Accrual Period thereafter.  In lieu of such
designation, Lender may elect that the Interest Accrual Period with respect to
the first Payment Date after the Securitization Closing Date and each Payment
Date thereafter shall be the calendar month preceding such Payment Date.  The
designation of the Selected Day or election of calendar-month Interest Accrual
Periods shall be a one-time event; once made, such designation or election shall
apply for purposes of establishing, in accordance with the definition of
“Interest Accrual Period”, the beginning and ending dates of the Interest
Accrual Period that commences in the month in which the Securitization Closing
Date occurs (and, to the extent contemplated in the definition of Interest
Accrual Period, the prior month) and each Interest Accrual Period thereafter.

 

(ii)                                  With respect to any portion of any
Interest Accrual Period that also comprises all or any portion of a
Securitization Initialization Period, if the amount of interest payable by
Borrower hereunder (based on the Interest Rate using LIBOR as of the applicable
Determination Date) is less than the amount of interest which would be payable
if the Interest Rate were determined using the Securitization Initialization
Period LIBOR in lieu of LIBOR (such deficiency being the “Securitization
Interest Adjustment Amount” for such Interest

 

35

--------------------------------------------------------------------------------


 

Accrual Period), then Borrower shall pay to Lender on the Payment Date related
to any such Interest Accrual Period (or, if such Payment Date occurred prior to
the Securitization Closing Date, then on the next succeeding Payment Date) the
Securitization Interest Adjustment Amount.

 

(iii)                               Similarly, if Lender exercises its option
pursuant to clause (i) of this Section 2.4(e) to elect calendar Interest Accrual
Periods for Payment Dates after the Securitization Closing Date, in respect of
any portion of the first such calendar Interest Accrual Period that overlaps
with an Interest Accrual Period with respect to which a payment was already made
on a prior Payment Date, in respect of the number of days of overlap, Borrower
shall be credited with the interest already paid and, on the first Payment Date
after the Securitization Closing Date, shall be obligated to pay in respect of
such overlapping days only an amount equal to the greater of (A)(1) the amount
of interest accrued for such overlapping days using LIBOR as determined two
(2) Business Days prior to the first day of the month prior to the
Securitization Month minus (2) the amount of interest accrued for such
overlapping days using the LIBOR determined as of the Determination Date in the
month prior to the Securitization Month and (B) zero.

 

(iv)                              In the event that Lender changes the Selected
Day to a day pursuant to clause (i) of this Section 2.4(e) to a day that is
earlier in the month than the Selected Day as previously defined, then, with
respect to the first Payment Date after the Securitization Closing Date and the
portion (if any) of the applicable Interest Accrual Period that does not overlap
with the Securitization Initialization Period, if Borrower has already paid the
amount of interest it owed in respect of such non-overlapping portion as
calculated prior to such change in the Selected Day on the most recent Payment
Date prior to such change in the Selected Day, then Borrower shall not owe any
further amount of interest in respect of such non-overlapping portion.

 

(f)                                   Usury Savings.  This Agreement and the
Note are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the other Loan Documents, under the laws of such state or states whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan (such rate, the “Maximum Legal Rate”).  If, by the terms
of the Note, this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due on the Loan
at a rate in excess of the Maximum Legal Rate, the Interest Rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder (and any such payments shall not require
the payment of a Spread Maintenance Premium or any other prepayment premium). 
All sums paid or agreed to be paid to Lender for the use, forbearance, or
detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

36

--------------------------------------------------------------------------------


 

(g)                                  If at any time the Loan is outstanding as a
LIBOR Rate Loan or a Base Rate Loan and Lender has determined in good faith that
LIBOR cannot be determined and LIBOR has been succeeded by an Alternate Index,
then the Loan shall be converted from a LIBOR Rate Loan or a Base Rate Loan, as
applicable, to an Alternate Rate Loan, provided that Lender shall have received
(i) an opinion of nationally recognized REMIC counsel as to the compliance of
such conversion with applicable REMIC requirements as determined under the Code,
the regulations, revenue rulings, revenue procedures and other administrative,
legislative and judicial guidance relating to the tax treatment of REMIC Trusts
(which such opinion shall be, in form and substance and from a provider, in each
case, acceptable to Lender in its sole discretion and acceptable to the Rating
Agencies), (ii) a Rating Agency Confirmation in connection with such conversion,
and (iii) evidence satisfactory to Lender that such conversion does not violate
ERISA.  Lender shall provide notice of the foregoing conversion by giving notice
of such determination in writing to Borrower at least five (5) Business Days
prior to the next succeeding Determination Date.  If such notice is given, the
Loan shall be converted, as of the first day of the next succeeding Interest
Accrual Period, to an Alternate Rate Loan.  Notwithstanding any provision of
this Agreement to the contrary, in no event shall Borrower have the right to
convert a LIBOR Rate Loan to an Alternate Rate Loan, or to convert an Alternate
Rate Loan to a LIBOR Rate Loan or a Base Rate Loan.

 

If, pursuant to the terms of this Agreement, the Loan has been converted to an
Alternate Rate Loan and, thereafter, such Alternate Index cannot be determined,
then Lender shall give notice thereof to Borrower and convert the Alternate Rate
Loan to a Base Rate Loan by delivering to Borrower notice of such conversion no
later than 11:00 a.m. (New York City Time), three (3) Business Days prior to the
next succeeding Determination Date, in which event the Alternate Rate Loan shall
be converted to a Base Rate Loan from, after and including the first day of the
next succeeding Interest Accrual Period. If the Loan has been converted from an
Alternate Rate Loan to a Base Rate Loan pursuant to the foregoing and,
thereafter, Lender shall determine (which determination shall be conclusive and
binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice thereof to Borrower, and the Base Rate Interest Rate
shall convert to the Alternate Rate Interest Rate effective on the first (1st)
day of the next succeeding Interest Accrual Period. Notwithstanding any
provision of this Agreement to the contrary, in no event shall Borrower have the
right to elect to convert an Alternate Rate Loan to a Base Rate Loan.

 

Section 2.5                                   Loan Payments

 

(a)                                 Payment Before Maturity.  On the Closing
Date, Borrower shall pay to Lender interest for the Interim Interest Accrual
Period and on each Payment Date thereafter through and including the Maturity
Date, Borrower shall pay to Lender all interest that has accrued or will accrue
during the Interest Accrual Period in which such Payment Date (or Maturity Date,
as applicable) occurs.

 

(b)                                 Payment on Maturity.  Borrower shall pay to
Lender on the Maturity Date the outstanding principal balance of the Loan, all
accrued and unpaid interest and all other amounts due hereunder and under the
Note, the Mortgage and the other Loan Documents.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Extension of the Maturity Date.  Borrower
shall have the option to extend the term of the Loan beyond the Initial Maturity
Date for five (5) successive terms of one (1) year each (each, an “Extension
Option”) to (v) the Payment Date occurring in June 2021, (w) the Payment Date
occurring in June 2022, (x) the Payment Date occurring in June 2023, (y) the
Payment Date occurring in June 2024 and (z) the Payment Date occurring in
June 2025 (each such date, an “Extended Maturity Date” and each such one-year
period an “Extension Term”), respectively, and, as to each Extension Option,
upon satisfaction of the following terms and conditions:

 

(i)                                     no Event of Default shall have occurred
and be continuing at the time the applicable Extension Option is exercised and
on the date that the applicable extension term is commenced;

 

(ii)                                  Borrower shall notify Lender of its
irrevocable election to extend the Maturity Date as aforesaid not earlier than
three (3) months, and no later than one (1) month, prior to the then applicable
Maturity Date;

 

(iii)                               Borrower shall obtain and deliver to Lender
prior to the commencement of such Extension Term, a Replacement Interest Rate
Cap Agreement, which Replacement Interest Rate Cap Agreement shall be effective
commencing on the first day following the end of the Interest Accrual Period in
which such Extension Term commences and shall have a term extending through and
including the end of the Interest Accrual Period in which the Maturity Date, as
extended, falls; provided, however, the confirmation evidencing such Replacement
Interest Rate Cap Agreement, any guaranty or guaranties therefor, the executed
counterparts to the Collateral Assignment of Interest Rate Cap Agreement, and
any opinion from counsel to the Acceptable Counterparty may be delivered within
a reasonable period of time after the commencement of such Extension Term;

 

(iv)                              the Senior Mezzanine Loan shall have been
extended in accordance with the terms of the Senior Mezzanine Loan Agreement;

 

(v)                                 [intentionally omitted];

 

(vi)                              in connection with the exercise of each of the
fourth and fifth Extension Options, the LIBOR margin, Alternate Rate Spread or
Base Rate Spread, as applicable, shall be increased by 0.125% for each such
Extension Option;

 

(vii)                           in connection with (A) the exercise of the
fourth Extension Option, the Debt Yield as of the end of the third Extension
Term shall be at least 11.14% and (B) the exercise of the fifth Extension
Option, the Debt Yield as of the end of the fourth Extension Term shall be at
least 11.14% in each case, provided that Borrower may prepay the Loan in
accordance with the terms of this Agreement for the purposes of satisfying the
Debt Yield required under this subclause 2.5(c)(vii); and

 

(viii)                        Borrower shall have paid all of Lender’s
reasonable out of pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, in connection with Borrower’s
exercise of each applicable Extension Option; provided, however,

 

38

--------------------------------------------------------------------------------


 

Borrower shall not be required to pay any consent, processing, administrative or
similar fee in connection with Borrower’s exercise of any Extension Option.

 

All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Option is exercised.

 

(d)                                 Application of Payments.  Prior to the
occurrence of an Event of Default, all monthly payments made as scheduled
pursuant to this Agreement and the Note shall be applied first to the payment of
interest computed at the Interest Rate, and the balance toward the reduction of
the principal amount of the Debt (and, in connection with any New Mezzanine Loan
or any Loan Bifurcation, be applied sequentially among any components within
such New Mezzanine Loan or Loan Bifurcation). All voluntary and involuntary
prepayments on the Debt shall be applied, to the extent thereof, to accrued but
unpaid interest on the amount prepaid, to the outstanding principal amount, and
any other sums due and unpaid to the Lender in connection with the Loan, in such
manner and order as Lender may elect in its sole and absolute discretion,
including, but not limited to, application to principal installments in inverse
order of maturity.  Following the occurrence and during the continuance of an
Event of Default, any payment made on the Debt shall be applied to accrued but
unpaid interest, late charges, accrued fees, the unpaid principal amount of the
Debt, and any other sums due and unpaid to Lender in connection with the Loan,
in such manner and order as Lender may elect in its sole and absolute
discretion.

 

(e)                                  Method and Place of Payment.

 

(i)                                     Each payment by Borrower hereunder shall
be made to Lender at its offices or at such other place as Lender may designate
from time to time in writing.

 

(ii)                                  All payments and prepayments under this
Agreement and the Note shall be made to Lender not later than 2:00 P.M., New
York City time.

 

(iii)                               Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, such payment shall be
made on the first Business Day preceding such Payment Date.

 

(iv)                              All payments made by Borrower hereunder or
under the other Loan Documents shall be made irrespective of, and without any
deduction for, any setoff, defense or counterclaims.

 

(v)                                 Remittances in payment of any part of the
indebtedness other than in the required amount in immediately available U.S.
funds shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by the holder hereof in
immediately available U.S. funds and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practices of the collecting bank or banks.

 

(f)                                   Late Payment Charge.  If any principal,
interest or other payment due under the Loan Documents (other than the
outstanding principal amount of the Loan due on the Maturity Date) is not paid
by Borrower on or prior to the date the same is due (after taking into

 

39

--------------------------------------------------------------------------------


 

account the payment date convention set forth in Section 2.5(e) hereof) (or such
greater period, if any, required by applicable Legal Requirements), Borrower
shall pay to Lender upon demand an amount equal to the lesser of four
percent (4%) of such unpaid sum or the maximum amount permitted by applicable
Legal Requirements in order to defray the expense incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment.  Any such amount shall be secured by the
Mortgage and the other Loan Documents to the extent permitted by applicable law.

 

(g)                                  Additional Payment Provisions.

 

(i)                                     If at any time after the date hereof,
Lender (which shall include, for purposes of this Section, any corporation
controlling Lender and any participant of Lender’s rights hereunder) reasonably
determines that due to the adoption or modification of any Legal Requirement
regarding taxation, Lender’s required levels of reserves, deposits, Federal
Deposit Insurance Corporation insurance or capital (including any allocation of
capital requirements or conditions), or similar requirements, or any
interpretation or administration thereof by any Tribunal or compliance of Lender
with any of such requirements, has or would have the effect of (A) increasing
Lender’s costs relating to the Loan, or (B) reducing the yield or rate of return
of Lender on the Loan, to a level below that which Lender could have achieved
but for the adoption or modification of any such Legal Requirements, Borrower
shall, within fifteen (15) days of any request by Lender, pay to Lender such
additional amounts as (in Lender’s sole judgment, after good faith and
reasonable computation) will compensate Lender for such increase in costs or
reduction in yield or rate of return of Lender (a “Consequential Loss”).  No
failure by Lender to immediately demand payment of any additional amounts
payable hereunder shall constitute a waiver of Lender’s right to demand payment
of such amounts at any subsequent time.  Nothing herein contained shall be
construed or so operate as to require Borrower to pay any interest, fees, costs
or charges greater than is permitted by applicable law.

 

(ii)                                  If any requirement of law or any change
therein or in the interpretation or application thereof, shall hereafter make it
unlawful for Lender to make or maintain a Loan with the Interest Rate being
based on LIBOR as contemplated hereunder, (A) the obligation of Lender hereunder
to make such Loan based on LIBOR or to convert the Loan from the Base Rate
Interest Rate to the LIBOR Rate shall be canceled forthwith and (B) any
outstanding LIBOR Rate Loan shall be converted automatically to a loan bearing
interest at the Base Rate Interest Rate on the next succeeding Payment Date or
within such earlier period as required by law.  Borrower hereby agrees promptly
to pay Lender, upon demand, any additional amounts necessary to compensate
Lender for any costs incurred by Lender in making any conversion in accordance
with this Agreement, including, without limitation, any interest or fees payable
by Lender to lenders of funds obtained by it in order to make or maintain the
LIBOR Rate Loan hereunder.  If Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.5(g)(ii), Lender shall provide Borrower with
not less than ninety (90) days written notice specifying in reasonable detail
the event by reason of which it has become so entitled and the additional amount
required to fully compensate Lender for such additional costs.  Lender’s notice
of such costs, as certified to Borrower, shall be conclusive absent manifest
error.

 

40

--------------------------------------------------------------------------------


 

(iii)                               If any change in any requirement of law or
in the interpretation or application thereof, or compliance by Lender with any
request or directive (whether or not having the force of law) hereafter issued
from any central bank or other Governmental Authority:

 

shall hereafter impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of Lender
which is not otherwise included in the determination of LIBOR (or the Alternate
Index, as applicable) hereunder,

 

shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;

 

shall subject Lender to any Taxes (other than (I) Indemnified Taxes, (II) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(III) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto; or

 

shall hereafter impose on Lender any other condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable which Lender deems to be
material as determined by Lender.  If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.5(g)(iii), Lender shall provide
Borrower with not less than ninety (90) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount.  A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error.  This provision shall survive
payment of the Note and the satisfaction of all other obligations of Borrower
under this Agreement and the Loan Documents.

 

(iv)                              Borrower agrees to indemnify Lender and to
hold Lender harmless from any loss or expense which Lender sustains or incurs as
a consequence of (A) any default by Borrower in payment of the principal of or
interest on a LIBOR Rate Loan or Alternate Rate Loan, including, without
limitation, any such loss or expense arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain a LIBOR Rate Loan
or Alternate Rate Loan hereunder, (B) any prepayment (whether voluntary or
mandatory) of the LIBOR Rate Loan or the Alternate Rate Loan that did not
include all interest which had accrued (or would have accrued) at the Interest
Rate through the end of the related Interest Accrual Period, including, without
limitation, such loss or expense arising from interest or fees payable by Lender
to lenders of funds obtained by it in order to maintain the LIBOR Rate Loan or
the Alternate Rate Loan hereunder, and (C) the conversion (for any reason
whatsoever, whether

 

41

--------------------------------------------------------------------------------


 

voluntary or involuntary) of the Interest Rate from the LIBOR Rate or Base Rate
Interest Rate to the Alternate Rate Interest Rate or with respect to any portion
of the outstanding principal amount of the Loan then bearing interest at the
LIBOR Rate on a date other than the Payment Date immediately following the last
day of an Interest Accrual Period, including, without limitation, such loss or
expenses arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Rate Loan or Alternate Rate Loan
hereunder (the amounts referred to in clauses (A), (B) and (C) are herein
referred to collectively as the “Breakage Costs”).  This provision shall survive
payment of the Note in full and the satisfaction of all other obligations of
Borrower under this Agreement and the other Loan Documents.

 

(v)                                 Within fifteen (15) days after request by
Lender (or at the time of any prepayment), Borrower shall pay to Lender such
amount or amounts as will compensate Lender for any loss, cost, expense,
penalty, claim or liability, including any loss incurred in obtaining,
prepaying, liquidating or employing deposits or other funds from third parties
and any loss of yield, as determined by Lender in its judgment reasonably
exercised incurred by it with respect to the Loan as a result of the payment or
prepayment of any amount on a date other than the date such amount is required
or permitted to be paid or prepaid; provided that Lender delivers to Borrower a
certificate as to the amounts of such costs described herein, which certificate
shall be conclusive in the absence of manifest error.  Lender shall have no
obligation to purchase, sell and/or match funds in connection with the funding
or maintaining of the Loan or any portion thereof.  The obligations of Borrower
under this Section shall survive any termination of the Loan Documents and
payment of the Note and shall not be waived by any delay by Lender in seeking
such compensation.

 

Section 2.6                                   Loan Prepayments

 

(a)                                 Voluntary.  Except as otherwise expressly
permitted under this Agreement, including, without limitation, Section 2.9
hereof, no voluntary prepayments, whether in whole or in part, of the Loan or
any other amount at any time due and owing under this Agreement can be made by
Borrower or any other Person without the express prior written consent of
Lender, and Lender shall have no obligation to accept any prepayment except when
made in accordance with the terms hereof.  Borrower may, on any Business Day at
its option and upon giving Lender not less than thirty (30) (and not more than
ninety (90)) days prior written notice (such notice being revocable or may be
modified by Borrower on at least two (2) Business Days prior written notice to
Lender provided Borrower pays all of Lender’s reasonable costs and expenses
incurred in connection with the notice of prepayment), prepay the Loan (i) on or
before the Spread Maintenance Date, in whole or in part, with payment of the
Spread Maintenance Premium on that portion of the Loan which exceeds an amount
equal to the Free Prepayment Amount, and (ii) after the Spread Maintenance Date,
in whole or in part, without payment of any premium, fee or penalty.  Any
prepayment shall include the payment of all additional amounts required to be
paid by Borrower and all other amounts owing by Borrower to Lender under the
Note, this Agreement and the other Loan Documents, including, without
limitation, (A) any Breakage Costs incurred by Lender in connection with the
cancellation or termination of a LIBOR (or the Alternate Index, as applicable)
or swap contract entered into in connection with the Loan, and (B) Compensating
Interest; provided, however, Borrower shall not be required to pay any consent,
processing, administrative or similar fee in connection with any prepayment
pursuant to this Section 2.6(a).  As a condition to any prepayment contemplated
by this Section 2.6(a), Borrower shall have

 

42

--------------------------------------------------------------------------------


 

delivered evidence satisfactory to Lender that the Senior Mezzanine Loan is
being prepaid on a pro-rata basis in accordance with the terms of the Senior
Mezzanine Loan Agreement.

 

(b)                                 Mandatory.  Borrower shall prepay the Loan
in an amount equal to all Net Proceeds which, pursuant to the provisions of
Section 8.5(c) hereof, Lender elects to retain and apply toward the reduction of
the principal amount of the Debt.  Any such prepayment shall be held by Lender
and applied on the next Payment Date.  Borrower shall not be required to pay a
Spread Maintenance Premium or any other prepayment premium in connection with
any prepayment made pursuant to this Section 2.6(b).

 

(c)                                  Application of Prepayments.  Upon any
voluntary prepayment of the Loan in accordance with the terms hereof (other than
a paydown pursuant to Section 2.9 hereof, which such paydown shall be calculated
in accordance with Section 2.9(d) hereof), each Allocated Loan Amount shall be
decreased by an amount equal to the product of (x) the amount of such payment
and (y) a fraction, the numerator of which is the applicable Allocated Loan
Amount (prior to the adjustment in question) and the denominator of which is the
total of all Allocated Loan Amounts (prior to the adjustment in question).
Notwithstanding the foregoing or anything herein to the contrary, in the event
of a Casualty or Condemnation whereby Net Proceeds shall be applied to the Debt
pursuant to the terms of Section 2.6(b) hereof, then such Net Proceeds shall be
applied (1) first, to reduce the Allocated Loan Amount of the Individual
Property affected by such Casualty or Condemnation and (2) second, to reduce the
Allocated Loan Amount of the other Individual Properties.

 

Section 2.7                                   Taxes

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of Borrower) requires the deduction or withholding of any Tax
from any such payment by Borrower, then Borrower shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.7) the
applicable Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes.  The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law any Other Taxes.

 

(c)                                  Indemnification.  The Loan Parties shall
jointly and severally indemnify Lender, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.7) payable or paid by Lender or required to be withheld or deducted
from a payment to Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the

 

43

--------------------------------------------------------------------------------


 

relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to Borrower by Lender shall be conclusive absent manifest
error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.7, such Loan Party shall deliver to Lender
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Lender.

 

(e)                                  Status of Lenders.

 

(i)                                     In the event Lender is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document, Lender shall deliver to Borrower, at the time or times
reasonably requested by Borrower, such properly completed and executed
documentation reasonably requested by Borrower as will permit such payments to
be made without withholding or at a reduced rate of withholding.  In addition,
Lender, if reasonably requested by Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
as will enable Borrower to determine whether or not Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
Lender’s reasonable judgment such completion, execution or submission would
subject Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person,

 

(A)                               Lender shall deliver to Borrower from time to
time upon the reasonable request of Borrower executed originals of IRS Form W-9
certifying that Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               if Lender is or becomes a Foreign Lender,
Lender shall, to the extent it is legally entitled to do so, deliver to Borrower
(in such number of copies as shall be requested by the recipient) on or prior to
the date hereof if Lender is already a Foreign Lender, or on or prior to the
date on which Lender becomes a Foreign Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower, whichever of
the following is applicable):

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-

 

44

--------------------------------------------------------------------------------


 

8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code,
which shall be in the form attached hereto as Exhibit C (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate,  IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower (in such number of copies as
shall be requested by Borrower) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), Lender shall deliver to Borrower at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower as may be necessary
for

 

45

--------------------------------------------------------------------------------


 

Borrower to comply with their obligations under FATCA and to determine that
Lender has complied with Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(E)                                Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower in writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.7 (including by the payment of additional amounts pursuant to
this Section 2.7), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.7 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.7(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.7(f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.7(f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 2.7 shall survive any assignment of rights by, or the replacement
of, Lender, and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 2.8                                   Loan Assignment

 

At the request of Borrower in connection with any full prepayment or repayment
of the Loan in accordance with the terms of this Agreement and the other Loan
Documents, Lender shall:  (i) assign one or more of the Mortgages to any new
lender in connection with a refinance of the Loan in accordance with the terms
of an assignment document prepared by counsel to Borrower and approved by
Lender, which assignment documents shall be without representation or warranty
by, or recourse to, Lender, provided that Lender shall represent that such
assignment document has been duly authorized, executed and delivered and that
Lender has not assigned or encumbered the Mortgages, (ii) deliver to or as
directed by Borrower the original executed Note and all other original executed
notes (or copies thereof if no such original executed note was

 

46

--------------------------------------------------------------------------------


 

delivered to Lender in connection with the closing of the Loan) which may have
been consolidated, amended and/or restated in connection with the closing of the
Loan or, with respect to any note the original of which had been delivered and
endorsed to Lender and such original has been lost, destroyed or mutilated, a
lost note affidavit (without indemnification) for the benefit of the assignee
lender and the title insurance company insuring the applicable Mortgages, as
assigned, in form sufficient to permit such title insurance company to insure
the lien of the applicable Mortgages as assigned to and held by the assignee
without exception for any matter relating to the lost, destroyed or mutilated
note, (iii) execute and deliver an allonge with respect to the Note and, to the
extent endorsed to Lender, any other note(s) as described in the preceding
clause (ii) above without recourse, covenant or warranty of any nature, express
or implied (except as to the outstanding principal balance of the Loan and that
Lender owns the Note free of any liens and encumbrances and has the authority to
execute and deliver the allonge), (iv) deliver the original executed Mortgages
or a certified copy of record, and (v) execute and deliver such other
instruments of conveyance, assignment, termination, severance and release
(including appropriate UCC-3 termination statements) in recordable form as may
reasonably be requested by Borrower to evidence such assignment and/or
severance.  All reasonable out-of-pocket costs and expenses incurred by Lender,
including, without limitation, reasonable attorney’s fees, in connection with
the foregoing shall be paid by Borrower; provided, however, Lender shall not
charge any consent, processing, administrative, or similar fee in connection
with any such assignment.

 

Section 2.9                                   Property Releases

 

Borrower may obtain the release of an Individual Property from the Lien of the
Mortgage thereon (and related Loan Documents) and the release of Borrower’s
obligations under the Loan Documents with respect to such Individual Property
(other than those expressly stated to survive), upon the satisfaction of each of
the following conditions:

 

(a)                                 No Event of Default shall then exist (other
than a non-monetary Event of Default that is specific to the Individual Property
being released pursuant to this Section 2.9 and which non-monetary Event of
Default would be cured as a result of the release of the applicable Individual
Property);

 

(b)                                 The amount of the outstanding principal
balance of the Loan to be prepaid in accordance with the terms hereof shall
equal or exceed the Release Price for the applicable Individual Property, and
such prepayment shall be deemed a voluntary prepayment for all purposes
hereunder;

 

(c)                                  Borrower shall provide Lender with at least
thirty (30) days but no more than ninety (90) days prior written notice of its
request to obtain a release of the Individual Property (the “Release Date”)
(such notice being revocable or may be modified by Borrower on at least two
(2) Business Days prior written notice to Lender provided Borrower pays all of
Lender’s reasonable costs and expenses incurred in connection with the notice of
intended release);

 

(d)                                 Borrower shall prepay the portion of the
Note equal to the Release Price of the Individual Property being released
(together with all (i) accrued and unpaid interest on the

 

47

--------------------------------------------------------------------------------


 

principal amount being prepaid, (ii) Breakage Costs, if applicable,
(iii) Compensating Interest, if applicable and (iv) the applicable Spread
Maintenance Premium (if any) pursuant to Section 2.6(a) hereof) in accordance
with the terms and conditions hereof. Such prepayment in the amount of the
applicable Release Price (and any additional amounts prepaid pursuant to
Section 2.9(f) hereof) shall, notwithstanding anything to the contrary contained
herein, be applied (A) first, to reduce the Allocated Loan Amount of the
Individual Property being released to zero and (B) second, pro-rata to reduce
the Allocated Loan Amount of the remaining Individual Properties;

 

(e)                                  Borrower shall submit to Lender, not less
than ten (10) Business Days prior to the Release Date, a release of Lien (and
related Loan Documents) for such Individual Property for execution by Lender. 
Such release shall be in a form appropriate in each State in which the
Individual Property is located and that would be satisfactory to a prudent
institutional lender and shall contain standard provisions, if any, protecting
the rights of the releasing lender.  In addition, Borrower shall provide all
other documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with a certification certifying that such
documentation (i) is in compliance with all applicable Legal Requirements,
(ii) will, following execution by Lender and recordation thereof, effect such
releases in accordance with the terms of this Agreement, and (iii) will not
impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents not being released (or as to the
parties to the Loan Documents and Properties subject to the Loan Documents not
being released).  Lender shall deliver such executed release of Lien for such
Individual Property to Borrower on or prior to the Release Date, or if requested
by Borrower, to an escrow agent or title company designated by Borrower, to be
held in escrow, at least three (3) Business Days prior to the Release Date;

 

(f)                                   After giving effect to such release,
Lender shall have determined that the Debt Yield for the Properties then
remaining subject to the Liens of the Mortgages shall be at least equal to the
greater of (i) 10.89% and (ii) the Debt Yield for all of the then remaining
Properties (including the Individual Property to be released) for the twelve
(12) full calendar months immediately preceding the release of the Individual
Property, provided that Borrower shall be permitted to make a prepayment of the
Loan in accordance with the terms of Section 2.6 for the purpose of satisfying
the Debt Yield requirement in this Section;

 

(g)                                  Lender shall have received payment of all
Lender’s reasonable, out-of-pocket costs and expenses, including due diligence
review costs and reasonable counsel fees and disbursements incurred in
connection with the release of the Individual Property from the lien of the
related Mortgage Instrument and the review and approval of the documents and
information required to be delivered in connection therewith; provided, however,
Borrower shall not be required to pay any consent, processing, administrative or
similar fee in connection with any prepayment pursuant to this Section 2.9;

 

(h)                                 Borrower shall have delivered evidence
satisfactory to Lender that (i) Senior Mezzanine Borrower has complied with all
of the terms and conditions set forth in the Senior Mezzanine Loan Agreement
with respect to a release of the security interest corresponding to the release
requested pursuant to this Section and (ii) Senior Mezzanine Lender has
delivered (or is simultaneously delivering) such release to Senior Mezzanine
Borrower if applicable; and

 

48

--------------------------------------------------------------------------------


 

(i)                                     [Intentionally Omitted].

 

Notwithstanding anything in Section 2.6(a) or this Section 2.9 to the contrary,
(a) on or prior to the expiration of the Spread Maintenance Date, no Spread
Maintenance Premium shall be payable under Section 2.6(a) with respect to a
release of an Individual Property pursuant to this Section 2.9 in the event and
to the extent that the Allocated Loan Amount of such Individual Property to be
released together with the Allocated Loan Amounts of all Individual Properties
previously released and any other prepayments made pursuant to Sections
2.6(a) or 2.9 is less than twenty-five percent (25%) of the original principal
balance of the Loan (the “Free Prepayment Amount”); and (b) if the Loan is
included in a REMIC Trust and the LTV Ratio exceeds or would exceed one hundred
twenty five percent (125%) immediately after the release of the applicable
Individual Property (such value to be determined, in Lender’s sole discretion,
by any commercially reasonable method permitted to a REMIC Trust, based solely
on the value of the real property excluding personal property and going concern
value, if any; provided that Lender shall not require a re-appraisal or a
broker’s opinion of value of the Properties if another commercially reasonable
method of valuation of the real property permitted to a REMIC Trust is available
to Lender at such time including an internally generated valuation), no release
will be permitted unless (i) the principal balance of the Loan is prepaid by an
amount not less than the greater of (A) the Release Price for the applicable
Individual Property or (B) the least of one (1) of the following amounts: 
(I) only if the released Individual Property is sold, the net proceeds of an
arm’s length sale of the released Individual Property, to an unaffiliated
Person, (II) the fair market value of the released Individual Property, at the
time of the release, or (III) an amount such that the LTV Ratio immediately
after the release of the applicable Individual Property is not greater than the
LTV Ratio of the Properties immediately prior to such release, or (ii) Lender
receives an opinion of counsel that the Securitization will not fail to maintain
its status as a REMIC Trust as a result of the release.

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

Section 3.1                                   Conditions Precedent

 

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application for the Loan issued by Lender.  The making of the Loan shall be
deemed Lender’s acknowledgement that all such conditions precedent have been
satisfied or waived.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as of the Closing Date that:

 

49

--------------------------------------------------------------------------------


 

Section 4.1                                   Organization

 

Borrower (a) has been duly organized and is validly existing and in good
standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged, (b) is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its properties, businesses and operations,
(c) possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Properties, and (d) has full power,
authority and legal right to mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer and convey the Properties pursuant to the terms of the Loan
Documents, and has full power, authority and legal right to keep and observe all
of the terms of the Loan Documents to which it is a party.  Borrower represents
and warrants that the chart attached hereto as Exhibit A sets forth an accurate
listing of the direct and indirect owners of the equity interests in Borrower,
each SPE Component Entity (if any) and each Guarantor (when not an individual).

 

Section 4.2                                   Status of Borrower

 

Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Mortgages and on any UCC-1 Financing Statements filed in
connection with the Loan.  Borrower is an organization of the type specified on
Schedule I.  Each Borrower is incorporated in or organized under the laws of the
State as set forth on Schedule I.  Borrower’s principal place of business and
chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth on the
first page of this Agreement.  Borrower’s organizational identification number,
if any, assigned by the state of incorporation or organization is correctly set
forth on the first page of the Note.

 

Section 4.3                                   Validity of Documents

 

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party.  This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

Section 4.4                                   No Conflicts

 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any agreement or instrument to which Borrower is a

 

50

--------------------------------------------------------------------------------


 

party or by which any of Borrower’s property or assets is subject, nor will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any Governmental Authority having jurisdiction over
Borrower or any of Borrower’s properties or assets, in each case which would
reasonably be expected to have or does have a Material Adverse Effect, and any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower of this Agreement or any of the other Loan Documents has
been obtained and is in full force and effect.

 

Section 4.5                                   Litigation

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority, arbitral body or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting Borrower, any Guarantor,
Operating Lessee or any Individual Property, which actions, suits or
proceedings, if determined against Borrower, any Guarantor, Operating Lessee or
any Individual Property, in each case which would reasonably be expected to have
or does have a Material Adverse Effect.

 

Section 4.6                                   Agreements

 

Borrower is not a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to have or does have a Material
Adverse Effect.  Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or any Individual Property is bound, which would reasonably be
expected to have a Material Adverse Effect.  Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or any Individual Property is otherwise bound, other than
(a) obligations incurred in connection with any Permitted Debt, (b) obligations
under the Loan Documents (c) obligations which have been disclosed to Lender in
writing and/or (d) Permitted Encumbrances.

 

Section 4.7                                   Solvency

 

Borrower has (a) not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for their obligations under such Loan Documents.  Giving effect to the Loan, the
fair saleable value of the assets of Borrower exceeds and will, immediately
following the making of the Loan, exceed the total liabilities of Borrower,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities.  No petition in bankruptcy has been filed against
Borrower, any Guarantor, any SPE Component Entity (if any) or Affiliated Manager
in the last ten (10) years, and neither Borrower nor any Guarantor, any SPE
Component Entity (if any) or Affiliated Manager in the last ten (10) years has
made an assignment for the benefit of creditors or taken advantage of any
Creditors Rights Laws.  Neither Borrower nor any Guarantor, any SPE Component
Entity (if any) or Affiliated Manager is contemplating either the filing of a
petition by it under any Creditors Rights Laws or the liquidation of all or a
major portion of Borrower’s assets or property, and Borrower has no

 

51

--------------------------------------------------------------------------------


 

knowledge of any Person contemplating the filing of any such petition against
Borrower or any Guarantor, any SPE Component Entity (if any) or Affiliated
Manager.

 

Section 4.8                                   Full and Accurate Disclosure

 

No statement of fact made by or on behalf of Borrower in this Agreement or in
any of the other Loan Documents or in any other document or certificate
delivered by or on behalf of Borrower contains any untrue statement of a
material fact or omits to state any material fact, to Borrower’s knowledge,
necessary to make statements contained herein or therein not misleading.  There
is no material fact presently known to Borrower which has not been disclosed
which would reasonably be expected to have or does have a Material Adverse
Effect.

 

Section 4.9                                   No Plan Assets

 

Neither Borrower nor Operating Lessee is an employee benefit plan, as defined in
Section 3(3) of ERISA, subject to Title I of ERISA and none of the assets of
Borrower or Operating Lessee constitute or will constitute “plan assets” of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101.  Neither
Borrower nor Operating Lessee is a governmental plan within the meaning of
Section 3(32) of ERISA Transactions by or with Borrower or Operating Lessee are
not subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans similar to the provisions of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code currently in
effect, which prohibit or otherwise restrict the transactions contemplated by
this Agreement.  With respect to any multiemployer plan to which Borrower or
Operating Lessee or any entity that is under common control with Borrower or
Operating Lessee within the meaning of ERISA Section 4001(a)(14) is or has been
obligated to contribute, neither Borrower nor any such entity has incurred any
material liability under ERISA Section 515 of ERISA or Title IV of ERISA which
is or remains unsatisfied.

 

Section 4.10                            Not a Foreign Person

 

Borrower is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Internal Revenue Code), and if requested by
Lender, Borrower will so certify (or in the case of a disregarded entity, its
owner will certify) to Lender or a person designated by Lender under penalties
of perjury to the accuracy of this representation, and will provide in such
certification such additional information as Lender may reasonably request
related thereto.

 

Section 4.11                            Enforceability

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and Borrower has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.  No Default or Event of Default exists under or with respect to any
Loan Document.

 

52

--------------------------------------------------------------------------------


 

Section 4.12                            Business Purposes

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

Section 4.13                            Compliance

 

Except as expressly disclosed in a Zoning Report, a Property Condition Report
and/or an Environmental Report, Borrower and each Individual Property, and the
use and operation thereof, comply in all material respects with all Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and the Americans with Disabilities Act.  Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority which would reasonably be expected to have a Material Adverse Effect,
and Borrower has received no written notice of any such default or violation. 
There has not been committed by Borrower or, to Borrower’s knowledge, any other
Person in occupancy of or involved with the operation or use of any Individual
Property any act or omission affording any Governmental Authority the right of
forfeiture as against such Individual Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.

 

Section 4.14                            Financial Information

 

All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, any Guarantor
and/or each Individual Property (a) are true, complete and correct in all
material respects, (b) accurately represent the financial condition of Borrower,
Guarantor or the Properties, as applicable, as of the date of such reports in
all material respects, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein.  Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower, except as referred to or
reflected in said financial statements.  Since the date of such financial
statements, there has been no change in the financial condition, operations or
business of Borrower or Guarantor from that set forth in said financial
statements which would reasonably be expected to have or has had a Material
Adverse Effect.

 

Section 4.15                            Condemnation

 

No Condemnation or other proceeding has been commenced or, to Borrower’s actual
knowledge, is threatened or contemplated with respect to all or any portion of
the Properties or for the relocation of roadways providing access to any
Individual Property.

 

Section 4.16                            Utilities and Public Access; Parking

 

Each Individual Property is (i) located on or adjacent to a public road and has
access to such road directly, or has access via an irrevocable perpetual
easement or right of way permitting ingress and egress to and from a public road
and (ii) served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Individual Property for full utilization of such
Individual Property for its intended uses.  Except as expressly set forth on a
Survey, all public utilities necessary to the full use and enjoyment of each
Individual Property as currently used and enjoyed are located either in the
public right-of-way abutting such Individual Property (which

 

53

--------------------------------------------------------------------------------


 

are connected so as to serve the Individual Property without passing over other
property) or in recorded easements serving the Individual Property.  Except as
expressly set forth on a Survey, all roads necessary for the use of each
Individual Property for its current purposes have been completed and dedicated
to public use and accepted by all Governmental Authorities.  Except as expressly
set forth in a Zoning Report, each Individual Property has, or is served by,
parking to the extent required to comply with all Legal Requirements.

 

Section 4.17                            Separate Lots

 

Each Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with such Individual Property or any
portion thereof.

 

Section 4.18                            Assessments

 

To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to such Individual
Property that may result in such special or other assessments.

 

Section 4.19                            Insurance

 

Borrower has obtained and has delivered to Lender certified copies of all
Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this
Agreement.  To Borrower’s knowledge, no Person, including Borrower, has done, by
act or omission, anything which would impair the coverage of any of the
Policies.

 

Section 4.20                            Use of Property

 

Each Individual Property is used exclusively for hotel purposes and other
appurtenant and related uses.

 

Section 4.21                            Certificate of Occupancy; Licenses

 

All material certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy and any applicable liquor
license required for the legal use, occupancy and operation of each Individual
Property for the purpose intended herein, have been obtained and are valid and
in full force and effect.  Borrower shall keep and maintain (or cause to be kept
and maintained) all licenses necessary for the operation of each Individual
Property for the purpose intended herein.  The use being made of each Individual
Property is in conformity with the final certificate of occupancy (or
compliance, if applicable) and any other permits or licenses issued for such
Individual Property.

 

54

--------------------------------------------------------------------------------


 

Section 4.22                            Flood Zone

 

None of the Improvements on any Individual Property are located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards, or, if any portion of the Improvements is located within such
area, Borrower has obtained the insurance prescribed in Section 8.1(a) hereof.

 

Section 4.23                            Physical Condition

 

Except as set forth in the Property Condition Report, to Borrower’s knowledge
after due inquiry, the Properties, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects (ordinary wear and tear excepted).  Except as set forth
in the Property Condition Report, to Borrower’s knowledge after due inquiry,
there exists no structural or other material defects or damages in any
Individual Property, as a result of a Casualty or otherwise, and whether latent
or otherwise.  Borrower has not received written notice from any insurance
company or bonding company of any defects or inadequacies in any Individual
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

Section 4.24                            Boundaries

 

(a)                                 To Borrower’s knowledge and in reliance on,
and except as otherwise specifically disclosed on a Survey, none of the
Improvements which were included in determining the appraised value of the any
Individual Property lie outside the boundaries and building restriction lines of
such Individual Property to any material extent, and (b) no improvements on
adjoining properties encroach upon the such Individual Property and no easements
or other encumbrances upon such Individual Property encroach upon any of the
Improvements so as to have a Material Adverse Effect.

 

Section 4.25                            Leases

 

Borrower represents and warrants to Lender that the Property is not subject to
any Major Leases as of the Closing Date.

 

Section 4.26                            Filing and Recording Taxes

 

All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgages, have been paid or will be paid by Borrower.

 

Section 4.27                            Management Agreement

 

The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage

 

55

--------------------------------------------------------------------------------


 

of time and/or the giving of notice would constitute a default thereunder.  No
management fees (which are due and payable) under the Management Agreement are
accrued and unpaid. Neither Borrower nor Operating Lessee are obligated to pay
any key money to any Franchisor or Manager under any Franchise Agreement or
Management Agreement.

 

Section 4.28                            Illegal Activity

 

No portion of the Properties have been or will be purchased, improved, equipped
or fixtured with proceeds of any illegal activity, and no part of the proceeds
of the Loan will be used in connection with any illegal activity.

 

Section 4.29                            Construction Expenses

 

All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction maintenance or repair of the Improvements (which are
currently due and payable) have been paid in full.  To Borrower’s knowledge,
there are no claims for payment for work, labor or materials affecting the
Properties which are or may become a lien prior to, or of equal priority with,
the Liens created by the Loan Documents.

 

Section 4.30                            Personal Property

 

Borrower has paid in full for, and is the owner of, all Personal Property (other
than Tenants’ property) used in connection with the operation of the Properties,
free and clear of any and all security interests, liens or encumbrances, except
for Permitted Encumbrances and the Lien and security interest created by the
Loan Documents.

 

Section 4.31                            Taxes

 

Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it.  Borrower does not
know of any basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.

 

Section 4.32                            Title

 

Borrower has good, marketable and insurable fee simple title with respect to
each Individual Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances.  None of the Permitted Encumbrances, individually or in
the aggregate, would reasonably be expected to have nor does have a Material
Adverse Effect.  The Mortgages, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the Properties, subject only to Permitted Encumbrances and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty owned by Borrower (including the Leases), all in accordance
with the terms hereof, in each case subject only to Permitted Encumbrances.

 

56

--------------------------------------------------------------------------------


 

Section 4.33                            Federal Reserve Regulations

 

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or prohibited by
the terms and conditions of this Agreement or the other Loan Documents.

 

Section 4.34                            Investment Company Act

 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

Section 4.35                            Reciprocal Easement Agreements

 

(a)                                 To Borrower’s knowledge, neither Borrower,
nor any other party is currently in default (nor has any notice been given or
received with respect to an alleged or current default) under any of the terms
and conditions of the REA, and the REA remains unmodified and in full force and
effect;

 

(b)                                 To Borrower’s knowledge, all easements
granted pursuant to the REA which were to have survived the site preparation and
completion of construction (to the extent that the same has been completed),
remain in full force and effect and have not been released, terminated,
extinguished or discharged by agreement or otherwise;

 

(c)                                  To Borrower’s knowledge, all sums due and
owing by Borrower to the other parties to the REA (or by the other parties to
the REA to Borrower) pursuant to the terms of the REA, including without
limitation, all sums, charges, fees, assessments, costs, and expenses in
connection with any taxes, site preparation and construction, non-shareholder
contributions, and common area and other property management activities have
been paid, are current, and no lien has attached on any Individual Property (or
threat thereof been made) for failure to pay any of the foregoing; and

 

(d)                                 To Borrower’s knowledge, the terms,
conditions, covenants, uses and restrictions contained in the REA do not
conflict in any manner with any terms, conditions, covenants, uses and
restrictions contained in any Major Lease or in any agreement between Borrower
and occupant of any peripheral parcel, including without limitation, conditions
and restrictions with respect to kiosk placement, tenant restrictions (type,
location or exclusivity), sale of certain goods or services, and/or other use
restrictions.

 

Section 4.36                            No Change in Facts or Circumstances;
Disclosure

 

All information submitted by Borrower or its agents to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower in this Agreement or in any other
Loan Document, are accurate, complete and correct in all material respects. 
There has been no material adverse change in any condition, fact, circumstance
or

 

57

--------------------------------------------------------------------------------


 

event that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise would reasonably expected
to have or does have a Material Adverse Effect.  Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any representation or warranty made herein to be materially
misleading.

 

Section 4.37                            Intellectual Property

 

To Borrower’s knowledge, all trademarks, trade names and service marks necessary
to the business of Borrower as presently conducted or as Borrower contemplates
conducting its business are in good standing and uncontested.  To Borrower’s
knowledge, Borrower has not infringed, is not infringing, and has not received
written notice of infringement with respect to asserted trademarks, trade names
and service marks of others.  To Borrower’s knowledge, there is no infringement
by others of trademarks, trade names and service marks of Borrower.

 

Section 4.38                            Compliance with Prescribed Laws

 

None of Borrower or any Person who Controls Borrower currently is identified by
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”) or
otherwise qualifies as a Embargoed Person, and Borrower has implemented
procedures to ensure that no Person who now or hereafter owns a direct or
indirect equity interest in Borrower is an Embargoed Person or is Controlled by
an Embargoed Person.  Borrower is not in violation of any Prescribed Laws.

 

Section 4.39                            Brokers and Financial Advisors

 

Borrower has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than Lismore Capital, whose fees shall be paid in full by
Borrower on or prior to the date hereof.

 

Section 4.40                            Franchise Agreements

 

The Franchise Agreements are in full force and effect and there is no default
thereunder by any party thereto and no circumstance, condition or event has
occurred that, with the passage of time and/or giving of notice, would
constitute a default thereunder or entitle Franchisor to terminate any Franchise
Agreement.  All franchise fees, reservation fees, royalties, marketing fees and
other sums and payable due under the Franchise Agreements have been paid in full
or are current.  A true, correct and complete copy of the Franchise Agreements,
together with all amendments and ancillary agreements or side letters related
thereto, have been delivered to Lender.  The Loan, and the encumbrance of the
Properties as security for the Loan, will not cause Borrower to violate any
financial covenants contained in any Franchise Agreement.

 

Section 4.41                            PIPS

 

Other than the Scheduled PIP, there are no PIPs affecting any Individual
Property as of the Closing Date.

 

Section 4.42                            [Intentionally Omitted]

 

58

--------------------------------------------------------------------------------


 

Section 4.43                            Labor Matters

 

There are no collective bargaining agreements or similar agreement to which
Borrower or Operating Lessee is a party.

 

Section 4.44                            [Intentionally Omitted]

 

Section 4.45                            [Intentionally Omitted]

 

Section 4.46                            Operating Lease Representations.

 

(a)                                 (i) The Operating Leases are in full force
and effect, (ii) there are no defaults under the Operating Leases by Borrower or
Operating Lessee, and no event has occurred which but for the passage of time,
or notice, or both would constitute a default under the Operating Leases,
(iii) all rents, additional rents and other sums due and payable under the
Operating Leases have been paid current and (iv) neither tenant nor the landlord
under the Operating Leases has commenced any action or given or received any
notice for the purpose of terminating the Operating Leases;

 

(b)                                 Borrower’s interest in the Operating Leases
is not subject to any Liens superior to, or of equal priority with, the
Mortgages; and

 

(c)                                  Borrower has delivered to Lender a true,
correct and complete copy of the Operating Leases.

 

Section 4.47                            Survival

 

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date hereof and shall survive for so long as any
portion of the Debt remains owing to Lender.  All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Borrower shall be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE 5

 

BORROWER COVENANTS

 

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Liens of the Mortgages (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

Section 5.1                                   Existence; Compliance with
Requirements

 

(a)                                 Borrower shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its
existence and all of its material rights, licenses,

 

59

--------------------------------------------------------------------------------


 

permits and franchises and comply with all applicable material Legal
Requirements.  Borrower shall not commit, permit or suffer to exist any act or
omission affording any Governmental Authority the right of forfeiture as against
any Individual Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.  Borrower shall at all
times maintain, preserve and protect all franchises and trade names used in
connection with the operation of the Properties.

 

(b)                                 After prior written notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the Legal
Requirements affecting an Individual Property, provided that (i) no Event of
Default has occurred and is continuing; (ii) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower or any Individual Property is subject and shall not constitute
a default thereunder; (iii) neither the Properties, any part thereof or interest
therein nor Borrower shall be affected in any material adverse way as a result
of such proceeding; (iv) non-compliance with the Legal Requirements shall not
impose civil or criminal liability on Borrower or Lender; (v) Borrower shall
have furnished the security as may be required in the proceeding, or required by
Lender if no such security has been furnished in the proceeding, to ensure
compliance by Borrower with the Legal Requirements; and (vi) Borrower shall have
furnished to Lender all other items reasonably requested by Lender in connection
therewith.

 

Section 5.2                                   Maintenance and Use of Property

 

Borrower shall cause the Properties to be maintained in a good, safe and
insurable condition and in compliance with all applicable Legal Requirements,
and shall promptly make all repairs to the Properties, above grade and below
grade, interior and exterior, structural and nonstructural, ordinary and
extraordinary, unforeseen and foreseen except where the failure to so comply
would not reasonably be expected to have and does not have a Material Adverse
Effect.  All repairs made by Borrower shall be made in a good and workmanlike
manner, shall be equal or better in quality and class to the original work and
shall comply with all applicable Legal Requirements and insurance requirements. 
The Improvements and the Personal Property shall not be removed, demolished or
other than in accordance with the provisions of Section 5.21, materially altered
(except for normal replacement of the Personal Property) without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed.  If under applicable zoning provisions the use of all or
any portion of any Individual Property is or shall become a nonconforming use,
Borrower will not cause or permit the nonconforming use to be discontinued or
the nonconforming Improvement to be abandoned without the express prior written
consent of Lender.

 

Section 5.3                                   Waste

 

Borrower shall not commit or suffer any physical waste of the Properties or make
any change in the use of the Properties which will in any way materially
increase the risk of fire or other hazard arising out of the operation of any
Individual Property, or take any action that would reasonably be expected to
invalidate or give cause for cancellation of any Policy, or do or permit to be
done thereon anything that would reasonably be expected to in any way impair the
value of any Individual Property or the security for the Loan.  Borrower will
not, without the

 

60

--------------------------------------------------------------------------------

 


 

prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of any Individual Property, regardless of the depth thereof or the
method of mining or extraction thereof.

 

Section 5.4                                   Taxes and Other Charges

 

(a)                                 Borrower shall pay all Property Taxes and
Other Charges now or hereafter levied or assessed or imposed against the
Properties or any part thereof as the same become due and payable; provided,
however, Borrower’s obligation to directly pay Property Taxes shall be suspended
for so long as Borrower complies with the terms and provisions of Section 9.4
hereof.  Borrower shall furnish to Lender receipts for the payment of the
Property Taxes and the Other Charges at least five (5) days prior to the date
the same shall become delinquent (provided, however, that Borrower is not
required to furnish such receipts for payment of Property Taxes in the event
that such Property Taxes have been paid by Lender pursuant to Section 9.4
hereof).  Subject to the terms of Section 5.4(b) hereof, Borrower shall not
suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against any Individual
Property, and shall promptly pay for all utility services provided to the
Properties.  If Borrower shall fail to pay any Property Taxes or Other Charges
in accordance with this Section 5.4 and is not contesting or causing a
contesting of such Property Taxes or Other Charges in accordance with
Section 5.4(b) below, or if there are insufficient funds in the Tax and
Insurance Reserve Account to pay any Property Taxes or Other Charges, Lender
shall have the right, but shall not be obligated, to pay such Property Taxes or
Other Charges, and Borrower shall repay to Lender, on demand, any amount paid by
Lender, with interest thereon at the Default Rate from the date of the advance
thereof to the date of repayment, and such amount shall constitute a portion of
the Debt secured by the Mortgage.

 

(b)                                 After prior written notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Property Taxes or
Other Charges, provided that (i) no Event of Default is continuing; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; (iii) neither the Properties
nor any part thereof or direct or indirect interest therein will be in danger of
being sold, forfeited, terminated, canceled or lost; (iv) Borrower shall
promptly upon final determination thereof pay the amount of any such Property
Taxes or Other Charges, together with all costs, interest and penalties which
may be payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Property Taxes or Other Charges from each
Individual Property; (vi) Borrower shall furnish such security as may be
required in the proceeding, or if no such security has been furnished in the
proceeding, Borrower shall furnish such reserve deposits as may be requested by
Lender, to ensure the payment of any such Property Taxes or Other Charges,
together with all interest and penalties thereon (unless Borrower has paid all
of the Property Taxes or Other Charges under protest); (vii) failure to pay such
Property Taxes or Other Charges will not subject Borrower or Lender to any civil
or criminal liability; (viii) such contest is not reasonably expected to have
and does not have a Material Adverse Effect; and (ix) Borrower shall, upon
request by Lender, give Lender prompt notice of the status of such proceedings
and/or confirmation of the continuing satisfaction of the conditions set forth
in clauses (i)

 

61

--------------------------------------------------------------------------------


 

through (viii) of this Section 5.4(b).  Lender may pay over any such cash
deposit or part thereof held by Lender to the claimant entitled thereto at any
time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or any Individual Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, canceled or
lost or there shall be any danger of the Liens of the Mortgages being primed by
any related Lien.

 

(c)                                  Each Loan Party will timely file all U.S.
federal, state, and other material tax returns required to be filed by it and
will timely pay all Taxes shown on such returns or any assessments received by
it and all other material Taxes (other than any Property Taxes, which shall be
governed by Section 5.4(a) and (b)).

 

Section 5.5                                   Litigation

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any of
Borrower, Guarantor or any Individual Property which would reasonably be
expected to have or does have a Material Adverse Effect.

 

Section 5.6                                   Access to Properties

 

Borrower shall permit agents, representatives and employees of Lender to inspect
each Individual Property or any part thereof during normal business hours on
Business Days upon reasonable advance notice (which may be given telephonically
or by e-mail), subject to Borrower’s usual and customary safety requirements and
accompanied by a representative of Borrower.

 

Section 5.7                                   Notice of Default

 

Borrower shall promptly advise Lender (a) of any event or condition that would
reasonably be expected to have or does have a Material Adverse Effect of which
Borrower has knowledge, and (b) of the occurrence of any Default or Event of
Default of which Borrower has knowledge.

 

Section 5.8                                   Cooperate in Legal Proceedings

 

Borrower shall at Borrower’s expense cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority which
would reasonably be expected to have, or does have, a Material Adverse Effect
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings, other than those proceedings where Borrower and Lender are
adverse parties.

 

Section 5.9                                   Performance by Borrower

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to each Individual Property and any amendments,
modifications or changes thereto (except to the extent

 

62

--------------------------------------------------------------------------------


 

waived by the counterparty thereto, provided that such action or failure to act
by Borrower does not otherwise require Lender’s consent under the Loan
Documents).

 

Section 5.10                            Awards; Insurance Proceeds

 

Borrower shall cooperate with Lender in obtaining for Lender (to the extent that
this Agreement provides for such Awards or Insurance Proceeds to be paid to
Lender) the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with the Properties, and Lender shall be reimbursed for
any expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, the cost of any Restoration Consultant and
the payment by Borrower of the expense of an appraisal on behalf of Lender in
case of a Casualty or Condemnation affecting any Individual Property or any part
thereof) out of such Awards or Insurance Proceeds.

 

Section 5.11                            Financial Reporting

 

(a)                                 Borrower shall keep adequate books and
records of account on an accrual basis and in all material respects accordance
with the Uniform System of Accounts, consistently applied and shall furnish to
Lender:

 

(i)                                     intentionally omitted;

 

(ii)                                  monthly and quarterly, including
year-to-date, annual and trailing twelve (12) months operating statements of the
Properties, prepared and certified by Borrower in a form approved by Lender,
detailing Gross Revenues received, Operating Expenses incurred, the net
operating income before and after Debt Service and Capital Expenditures and
containing occupancy, average daily room, and revenue per available room
statistics as well as such other information as is necessary and sufficient to
fairly represent the financial position and results of operation of the
Properties, within twenty (20) days after the end of each calendar month and
quarter; provided, however, monthly and quarterly operating statements for the
period ending on December 31 shall be delivered pursuant to clause (iv) below;

 

(iii)                               the most current Smith Travel Research
Reports then available (or if not available, any successor thereto) to Borrower
reflecting market penetration and relevant hotel properties competing with the
Properties, within thirty (30) days after the end of each calendar month;

 

(iv)                              annual balance sheet, profit and loss
statement, statement of cash flows, and statement of change in financial
position of Borrower and Guarantor, which are (a) with respect to Borrower,
prepared and certified by Borrower and (b) with respect to Guarantor,
(I) prepared and certified by Guarantor and (II) unless Guarantor is a Publicly
Traded Company, audited by an Acceptable Accountant, in each case, within ninety
(90) days after the close of each fiscal year of Borrower and Guarantor, as the
case may be; provided, however, Guarantor’s obligations under this
Section 5.11(a)(iv) shall be deemed satisfied for so long as (1) Guarantor’s
financial statements are consolidated with the financial statements of an
Affiliate in accordance with GAAP and (2) on or before the dates required
hereunder, Borrower delivers to Lender all financial statements of such
Affiliate, including, without limitation, those required pursuant to

 

63

--------------------------------------------------------------------------------


 

the Exchange Act, the Sarbanes-Oxley Act of 2002 and the listing requirements of
any applicable stock exchange;

 

(v)                                 an Annual Budget not later than thirty (30)
days prior to the commencement of each fiscal year of Borrower, which shall be
subject to the reasonable approval of Lender (to the extent that Borrower or
Operating Lessee has an approval right over the Annual Budget pursuant to the
terms of the applicable Management Agreement), along with any amendments or
modifications thereto.  In the event that Lender objects to a proposed Annual
Budget submitted by Borrower, Lender shall advise Borrower of such objections
within fifteen (15) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower or Operating
Lessee shall promptly cause the revision of such Annual Budget and resubmit the
same to Lender.  Lender shall advise Borrower of any objections to such revised
Annual Budget within ten (10) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower or
Operating Lessee shall promptly cause the revision of the same in accordance
with the process described in this subsection until Lender approves the Annual
Budget.  Until such time that Lender approves a proposed Annual Budget, which
approval shall not be unreasonably withheld, conditioned or delayed, the most
recent Annual Budget shall apply; provided that, such approved Annual Budget
shall be adjusted to reflect (A) actual increases in Property Taxes, Insurance
Premiums, utilities expenses and expenses under the Management Agreement and
(B) up to five percent (5%) increases in any budgeted line items provided such
increases do not exceed a five percent (5%) increase in the Annual Budget in the
aggregate; and

 

(vi)                              a quarterly calculation of the Debt Yield for
the immediately preceding twelve (12) months as of the last day of such quarter,
prepared and certified by Borrower, within thirty (30) days of the end of the
quarter.

 

(b)                                 Borrower shall furnish Lender such other
additional financial or management information as may, from time to time, be
reasonably required by Lender in form and substance satisfactory to Lender
(including, without limitation, any financial reports required to be delivered
by any Tenant or any guarantor of any Major Lease pursuant to the terms of such
Major Lease or otherwise in Borrower’s possession), and shall furnish to Lender
and its agents convenient facilities for the examination and audit of any such
books and records.

 

(c)                                  All items requiring the certification of
Borrower pursuant to this Section 5.11 shall, except where Borrower is an
individual, require a certificate executed by an authorized officer of Borrower
or the general partner or managing member of Borrower, as applicable, and shall
contain a statement by Borrower as to whether there exists, to Borrower’s
knowledge, an Event of Default under the Loan Documents, and if an Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.

 

Section 5.12                            Estoppel Statement

 

(a)                                 After request by Lender, Borrower shall
within ten (10) Business Days furnish Lender or any proposed assignee of the
Loan with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Loan, (ii) the rate of interest on the

 

64

--------------------------------------------------------------------------------


 

Loan, (iii) the unpaid principal amount of the Loan, (iv) the date installments
of interest and/or principal were last paid, (v) the Maturity Date, (vi) offsets
or defenses to the payment of the Debt, if any, and (vii) that the Note, this
Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

(b)                                 Borrower shall use commercially reasonable
efforts to deliver to Lender, consistent with the terms of the Major Leases but
not more than twice in any twelve (12) month period (so long as no Event of
Default is then continuing), promptly upon request, duly executed estoppel
certificates from any one or more Tenants as required by Lender attesting to
such facts regarding the related Major Lease as Lender may require, including,
but not limited to attestations that each Major Lease covered thereby is in full
force and effect with no defaults thereunder on the part of any party, that none
of the Rents have been paid more than one month in advance, except as security,
and that the Tenant claims no defense or offset against the full and timely
performance of its obligations under the Major Lease.

 

(c)                                  [Intentionally Omitted].

 

(d)                                 Borrower shall, upon request of Lender, use
commercially reasonable efforts to deliver an estoppel certificate from each
Franchisor stating (i) whether the applicable Franchise Agreement is in full
force and effect and has been modified, amended or assigned, (ii) whether the
Franchisor or Operating Lessee or Borrower is in default under any of the terms,
covenants or provisions of the Franchise Agreement and whether the Franchisor
know of any event which, but for the passage of time or the giving of notice or
both, would constitute a default under the Franchise Agreement, (iii) whether
Franchisor or Operating Lessee or Borrower has commenced any action or given or
received any notice for the purpose of terminating the Franchise Agreement and
(iv) whether all sums due and payable to Franchisor under the Franchise
Agreement have been paid in full.

 

(e)                                  Within ten (10) Business Days of request by
Lender, Borrower shall furnish Lender, an estoppel certificate from Operating
Lessee in form and substance reasonably satisfactory to Lender.

 

Section 5.13                            Leasing Matters

 

(a)                                 Borrower or Operating Lessee may enter into
a proposed Lease (including the renewal or extension of an existing Lease (a
“Renewal Lease”)) that is not a Major Lease without the prior written consent of
Lender, provided such proposed Lease or Renewal Lease (i) provides for rental
rates and terms comparable to existing local market rates and terms (taking into
account the type and quality of the tenant) as of the date such Lease is
executed by Borrower or Operating Lessee (unless, in the case of a Renewal
Lease, the rent payable during such renewal, or a formula or other method to
compute such rent, is provided for in the original Lease), (ii) is an
arm’s-length transaction with a bona fide, independent third party tenant,
(iii) does not contain any terms which would reasonably be expected to have or
do have a Material Adverse Effect, (iv) is subject and subordinate to the
Mortgages and the Tenant thereunder agrees to attorn to Lender and any purchaser
at a foreclosure sale and (v) does not contain any option, offer, right of first
refusal, right of first offer or other similar right to acquire

 

65

--------------------------------------------------------------------------------


 

all or any portion of any Individual Property.  Each Major Lease and all other
proposed Leases which do not satisfy the requirements set forth in this
subsection, unless Manager has the right to enter into such Lease without
Borrower’s or Operating Lessee’s prior written consent pursuant to the
Management Agreement (each a “Required Approval Lease”) shall be subject to the
prior approval of Lender.  Borrower shall promptly deliver to Lender copies of
all Leases which are entered into pursuant to this subsection together with
Borrower’s certification that it or Operating Lessee has satisfied all of the
conditions of this Section.  Borrower shall pay the costs and expenses
associated with Lender’s counsel review of any Lease for which Lender’s consent
may be required under this Section 5.13.

 

(b)                                 Except as provided in clause (c) below,
Borrower shall (i) observe and perform all the obligations imposed upon the
landlord under the Leases in all material respects and shall not do or permit to
be done anything to impair the value of any of the Leases as security for the
Debt; (ii) promptly send copies to Lender of all notices of material default
which Borrower or Operating Lessee shall send or receive under a Major Lease;
(iii) enforce all of the material terms, covenants and conditions contained in
the Leases upon the part of the tenant thereunder to be observed or performed;
(iv) not collect any Rents more than one (1) month in advance (except security
deposits shall not be deemed Rents collected in advance); (v) hold all security
deposits in accordance with the terms of the applicable Lease and Legal
Requirements; (vi) not execute any assignment of the landlord’s interest in any
of the Leases or the Rents except as contemplated by the Loan Documents; and
(vi) not consent to any assignment of or subletting under any Major Leases not
in accordance with their terms, without the prior written consent of Lender,
such consent not to be unreasonably withheld, conditioned or delayed.

 

(c)                                  Borrower and/or Operating Lessee may,
without the prior written consent of Lender, amend, modify or waive the
provisions of or terminate, reduce Rents or accept a surrender of space under,
or shorten the term of, any Lease which is not a Major Lease (including any
guaranty, letter of credit or other credit support with respect thereto)
provided that (i) such action (taking into account, in the case of a
termination, reduction in rent, surrender of space or shortening of term, the
planned alternative use of the affected space) is not reasonably expected to
have and does not have a Material Adverse Effect, and (ii) such amendment,
modification, waiver, termination, rent reduction, space surrender or term
shortening, is otherwise in compliance with the requirements of this Agreement
and any subordination agreement binding upon Lender with respect to such Lease. 
A termination of a Lease with a tenant who is in monetary default beyond
applicable notice and grace periods shall not be considered an action which has
a Material Adverse Effect.  Any amendment, modification, waiver, termination,
rent reduction, space surrender or term shortening which does not satisfy the
requirements set forth in this subsection shall be subject to the prior written
approval of Lender (not to be unreasonably withheld or delayed) (each, a “Lease
Modification”), at Borrower’s expense.  Borrower shall promptly deliver to
Lender copies of amendments, modifications and waivers which are entered into
pursuant to this subsection together with Borrower’s certification that it has
satisfied all of the conditions of this subsection.

 

(d)                                 Notwithstanding anything contained herein to
the contrary, Borrower and Operating Lessee shall not, without the prior written
consent of Lender, such consent not to be unreasonably withheld, conditioned or
delayed, enter into, renew, extend, amend, modify, waive any provisions of,
terminate, reduce Rents under, accept a surrender of space under, or shorten

 

66

--------------------------------------------------------------------------------


 

the term of any Major Lease; provided, however, Borrower and/or Operating Lessee
may terminate a Major Lease with a tenant who is in default beyond applicable
notice and grace periods without the prior written approval of Lender.

 

(e)                                  Each request by Borrower for approval and
consent by Lender pursuant to this Section 5.13 shall be in writing and contain
a legend in capitalized bold letters on the top of the cover page stating: 
“LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE
TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED
TO HAVE BEEN GRANTED” and Borrower shall include the following documentation
with such request all materials reasonably necessary in order for Lender to
evaluate such matter.  In the event that Lender fails to grant or withhold its
approval and consent to such matter within such ten (10) Business Day period
(and, in the case of a withholding of consent, stating the grounds therefor in
reasonable detail), then, so long as no Event of Default is continuing, Lender’s
approval and consent shall be deemed to have been granted.  There shall be no
administrative or approval fee in connection with this Section 5.13(e), but
Borrower shall pay any out-of-pocket costs and expenses incurred by Lender.

 

Section 5.14                            Property Management

 

(a)                                 Borrower shall cause Operating Lessee to
(i) diligently perform and observe all of the terms, covenants and conditions
required to be performed and observed by it under the Management Agreement and
do all things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any default under the Management
Agreement of which it is aware; (iii) promptly deliver to Lender a copy of any
notice of default or other material notice received by Borrower and Operating
Lessee under the Management Agreement; (iv) promptly give notice to Lender of
any notice or information that Borrower or Operating Lessee receives which
indicates that Manager is terminating the Management Agreement or that Manager
is otherwise discontinuing its management of any Individual Property; and
(v) promptly enforce the performance and observance of all of the covenants
required to be performed and observed by Manager under the Management Agreement.

 

(b)                                 If at any time, (i) Manager shall become
insolvent or a debtor in a bankruptcy proceeding; (ii) unless managed by a Brand
Manager, Lender has accelerated the Loan as a result of an Event of Default
hereunder; (iii) a default has occurred and is continuing under the Management
Agreement after the expiration of all notice and cure periods contained
thereunder; or (iv) Manager has engaged in gross negligence, fraud, willful
misconduct or misappropriation of funds, Borrower shall or shall cause Operating
Lessee to, at the request of Lender and if permitted pursuant to the terms of
the Management Agreement or any other agreement of Manager, terminate the
Management Agreement upon thirty (30) days prior notice to Manager and replace
Manager with a Qualified Manager pursuant to a Replacement Management Agreement.

 

(c)                                  Borrower shall not permit Operating Lessee
to, without the prior written consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed):  (i) except as provided in
clause (e) below, surrender, terminate or cancel, or consent to the surrender,
termination or cancellation of, the Management Agreement or replace Manager or

 

67

--------------------------------------------------------------------------------


 

enter into any other management agreement with respect to any Individual
Property; (ii) consent to the assignment by Manager of its interest under the
Management Agreement except to a Qualified Manager or (iii) if such action could
reasonably be expected to have a Material Adverse Effect, (1) reduce or consent
to the reduction of the term of the Management Agreement; (2) increase or
consent to the increase of the amount of any charges under the Management
Agreement; or (3) otherwise modify, change, supplement, alter or amend, or waive
or release any of the terms and conditions under, the Management Agreement in
any material respect.  In the event that Borrower or Operating Lessee replaces
Manager at any time during the term of Loan pursuant to this subsection, such
Manager shall be deemed to be a Qualified Manager.

 

(d)                                 Each request by Borrower for approval and
consent by Lender pursuant to this Section 5.14 shall be in writing and contain
a legend in capitalized bold letters on the top of the cover page stating: 
“LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE
TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED
TO HAVE BEEN GRANTED” and Borrower shall include the following documentation
with such request all materials reasonably necessary in order for Lender to
evaluate such matter.  In the event that Lender fails to grant or withhold its
approval and consent to such matter within such ten (10) Business Day period
(and, in the case of a withholding of consent, stating the grounds therefor in
reasonable detail), then, so long as no Event of Default is continuing, Lender’s
approval and consent shall be deemed to have been granted.  There shall be no
administrative or approval fee in connection with this Section 5.14(d), but
Borrower shall pay any out-of-pocket costs and expenses incurred by Lender.

 

(e)                                  Notwithstanding the foregoing, provided no
Event of Default is continuing, Borrower and/or Operating Lessee shall have the
right, and the right to permit Manager, without the prior written approval of
Lender (but upon prior written notice to Lender), to terminate a Management
Agreement at an Individual Property; provided, however, it shall be an Event of
Default hereunder in the event that within sixty (60) days of the termination of
such Management Agreement (i) Borrower shall have failed (or shall have failed
to cause Operating Lessee in the case of clause (2) hereof) to deliver to Lender
either (1) a PIP Guaranty relating to any New PIP contemplated by the
Replacement Management Agreement or (2) cash to be deposited into the PIP
Reserve Account in an amount equal to the PIP Required Deposit contemplated by
the Replacement Management Agreement, which cash shall be held and distributed
in accordance with the terms of Section 9.9 hereof and (ii) Borrower fails to
deliver evidence reasonably acceptable to Lender that a Replacement Management
Agreement is in full force and effect at the applicable Individual Property;
provided, however, (1) if the terminated Management Agreement was with a Brand
Manager (for which no separate Franchise Agreement existed), and the Replacement
Management Agreement is with a Qualified Manager that is not a Brand Manager,
Borrower or Operating Lessee, as applicable, shall deliver evidence to Lender
that it or Operating Lessee has entered into a Replacement Franchise Agreement
within such sixty (60) day period and (2) if a Franchise Agreement for the
applicable Individual Property exists, and the Replacement Management Agreement
is with a Brand Manager for which no separate Franchise Agreement is required by
such Brand Manager, Borrower or Operating Lessee, as applicable, shall deliver
evidence to Lender that it or Operating Lessee has terminated the existing
Franchise Agreement within such sixty (60) day period.

 

68

--------------------------------------------------------------------------------


 

Section 5.15                            Liens

 

Borrower shall not, without the prior written consent of Lender, create, incur,
assume or suffer to exist any Lien on any portion of any Individual Property or
permit any such action to be taken, except Permitted Encumbrances.

 

Section 5.16                            Debt Cancellation

 

Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower or
Operating Lessee by any Person, except for adequate consideration and in the
ordinary course of Borrower’s or Operating Lessee’s business.

 

Section 5.17                            Zoning

 

Borrower shall not (i) initiate or consent to any zoning reclassification of any
portion of any Individual Property or seek any variance under any existing
zoning ordinance or (ii) use or permit the use of any portion of the Properties
in any manner that could result in such use becoming a non-conforming use under
any zoning ordinance or any other applicable land use law, rule or regulation,
in each case without the prior written consent of Lender.

 

Section 5.18                            ERISA

 

(a)                                 Neither Borrower nor Operating Lessee shall
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Lender of any of its rights under the
Note, this Agreement or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA.

 

(b)                                 Borrower shall deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower and
Operating Lessee are not and do not maintain an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower
and Operating Lessee are not subject to state statutes regulating investments
of, or fiduciary obligations with respect to, governmental plans; and (iii) one
or more of the following circumstances is true:

 

(c)                                  Equity interests in Borrower and Operating
Lessee are publicly offered securities, within the meaning of 29 C.F.R.
§2510.3-101(b)(2);

 

(d)                                 Less than twenty-five percent (25%) of each
outstanding class of equity interests in Borrower and Operating Lessee are held
by “benefit plan investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2);
or

 

(e)                                  Borrower and Operating Lessee qualify as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. §2510.3-101(c) or (e).

 

69

--------------------------------------------------------------------------------


 

Section 5.19                            No Joint Assessment

 

Borrower shall not suffer, permit or initiate the joint assessment of the real
property comprising any Individual Property with (a) any other real property
constituting a tax lot separate from such Individual Property, or (b) any
portion of such Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such real property.

 

Section 5.20                            Reciprocal Easement Agreements

 

Borrower shall not enter into, terminate or modify in any material respect any
REA without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Borrower shall enforce, comply
with, and cause each of the parties to the REA to comply with all of the
material economic terms and conditions contained in the REA.  Each request by
Borrower for approval and consent by Lender pursuant to this Section 5.20 shall
be in writing and contain a legend in capitalized bold letters on the top of the
cover page stating:  “LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS
DAYS.  LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN
LENDER’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and Borrower shall include
the following documentation with such request all materials reasonably necessary
in order for Lender to evaluate such matter.  In the event that Lender fails to
grant or withhold its approval and consent to such matter within such ten
(10) Business Day period (and, in the case of a withholding of consent, stating
the grounds therefor in reasonable detail), then, so long as no Event of Default
is continuing, Lender’s approval and consent shall be deemed to have been
granted.  There shall be no administrative or approval fee in connection with
this Section 5.20, but Borrower shall pay any out-of-pocket costs and expenses
incurred by Lender.

 

Section 5.21                            Alterations

 

Lender’s prior written approval shall be required in connection with any
alterations to any Improvements, exclusive of (1) alterations to tenant spaces
required under any Lease existing on the date hereof or entered into in
accordance with the terms of this Agreement, (2) alterations specifically
provided for in an Annual Budget which has been approved by Lender or pursuant
to an Annual Budget which Borrower or Operating Lessee does not have the right
to approve pursuant to the applicable Management Agreement, (3) alterations
undertaken as part of a Restoration in accordance with the terms of this
Agreement or as required by Franchisor or a Brand Manager to comply with the
Franchisor’s or Brand Manager’s standards under the Franchise Agreement or
Management Agreement or any (4) PIP required by Franchisor, (a) that are
reasonably expected to have or does have a Material Adverse Effect on any
Individual Property, (b) that are structural in nature or have an adverse effect
on any utility or HVAC system contained in the Improvements or the exterior of
any building constituting a part of any Improvements or (c) that, together with
any other alterations undertaken at the same time (including any related
alterations, improvements or replacements), are reasonably anticipated to have a
cost in excess of the Alteration Threshold.  If the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
shall at any time exceed the Alteration Threshold (with credit given for any
balance in the FF&E Reserve which is

 

70

--------------------------------------------------------------------------------

 


 

specifically allocated to the applicable Individual Property), Borrower shall
promptly deliver to Lender as security for the payment of such amounts and as
additional security for Borrower’s obligations under the Loan Documents any of
the following:  (i) cash, (ii) direct non-callable obligations of the United
States of America or other obligations which are “government securities” within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, to the
extent acceptable to the applicable Rating Agencies, or (iii) a Letter of Credit
acceptable to Lender in its sole and absolute discretion.  Such security shall
be in an amount equal to the excess of the total unpaid amounts incurred and to
be incurred with respect to such alterations to the Improvements over the
Alteration Threshold.

 

Section 5.22                            Agreements

 

During the term of the Loan:  (a) Borrower shall fulfill and perform each and
every material term, covenant and provision of the Agreements to be fulfilled or
performed by Borrower thereunder, if any, in a commercially reasonable manner;
(b) Borrower shall, in the manner provided for in this Agreement, give prompt
notice to Lender of any material written default notice received by Borrower
under any material Agreement, together with a complete copy of any such notice;
(c) Borrower shall enforce, short of termination thereof, the performance and
observance of each and every material term, covenant and provision of the
Agreements to be performed or observed, if any, by the other parties thereto in
a commercially reasonable manner; and (d) Borrower shall not enter into,
terminate or amend any of the terms or provisions of any of the Agreements,
except done in the ordinary course of business or as may be commercially
reasonable in Borrower’s ordinary course of business, without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed.  Each request by Borrower for approval and consent by Lender
pursuant to this Section 5.22 shall be in writing and contain a legend in
capitalized bold letters on the top of the cover page stating:  “LENDER’S
RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO
RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED TO
HAVE BEEN GRANTED” and Borrower shall include the following documentation with
such request all materials reasonably necessary in order for Lender to evaluate
such matter.  In the event that Lender fails to grant or withhold its approval
and consent to such matter within such ten (10) Business Day period (and, in the
case of a withholding of consent, stating the grounds therefor in reasonable
detail), then, so long as no Event of Default is continuing, Lender’s approval
and consent shall be deemed to have been granted.

 

Section 5.23                            Compliance with Prescribed Laws

 

Borrower shall not (a) be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the list
maintained by OFAC and accessible through the OFAC website) that prohibits or
limits any lender from making any advance or extension of credit to Borrower or
from otherwise conducting business with Borrower, or (b) fail to provide
documentary and other evidence of Borrower’s identity as may be requested by any
Lender at any time to enable any Lender to verify Borrower’s identity or to
comply with Prescribed Laws.  In addition, Borrower hereby agrees to provide to
Lender any additional information with respect to Borrower that Lender deems
necessary from time to time in order to ensure compliance with Prescribed Laws.

 

71

--------------------------------------------------------------------------------


 

Section 5.24                            Interest Rate Cap Agreement

 

(a)                                 Prior to or contemporaneously with the
Closing Date, Borrower shall have obtained the Interest Rate Cap Agreement.  The
Interest Rate Cap Agreement shall be maintained throughout the term of the Loan
with an Acceptable Counterparty.  If, at any time, the interest rate cap
provider ceases to be an Acceptable Counterparty, Borrower shall replace the
Interest Rate Cap Agreement with a Replacement Interest Rate Cap Agreement at
Borrower’s sole cost and expense within ten (10) days of receipt of notice from
Lender that the interest rate cap provider is no longer an Acceptable
Counterparty.

 

(b)                                 Borrower shall collaterally assign to Lender
pursuant to the Collateral Assignment of Interest Rate Cap Agreement all of its
right, title and interest to receive any and all payments under the Interest
Rate Cap Agreement and shall deliver to Lender counterparts of such Collateral
Assignment of Interest Rate Cap Agreement executed by Borrower and the
Acceptable Counterparty and notify the Acceptable Counterparty of such
collateral assignment (either in such Interest Rate Cap Agreement or by separate
instrument).  At such time as the Loan is repaid in full, all of Lender’s right,
title and interest in the Interest Rate Cap Agreement shall terminate and Lender
shall execute and deliver at Borrower’s sole cost and expense, such documents as
may be required to evidence Lender’s release of the Collateral Assignment of
Interest Rate Cap Agreement and to notify the Acceptable Counterparty of such
release.

 

(c)                                  Borrower shall comply with all of its
obligations under the terms and provisions of the Interest Rate Cap Agreement. 
All amounts paid by the Acceptable Counterparty under the Interest Rate Cap
Agreement to Borrower or Lender shall be deposited immediately into the Cash
Management Account.  Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the Acceptable Counterparty and shall not waive, amend or
otherwise modify any of its rights thereunder.

 

(d)                                 In the event that Borrower fails to purchase
and deliver to Lender the Interest Rate Cap Agreement or any Replacement
Interest Rate Cap Agreement as and when required hereunder, or fails to maintain
such agreement in accordance with the terms and provisions of this Agreement,
Lender may purchase the Interest Rate Cap Agreement or any Replacement Interest
Rate Cap Agreement, as applicable, and the cost incurred by Lender in purchasing
the Interest Rate Cap Agreement or any Replacement Interest Rate Cap Agreement,
as applicable, shall be paid by Borrower to Lender with interest thereon at the
Default Rate from the date such cost was incurred by Lender until such cost is
reimbursed by Borrower to Lender.

 

(e)                                  In connection with the Interest Rate Cap
Agreement and any Replacement Interest Rate Cap Agreement, Borrower shall,
within a reasonable period of time after the effectiveness of such Interest Rate
Cap Agreement or Replacement Interest Rate Cap Agreement, obtain and deliver to
Lender (1) a confirmation evidencing such Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement, (2) any guaranty or guaranties
therefor, (3) executed counterparts to the Collateral Assignment of Interest Cap
Agreement, and (4) an opinion from counsel (which counsel may be in house
counsel for the Acceptable Counterparty) for the Acceptable Counterparty (upon
which Lender and its successors and assigns may rely) which shall provide, in
relevant part, that:

 

72

--------------------------------------------------------------------------------


 

(i)                                     the Acceptable Counterparty is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Interest Rate Cap
Agreement or the Replacement Interest Rate Cap Agreement, as applicable;

 

(ii)                                  the execution and delivery of the Interest
Rate Cap Agreement or the Replacement Interest Rate Cap Agreement, as
applicable, by the Acceptable Counterparty, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, and the
performance of its obligations thereunder have been and remain duly authorized
by all necessary action and do not contravene any provision of its certificate
of incorporation or by laws (or equivalent organizational documents) or any law,
regulation or contractual restriction binding on or affecting it or its
property;

 

(iii)                               all consents, authorizations and approvals
required for the execution and delivery by the Acceptable Counterparty of the
Interest Rate Cap Agreement or the Replacement Interest Rate Cap Agreement, as
applicable, and any other agreement which the Acceptable Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and

 

(iv)                              the Interest Rate Cap Agreement or the
Replacement Interest Cap Agreement, as applicable, and any other agreement which
the Acceptable Counterparty has executed and delivered pursuant thereto, has
been duly executed and delivered by the Acceptable Counterparty and constitutes
the legal, valid and binding obligation of the Acceptable Counterparty,
enforceable against the Acceptable Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(f)                                   Notwithstanding anything to the contrary
contained in this Section 5.24 or elsewhere in this Agreement, if, at any time,
Lender converts the Loan from a LIBOR Rate Loan to either a Base Rate Loan or an
Alternate Rate Loan in accordance with Section 2.4 above (each, a “LIBOR
Conversion”), then within thirty (30) days after such LIBOR Conversion, Borrower
shall either (A) enter into, make all payments under, and satisfy all conditions
precedent to the effectiveness of, a Substitute Interest Rate Protection
Agreement (and in connection therewith, but not prior to Borrower taking all the
actions described in this clause (f), Borrower shall have the right to terminate
any then-existing Interest Rate Protection Agreement) or (B) cause the
then-existing Interest Rate Protection Agreement to be modified such that such
then-existing Interest Rate Protection Agreement satisfies the requirements of a
Substitute Interest Rate Protection Agreement as set forth below in the
definition thereof (a “Converted Interest Rate Protection Agreement”).

 

As used herein, “Substitute Interest Rate Protection Agreement” shall mean an
interest rate cap agreement between an Acceptable Counterparty and Borrower,
obtained by

 

73

--------------------------------------------------------------------------------


 

Borrower and collaterally assigned to Lender pursuant to this Agreement and
shall contain each of the following:

 

(i)                                     a term expiring no earlier than the
then-applicable Maturity Date or, to the extent a rated Securitization has
occurred, through the end of the Interest Accrual Period associated with the
then applicable Maturity Date;

 

(ii)                                  the notional amount of the Substitute
Interest Rate Protection Agreement shall be equal to or greater than the then
outstanding principal balance of the Loan;

 

(iii)                               it provides that the only material
obligation of Borrower thereunder is the making of a single payment to the
Acceptable Counterparty thereunder upon the execution and delivery thereof;

 

(iv)                              it provides to Lender and Borrower (as
reasonably determined by Lender), for the term of the Substitute Interest Rate
Protection Agreement, a hedge against rising interest rates that is no less
beneficial to Borrower and Lender than that which was provided by the Interest
Rate Protection Agreement being obtained by Borrower in connection with the
origination of the Loan; and

 

(v)                                 without limiting any of the provisions of
the preceding clauses (i) through (iv) above, it satisfies all of the other
requirements set forth in this Section 5.24.

 

From and after the date of any LIBOR Conversion, all references to “Interest
Rate Protection Agreement” and “Replacement Interest Rate Protection Agreement”
herein (other than in the definition of “Interest Rate Protection Agreement”,
the definition of “Replacement Interest Rate Protection Agreement” and as
referenced in the first sentence of Section 5.24(a) hereof) shall be deemed to
refer or relate, as applicable, to a Substitute Interest Rate Protection
Agreement or a Converted Interest Rate Protection Agreement, as the case may be.

 

Notwithstanding anything to the contrary set forth in this Section 5.24(f),
Borrower shall not be required to obtain a Substitute Interest Rate Protection
Agreement or Converted Interest Rate Protection Agreement, as applicable, during
any period when the Loan is outstanding as a Base Rate Loan or Alternate Rate
Loan if such a Substitute Interest Rate Protection Agreement or Converted
Interest Rate Protection Agreement, as the case may be, is not then commercially
available or would have a cost to Borrower that is not commercially reasonable,
in which event Borrower and Lender shall work together to find a mutually
agreeable alternative to a Substitute Interest Rate Protection Agreement or
Converted Interest Rate Protection Agreement that would afford Lender
substantially equivalent protection from increases in the applicable interest
rate.

 

Section 5.25                            Franchise Agreement

 

(a)                                 Except as provided in this Agreement, the
Properties shall at all times be operated in accordance with the terms and
conditions of the Franchise Agreements.  Borrower shall, or shall cause
Operating Lessee to cause Manager to, (i) pay all sums required to be paid by
Borrower, Operating Lessee and/or Manager under the Franchise Agreements,
(ii) diligently perform, observe and enforce all of the terms, covenants and
conditions of the Franchise Agreements, (iii) promptly deliver to Lender a copy
of any written notice to Borrower or

 

74

--------------------------------------------------------------------------------


 

Operating Lessee of any default by Borrower, Operating Lessee and/or Manager
under the Franchise Agreements and notify Lender of any material default under
the Franchise Agreements of which it is aware, (iv) promptly deliver to Lender a
copy of any written notice to Franchisor of any default by Franchisor under the
Franchise Agreements, (v) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditure plan, notice of non-performance,
report and estimate (a) received by Borrower or Operating Lessee under the
Franchise Agreements and (b) required to be delivered by Borrower, Operating
Lessee and/or Manager to Franchisor under the Franchise Agreements,
(vi) complete all work required under any PIP on or prior to the Outside Date,
(vii) not modify or amend the Franchise Agreements to the extent such
modification or amendment could reasonably be expected to have a Material
Adverse Effect, and (viii) except as provided in clause (b) below not terminate,
cancel, or replace the Franchise Agreements, nor replace the Franchisor, nor
waive or release any of its rights and remedies under the Franchise Agreements
in any material respect, without Lender’s prior written consent.  Each request
by Borrower for approval and consent by Lender pursuant to this Section 5.25
shall be in writing and contain a legend in capitalized bold letters on the top
of the cover page stating:  “LENDER’S RESPONSE IS REQUESTED WITHIN TEN
(10) BUSINESS DAYS.  LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL
RESULT IN LENDER’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and Borrower shall
include the following documentation with such request all materials reasonably
necessary in order for Lender to evaluate such matter.  In the event that Lender
fails to grant or withhold its approval and consent to such matter within such
ten (10) Business Day period (and, in the case of a withholding of consent,
stating the grounds therefor in reasonable detail), then, so long as no Event of
Default is continuing, Lender’s approval and consent shall be deemed to have
been granted.  There shall be no administrative or approval fee in connection
with this Section 5.25(a), but Borrower shall pay any out-of-pocket costs and
expenses incurred by Lender.

 

(b)                                 Notwithstanding the foregoing, provided no
Event of Default is continuing, Borrower and/or Operating Lessee shall have the
right, and the right to permit Franchisor, without the prior written approval of
Lender (but upon prior written notice to Lender), to terminate a Franchise
Agreement at an Individual Property; provided, however, it shall be an Event of
Default hereunder in the event that within sixty (60) days of the termination of
such Franchise Agreement (i) Borrower shall have failed (or shall have failed to
cause Operating Lessee in the case of clause (2) hereof) to deliver to Lender
either (1) a PIP Guaranty relating to any New PIP contemplated by the
Replacement Franchise Agreement or the Replacement Management Agreement with a
Brand Manager or (2) cash to be deposited into the PIP Reserve Account in an
amount equal to the PIP Required Deposit contemplated by the Replacement
Franchise Agreement or the Replacement Management Agreement with a Brand
Manager, which cash shall be held and distributed in accordance with the terms
of Section 9.9 hereof and (ii) Borrower fails to deliver evidence reasonably
acceptable to Lender that a Replacement Franchise Agreement or a Replacement
Management Agreement with a Brand Manager is in full force and effect at the
applicable Individual Property.

 

Section 5.26                            Trade Names

 

Except as expressly provided herein, Borrower shall not change the trade name or
names under which it operates any Individual Property without Lender’s prior
written consent.

 

75

--------------------------------------------------------------------------------


 

Section 5.27                            [Intentionally Omitted]

 

Section 5.28                            [Intentionally Omitted]

 

Section 5.29                            Operating Lease Provisions

 

With respect to each Operating Lease:

 

(a)                                 Borrower shall (i) diligently perform and
observe all of the terms, covenants and conditions of the Operating Lease on the
part of Borrower, as landlord thereunder, (ii) promptly notify Lender of the
giving of any notice under the Operating Lease to Borrower of any default by
Borrower, as landlord thereunder, and deliver to Lender a true copy of each such
notice within five (5) Business Days of receipt and (iii) promptly notify Lender
of any bankruptcy, reorganization or insolvency of any party under the Operating
Lease or of any notice thereof, and deliver to Lender a true copy of such notice
within five (5) Business Days of Borrower’s receipt, together with copies of all
notices, pleadings, schedules and similar matters received by Borrower in
connection with such bankruptcy, reorganization or insolvency within five
(5) Business Days after receipt.  Borrower shall not, without the prior consent
of Lender, which consent shall not be unreasonably withheld, conditioned or
delayed, (x) surrender the leasehold estate created by the Operating Lease or
terminate or cancel the Operating Lease or materially modify, change,
supplement, alter or amend the Operating Lease (to the extent such modification,
change, supplement, alteration or amendment would reasonably be expected to have
a Material Adverse Effect), either orally or in writing, or (y) consent to,
acquiesce in, or fail to object to, any attempt by any party, as debtor in
possession or by a trustee for such party, to sell or transfer such party’s
estate free and clear of the Operating Lease under Section 363(f) of the
Bankruptcy Code or otherwise.  Borrower shall object to any such attempt, as
debtor in possession or by a trustee for any such party, to sell or transfer
such estate free and clear of the Operating Lease under Section 363(f) of the
Bankruptcy Code or otherwise, and in such event shall affirmatively assert and
pursue its right to adequate protection under Section 363(e) of the Bankruptcy
Code.  Borrower hereby assigns to Lender all of its rights under Section 363 of
the Bankruptcy Code to consent or object to any sale or transfer of any estate
free and clear of the Operating Lease, and grants to Lender the right to object
to any such sale or transfer on behalf of Borrower, and Borrower shall not
contest any pleadings, motions documents or other actions filed or taken on
Lender’s or Borrower’s behalf by Lender in the event that the landlord, as
debtor in possession or by a trustee, attempts to sell or transfer the fee
estate free and clear of the Operating Lease under Section 363(f) of the
Bankruptcy Code or otherwise.

 

(b)                                 If Borrower shall default in the performance
or observance of any term, covenant or condition of the Operating Lease on the
part of Borrower, as landlord thereunder, and shall fail to cure the same prior
to the expiration of any applicable cure period provided thereunder, Lender
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants and conditions of the Operating Lease on the part of Borrower
to be performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under the Operating Lease shall be kept unimpaired and free
from default.  If the tenant or landlord under the Operating Lease shall deliver
to Lender a copy of any written notice of default under the Operating Lease,
such notice

 

76

--------------------------------------------------------------------------------


 

shall constitute full protection to Lender for any action taken or omitted to be
taken by Lender, in good faith, in reliance thereon.

 

(c)                                  Notwithstanding anything contained herein
to the contrary, with respect to each Individual Property, an Operating Lease
shall at all times be in full force and effect.  Upon the expiration of the
existing Operating Lease pursuant to its terms, provided no Event of Default is
continuing and upon prior written notice to Lender, Borrower shall have the
right (without the prior written approval of Lender) to extend the term of the
Operating Lease for a period of five (5) years provided that such extension
contains the same material terms and conditions as are set forth in the existing
Operating Lease, except for a modification of the rent which shall be “market
rent” in accordance with REIT rule requirements (which “market rent” shall be
determined by reference to a transfer pricing report that is prepared by an
independent national accounting firm).  Borrower shall promptly delivery a copy
of any such extension to Lender.

 

(d)                                 Each request by Borrower for approval and
consent by Lender pursuant to this Section 5.29 shall be in writing and contain
a legend in capitalized bold letters on the top of the cover page stating: 
“LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE
TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED
TO HAVE BEEN GRANTED” and Borrower shall include the following documentation
with such request all materials reasonably necessary in order for Lender to
evaluate such matter.  In the event that Lender fails to grant or withhold its
approval and consent to such matter within such ten (10) Business Day period
(and, in the case of a withholding of consent, stating the grounds therefor in
reasonable detail), then, so long as no Event of Default is continuing, Lender’s
approval and consent shall be deemed to have been granted.  There shall be no
administrative or approval fee in connection with this Section 5.29(e), but
Borrower shall pay any out-of-pocket costs and expenses incurred by Lender.

 

Section 5.30                            [Intentionally Omitted]

 

Section 5.31                            [Intentionally Omitted]

 

ARTICLE 6

 

ENTITY COVENANTS

 

Section 6.1                                   Single Purpose Entity/Separateness

 

Borrower represents, warrants and covenants as follows:

 

(a)                                 Borrower has not and will not:

 

(i)                                     engage in any business or activity other
than the ownership, operation and maintenance of the Properties, and activities
incidental thereto;

 

(ii)                                  acquire or own any assets other than
(A) the Properties, and (B) such incidental Personal Property as may be
necessary for the ownership and operation of the Properties;

 

77

--------------------------------------------------------------------------------


 

(iii)                               merge into or consolidate with any Person,
or dissolve, terminate, liquidate in whole or in part, transfer or otherwise
dispose of all or substantially all of its assets or change its legal structure;

 

(iv)                              (A) fail to observe all organizational
formalities necessary to maintain its separate existence, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the applicable Legal Requirements of the jurisdiction of
its organization or formation, or (B) amend, modify, terminate or fail to comply
with the single purpose entity provisions of its organizational documents, in
each case without the prior written consent of Lender;

 

(v)                                 own any subsidiary, or make any investment
in, any Person;

 

(vi)                              except as contemplated by the Loan Documents
with respect to co-borrowers under the Loan and prior loans that have been
satisfied in full as of the date hereof, commingle its assets with the assets of
any other Person, or permit any Affiliate or constituent party independent
access to its bank accounts;

 

(vii)                           incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation (other than certain
obligations of Operating Lessee or a predecessor operating lessee)), other than
the Debt and Permitted Debt and prior loans that have been satisfied in full as
of the date hereof;

 

(viii)                        fail to maintain its records, books of account,
bank accounts, financial statements, accounting records and other entity
documents separate and apart from those of any other Person; except that
Borrower’s financial position, assets, liabilities, net worth and operating
results may be included in the consolidated financial statements of an
Affiliate, provided that (A) appropriate notation shall be made on such
consolidated financial statements to indicate the separate identity of Borrower
from such Affiliate and that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person,
and (B) Borrower’s assets, liabilities and net worth shall also be listed on
Borrower’s own separate balance sheet;

 

(ix)                              except for capital contributions or capital
distributions permitted under the terms and conditions of Borrower’s
organizational documents and properly reflected on its books and records, enter
into any transaction, contract or agreement with any general partner, member,
shareholder, principal, guarantor of the obligations of Borrower, or any
Affiliate of the foregoing, except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with unaffiliated third
parties;

 

(x)                                 maintain its assets in such a manner that it
will be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

(xi)                              except as contemplated by the Loan Documents
with respect to co-borrowers under the Loan and prior loans that have been
satisfied in full as of the date hereof and certain obligations of Operating
Lessee (or a predecessor operating lessee) thereunder, assume or guaranty the
debts of any other Person, hold itself out to be responsible for the debts

 

78

--------------------------------------------------------------------------------


 

of any other Person, or otherwise pledge its assets to secure the obligations of
any other Person or hold out its credit or assets as being available to satisfy
the obligations of any other Person;

 

(xii)                           make any loans or advances to any Person, or own
any stock or securities of, any Person, or buy or hold evidence of indebtedness
issued by any other Person;

 

(xiii)                        fail to (A) file its own tax returns separate from
those of any other Person, except to the extent that Borrower is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable Legal Requirements and (B) pay any taxes required to be paid
under applicable Legal Requirements; provided, however, that Borrower shall not
have any obligation to reimburse its equityholders or their Affiliates for any
taxes that such equityholders or their Affiliates may incur as a result of any
profits or losses of Borrower;

 

(xiv)                       fail to (A) hold itself out to the public as a legal
entity separate and distinct from any other Person, (B) conduct its business
solely in its own name or (C) correct any known misunderstanding regarding its
separate identity;

 

(xv)                          fail to intend to maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided,
however, that the foregoing shall not require Borrower’s members, partners or
shareholders to make additional capital contributions to Borrower;

 

(xvi)                       without the unanimous written consent of all of its
partners or members, as applicable, and the written consent of all directors or
managers of Borrower or each SPE Component Entity, as applicable including,
without limitation, each Independent Director, take any Material Action or
action that is intended to cause such entity to become insolvent;

 

(xvii)                    fail to fairly and reasonably allocate shared expenses
(including, without limitation, shared office space and services performed by an
employee of an Affiliate) among the Persons sharing such expenses;

 

(xviii)                 fail to intend to remain solvent or, except as
contemplated by the Loan Documents with respect to co-borrowers under the Loan,
pay its own liabilities (including, without limitation, salaries of its own
employees) only from its own funds; provided, however, that the foregoing shall
not require Borrower’s members, partners or shareholders to make additional
capital contributions to Borrower;

 

(xix)                       acquire obligations or securities of its partners,
members, shareholders or other affiliates, as applicable;

 

(xx)                          violate or cause to be violated the assumptions
made with respect to Borrower and its principals in the Non-Consolidation
Opinion or any New Non-Consolidation Opinion;

 

(xxi)                       fail to maintain a sufficient number of employees in
light of its contemplated business operations;

 

79

--------------------------------------------------------------------------------


 

(xxii)                    fail to maintain and use separate stationery, invoices
and checks bearing its own name;

 

(xxiii)                 have any of its obligations guaranteed by an Affiliate,
except (x) as contemplated by the Loan Documents and prior loans that have been
satisfied in full as of the date hereof and (y) with respect to co-borrowers
under the Loan or guarantees relating to obligations under the Management
Agreements or Franchise Agreements; or

 

(xxiv)                identify itself as a department or division of any other
Person.

 

(b)                                 (i) If Borrower is a partnership or limited
liability company (other than a single-member Delaware limited liability company
formed under the Act which complies with the requirements of
subsection (b)(ii) below) (an “Acceptable DE LLC”), each general partner in the
case of a partnership, or the managing member in the case of a limited liability
company (each an “SPE Component Entity”) of Borrower, as applicable, shall be an
Acceptable DE LLC.  Each SPE Component Entity (A) will at all times comply with
each of the covenants, terms and provisions contained in
Sections 6.1(a)(iii) through (vi) and (viii) through (xxiv) inclusive, as if
such representation, warranty or covenant was made directly by such SPE
Component Entity; (B) will not engage in any business or activity other than
owning an interest in Borrower; (C) will not acquire or own any assets other
than its partnership, membership, or other equity interest in Borrower; (D) will
not own any subsidiary, or make any investment in any Person other than its
investment in Borrower; (E) will not incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation); and (F) will cause
Borrower to comply with the provisions of this Section 6.1 and Section 6.4. 
Prior to the withdrawal or the disassociation of any SPE Component Entity from
Borrower, Borrower shall immediately appoint a new general partner or managing
member whose limited liability company agreement is substantially similar to
that of such SPE Component Entity and, if an opinion letter pertaining to
substantive consolidation was required at closing, deliver a new opinion letter
acceptable to Lender and the Rating Agencies with respect to the new SPE
Component Entity and its equity owners.  Notwithstanding the foregoing, to the
extent Borrower is an Acceptable DE LLC, so long as Borrower maintains such
formation status and complies with the requirements set forth in
subsection (b)(ii) below, the SPE Component Entity requirement as set forth in
this section shall not be applicable. Furthermore, in no event shall Borrower or
any SPE Component Entity be a corporation unless such corporation has a
shareholder that is an Acceptable DE LLC that complies with Section 6.4 hereof
and no Material Action may be taken with respect to such corporation without the
vote of such Acceptable DE LLC and its Independent Directors.

 

(ii)                                  In the event Borrower or SPE Component
Entity is an Acceptable  DE LLC (as referred to in this clause (ii), the
“Company”), the limited liability company agreement of the Company (the “LLC
Agreement”) shall provide that (A) upon the occurrence of any event that causes
the sole member of the Company (“Member”) to cease to be the member of the
Company (other than (1) upon an assignment by Member of all of its limited
liability company interest in the Company and the admission of the transferee in
accordance with the Loan Documents and the LLC Agreement, or (2) the resignation
of Member and the admission of an additional member of the Company in accordance
with the terms of the Loan Documents and the LLC Agreement), the personal
representative of Member shall, within ninety (90) days, agree in writing to
continue the existence of the Company and to the admission of

 

80

--------------------------------------------------------------------------------


 

such personal representative or its nominee or designee, as the case may be, as
a substitute member of the Company, effective as of the occurrence of the event
that caused the Member to cease to be a member of the Company, and a natural
person duly designated under the LLC Agreement any person acting as Independent
Director of the Company and executing the LLC Agreement (“Special Member”)
shall, without any action of any other Person and simultaneously with the Member
ceasing to be the member of the Company, automatically be admitted to the
Company and shall continue the existence of the Company without dissolution, and
(B) Special Member may not resign from the Company or transfer its rights as
Special Member unless (1) a successor Special Member has been admitted to the
Company as Special Member in accordance with the requirements of the Act and
(2) after giving effect to such resignation, such successor Special Member has
also accepted its appointment as an Independent Director.  The LLC Agreement
shall further provide that (v) Special Member shall automatically cease to be a
member of the Company upon the admission to the Company of a substitute Member,
(w) Special Member shall be a member of the Company that has no interest in the
profits, losses and capital of the Company and has no right to receive any
distributions of the assets of the Company, (x) pursuant to Section 18-301 of
the Act, Special Member shall not be required to make any capital contributions
to the Company and shall not receive a limited liability company interest in the
Company, (y) Special Member, in its capacity as Special Member, may not bind the
Company, and (z) except as required by any mandatory provision of the Act,
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to, the
Company, including, without limitation, the merger, consolidation or conversion
of the Company; provided, however, such prohibition shall not limit the
obligations of Special Member, in its capacity as Independent Director, to vote
on such matters required by the Loan Documents or the LLC Agreement.  Prior to
its admission to the Company as Special Member, Special Member shall not be a
member of the Company, but the Special Member may serve as an Independent
Director of the Company.  Any action initiated by or brought against Member or
Special Member under any Creditors Rights Laws shall not cause Member or Special
Member to cease to be a member of the Company and upon the occurrence of such an
event, the existence of the Company shall continue without dissolution.  The LLC
Agreement shall also provide that each of Member and Special Member waives any
right it might have to agree in writing to dissolve the Company upon the
occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of the Company.

 

(c)                                  The organizational documents of Borrower
and each SPE Component Entity shall provide an express acknowledgment that
Lender is an intended third-party beneficiary of the “special purpose”
provisions of such organizational documents.

 

(d)                                 Borrower has executed and delivered to
Lender the certificate attached hereto as Exhibit D.

 

Section 6.2                                   Change of Name, Identity or
Structure

 

Borrower shall not change or permit to be changed (a) Borrower’s name,
(b) Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement,
(d) the corporate, partnership or other organizational

 

81

--------------------------------------------------------------------------------


 

structure of Borrower or each SPE Component Entity (if any), (e) Borrower’s
state of organization, or (f) Borrower’s organizational identification number,
without in each case notifying Lender of such change in writing at least thirty
(30) days prior to the effective date of such change and, in the case of a
change in Borrower’s structure or state of organization, without first obtaining
the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed.  At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrower intends to operate the Properties, and representing and
warranting that Borrower does business under no other trade name with respect to
the Properties.  If Borrower does not now have an organizational identification
number and later obtains one, or if the organizational identification number
assigned to Borrower subsequently changes, Borrower shall promptly notify Lender
of such organizational identification number or change.

 

Section 6.3                                   Business and Operations

 

Borrower will qualify to do business and will remain in good standing under the
laws of the States as and to the extent the same are required for the ownership,
maintenance, management and operation of the Properties.

 

Section 6.4                                   Independent Director

 

The organizational documents of Borrower (where Borrower is an Acceptable DE
LLC) or SPE Component Entity, as applicable, shall include the following
provisions:  (a) at all times there shall be, and Borrower or SPE Component
Entity, as applicable, shall cause there to be, at least two (2) Independent
Directors; (b) the board of directors or managers of Borrower or SPE Component
Entity, as applicable, shall not take any Material Action which, under the terms
of any certificate of incorporation, by-laws, voting trust agreement with
respect to any common stock, articles of organization or operating agreement
requires unanimous vote of the board of directors or managers of Borrower or SPE
Component Entity, as applicable, unless at the time of such action there shall
be at least two members of the board of directors or managers who are
Independent Directors; (c) Borrower or SPE Component Entity, as applicable,
shall not, without the unanimous written consent of its board of directors or
managers, including the Independent Directors, on behalf of itself or Borrower,
as the case may be, take any Material Action or any action that might cause such
entity to become insolvent, and when voting with respect to such matters, the
Independent Directors shall, to the fullest extent permitted by law, including
Section 18-1101(c) of the Act, and notwithstanding any duty otherwise existing
at law or in equity, consider only the interests of Borrower and the SPE
Component Entity (including their respective creditors), and except for its
duties to Borrower and the SPE Component Entity with respect to voting on
matters as set forth immediately above (which duties shall extend to the
constituent equity owners of Borrower and the SPE Component Entity solely to the
extent of their respective economic interests in Borrower or the SPE Component
Entity but shall exclude (i) all other interests of such constituent equity
owners, (ii) the interests of other affiliates of Borrower or the SPE Component
Entity, and (iii) the interests of any group of affiliates of which Borrower and
the SPE Component Entity are a part), the Independent Directors shall not have
any fiduciary duties to such constituent equity owners, any officer or any other
Person; provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing; and (d) no Independent
Director of Borrower or SPE Component Entity may be

 

82

--------------------------------------------------------------------------------


 

removed or replaced other than as a result of an Independent Director Event, and
any such removal or replacement shall not occur unless Borrower or SPE Component
Entity provides Lender with not less than five (5) Business Days’ prior written
notice of (i) any proposed removal of an Independent Director, together with a
statement as to the reasons for such removal, and (ii) the identity of the
proposed replacement Independent Director, together with a certification that
such replacement satisfies the requirements set forth in the organizational
documents for an Independent Director; provided, however, no resignation or
removal of an Independent Director shall be effective until a successor
Independent Director is appointed and has accepted his or her appointment. 
Notwithstanding anything to the contrary contained herein, it shall be an
additional covenant and requirement under this Section 6.4 that any entity
housing an Independent Director (whether Borrower and/or any SPE Component
Entity) shall be an Acceptable DE LLC.

 

ARTICLE 7

 

NO SALE OR ENCUMBRANCE

 

Section 7.1                                   Transfer Definitions

 

For purposes of this Article 7 “Restricted Party” shall mean Borrower, Senior
Mezzanine Borrower, Operating Lessee, Guarantor, any SPE Component Entity (if
any), any Affiliated Manager, or any shareholder, partner, member or non-member
manager, or any direct or indirect legal or beneficial owner of Borrower, Senior
Mezzanine Borrower, Operating Lessee, Guarantor, any SPE Component Entity (if
any), any Affiliated Manager or any non-member manager, other than a natural
person; and a “Transfer” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.

 

Section 7.2                                   No Sale/Encumbrance

 

(a)                                 Borrower shall not, without the prior
written consent of Lender, cause or permit a Transfer of the Properties or any
part thereof or any legal or beneficial interest therein nor permit a Transfer
of an interest in any Restricted Party, nor otherwise permit a dissolution of a
Restricted Party, other than pursuant to Leases of space in the Improvements to
Tenants in accordance with the provisions of Section 5.13 or as otherwise
expressly permitted in accordance with the terms of this Agreement (in each
case, a “Prohibited Transfer”).

 

(b)                                 A Prohibited Transfer shall include, but not
be limited to, (i) an installment sales agreement wherein Borrower agrees to
sell the Properties or any part thereof for a price to be paid in installments;
(ii) an agreement by Borrower leasing all or a substantial part of the
Properties for other than actual occupancy by a space tenant thereunder or a
sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Transfer of
such corporation’s stock or the creation or issuance of new stock in one or a
series of transactions; (iv) if a Restricted Party is a limited, general or
limited liability

 

83

--------------------------------------------------------------------------------


 

partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Transfer of the membership interest of any member or any
profits or proceeds relating to such membership interest or the creation or
issuance of new membership interests; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Transfer of the legal or
beneficial interest in such Restricted Party or the creation or issuance of new
legal or beneficial interests; or (vii) the entering into of a Pace Transaction.

 

Section 7.3                                   Permitted Transfers

 

Notwithstanding anything contained in the Loan Documents to the contrary, the
following Transfers of legal or beneficial equity interests shall not be deemed
to be a Prohibited Transfer and shall not require the consent of Lender:  (a) a
Transfer (but not the pledge) by devise or descent or by operation of law upon
the death or as a result of the legal incapacity of a natural person of such
Person’s interest in a Restricted Party (other than Borrower and Senior
Mezzanine Borrower) to the person or persons lawfully entitled thereto, provided
Borrower delivers written notice to Lender as soon as practicable thereafter and
that such Restricted Party is promptly reconstituted, if applicable, following
the death or incapacity of such person; (b) Transfers (but not pledges) made in
good faith for estate planning purposes of an individual’s interests in any
Restricted Party (other than Borrower and Senior Mezzanine Borrower) to the
spouse or any lineal descendant of such individual, or to a trust for the
benefit of any one or more of such individual, spouse or lineal descendant,
provided such Restricted Party is reconstituted, if required, following such
Transfer; (c) the Transfer (but not the pledge) of the stock, partnership or
membership interests (as the case may be) in a Restricted Party (other than
Borrower and Senior Mezzanine Borrower); and (d) an Additional Permitted
Transfer; provided, however, with respect to clauses (a), (b), (c), and
(d) above, (i) other than after an Advised Entity Transfer, no such Transfers
shall result in a change in Control of Borrower, Guarantor, any SPE Component
Entity or any Affiliated Manager, (ii) following such Transfer, a Guarantor
shall own not less than fifty-one percent (51%) of the direct or indirect equity
interests in, and Control, Borrower and any SPE Component Entity,
(iii) following such Transfer, Borrower and any SPE Component Entity shall
continue to satisfy the requirements of Section 6.1 hereof, (iv) as a condition
to each such Transfer, (A) except with respect to clause (a) and (d), Lender
shall receive not less than thirty (30) days prior written notice of such
proposed Transfer, (B) Borrower shall continue to comply with the
representations, warranties and covenants contained in Sections 4.38, 5.18 and
5.23 hereof (and upon request of Lender, deliver to Lender a statement signed by
an authorized officer of Borrower which certifies to such compliance), (C) to
the extent any transferee will own twenty percent (20%) or more (or, if such
transferee is not formed, organized or incorporated in, or is not a citizen of,
the United States of America, ten percent (10%)) of the direct or indirect
ownership interests in Borrower immediately following such transfer (provided
such transferee owned less than twenty percent (20%) (or ten percent (10%), as
applicable) of the direct or indirect ownership interests in Borrower as of the
Closing Date), Lender may request and Borrower shall deliver, at Borrower’s sole
cost and expense, customary searches (including without limitation credit,
judgment, lien, litigation, bankruptcy,

 

84

--------------------------------------------------------------------------------


 

criminal and watch list) the results of which shall be reasonably acceptable to
Lender with respect to such transferee; and (D) if such Transfer shall cause any
transferee, together with its Affiliates, to acquire direct or indirect equity
interests in Borrower or any SPE Component Entity aggregating to more than
forty-nine percent (49%), or to increase its equity interests in Borrower or any
SPE Component Entity from an amount that is less than forty-nine percent (49%)
to an amount that is greater than forty-nine percent (49%), Borrower shall
deliver a New Non-Consolidation Opinion addressing such Transfer or (e) the
sale, transfer or issuance of shares of common stock in any Restricted Party
(other than Borrower and Senior Mezzanine Borrower) that is publicly traded and
listed on the New York Stock Exchange or another nationally recognized
publicly-traded stock exchange.  Upon request from Lender, Borrower shall
promptly deliver to Lender an updated organizational chart reflecting each
Transfer made pursuant to this Section 7.3.  All out-of-pocket reasonable costs
and expenses incurred by Lender in connection with its review of any of the
foregoing Transfers shall be paid by Borrower whether or not any such Transfer
is consummated.

 

Notwithstanding anything to the contrary contained in this Article 7, Senior
Mezzanine Borrower must at all times own one hundred percent (100%) of (1) the
direct limited partnership interests in Borrower and (2) the direct equity
interests in the SPE Component Entity.

 

Section 7.4                                   Assumption

 

Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Lender shall not unreasonably
withhold consent to a Transfer of the Properties in their entirety and the
assumption of the Loan by, any Person (a “Transferee”) provided that each of the
following terms and conditions are satisfied:

 

(a)                                 no Event of Default shall be continuing at
the time the notice in clause (b) below is received by Lender or at the time of
the Transfer;

 

(b)                                 Borrower shall deliver written notice to
Lender of the terms of such proposed Transfer not less than sixty (60) days
before the date on which such Transfer is scheduled to close and, concurrently
therewith, all such information concerning the proposed Transfer and Transferee
as Lender shall reasonably require in evaluating an initial extension of credit,
which information shall include, without limitation, a fully executed copy of
the purchase and sale agreement and all amendments and assignments thereof, as
well as the sources and uses of funds or closing or settlement statement
relating to the Transfer.  Lender shall have the right to approve or disapprove
the proposed Transfer based on its (or the servicer’s on behalf of Lender) then
current underwriting and credit requirements for similar loans secured by
similar properties which loans are sold in the secondary market, such approval
not to be unreasonably withheld.  In determining whether to give or withhold its
approval of the proposed Transfer, Lender shall consider the experience and
track record of Transferee and its principals in owning and operating facilities
similar to the Properties, the financial strength of Transferee and its
principals, the general business standing of Transferee and its principals and
Transferee’s and its principals’ relationships and experience with contractors,
vendors, tenants, lenders and other business entities; provided, however, that,
notwithstanding Lender’s agreement to consider the foregoing factors in
determining whether to give or withhold such approval, such approval shall be
given or

 

85

--------------------------------------------------------------------------------


 

withheld based on what Lender determines to be commercially reasonable and, if
given, may be given subject to such conditions as Lender may deem reasonably
appropriate;

 

(c)                                  Borrower shall pay to Lender, concurrently
with the closing of such proposed Transfer, (i) a non-refundable assumption fee
in an amount equal to one-half of one percent (0.5%) of the then outstanding
principal balance of the Note, and (ii) all out-of-pocket costs and expenses,
including reasonable attorneys’ fees and disbursements and Rating Agency fees,
incurred by Lender in connection with the proposed Transfer (which shall be paid
whether or not the proposed Transfer actually occurs);

 

(d)                                 (i) Transferee shall assume and agree to pay
the Debt as and when due and shall assume all other obligations of Borrower
under the Loan Documents subject to the provisions of Article 15 hereof and,
prior to or concurrently with the closing of such Transfer, Transferee and its
constituent partners, members or shareholders as Lender may require, shall
execute, without any cost or expense to Lender, such documents and agreements as
Lender shall reasonably require to evidence and effectuate said assumption and
(ii) if required by Lender, a Person affiliated with Transferee and acceptable
to Lender (a “Transferee Principal”) shall assume the obligations of Guarantor
under the Loan Documents with respect to all acts and events occurring or
arising after the closing of the Transfer and the then existing Guarantor shall
be released under the Guaranty with respect to all acts and events first
occurring or arising after the date of such Transfer; provided, however,
Guarantor shall bear the burden of proof to show that an event triggering
liability of Guarantor under the Guaranty first occurred after the Transfer of
the Properties; provided further, in no event shall any Transferee Principal be
required to have or maintain any net worth or liquidity covenant of Guarantor
under the Loan Documents as a condition to such Transfer;

 

(e)                                  Borrower and Transferee, without any cost
to Lender, shall furnish any information requested by Lender for the preparation
of, and shall authorize Lender to file, new financing statements and financing
statement amendments and other documents to the fullest extent permitted by
applicable Legal Requirements, and shall execute any additional documents
reasonably requested by Lender;

 

(f)                                   Borrower shall deliver to Lender, without
any cost or expense to Lender, such endorsements to Lender’s Title Insurance
Policy insuring that fee simple or leasehold title to the Properties, as
applicable, is vested in Transferee (subject to Permitted Encumbrances), hazard
insurance endorsements or certificates and other similar materials as Lender may
deem necessary at the time of the transfer, all in form and substance
satisfactory to Lender;

 

(g)                                  Transferee shall furnish to Lender, all
documents evidencing Transferee’s organization and good standing, and the
qualification of the signers to execute the assumption of the Debt, which
documents shall include certified copies of all documents relating to the
organization and formation of Transferee and of the entities, if any, which are
partners or members of Transferee.  Transferee and such constituent partners,
members or shareholders of Transferee (as the case may be), as Lender shall
require, shall comply with the covenants set forth in Article 6 hereof;

 

86

--------------------------------------------------------------------------------


 

(h)                                 Transferee shall assume the obligations of
Borrower under any Management Agreement or provide a new management agreement
with a new manager which meets with the requirements of Section 5.14 hereof and
assign to Lender as additional security such new management agreement pursuant
to an Assignment of Management Agreement in form and substance reasonably
satisfactory to Lender;

 

(i)                                     intentionally omitted;

 

(j)                                    Transferee shall furnish to Lender, if
required by Lender, a REMIC Opinion, a New Non-Consolidation Opinion, and an
opinion of counsel satisfactory to Lender and its counsel (A) that Transferee’s
formation documents provide for the matters described in subparagraph (g) above,
(B) that the assumption of the Debt has been duly authorized, executed and
delivered, and that the assumption agreement and the other Loan Documents are
valid, binding and enforceable against Transferee in accordance with their
terms, (C) that Transferee and any entity which is a controlling stockholder,
member or general partner of Transferee, have been duly organized, and are in
existence and good standing, and (D) with respect to such other matters as
Lender may reasonably request;

 

(k)                                 if required by Lender, Lender shall receive
a Rating Agency Confirmation;

 

(l)                                     Transferee shall assume the obligations
of Borrower or Operating Lessee under the Franchise Agreement or enter into
(i) a Replacement Franchise Agreement with a Qualified Franchisor and (i) a
tri-party or similar agreement with such Qualified Franchisor and Lender that is
in form and substance reasonably satisfactory to Lender;

 

(m)                             the Senior Mezzanine Loan shall simultaneously
be assumed by the equity owners of Transferee in accordance with the Senior
Mezzanine Loan Agreement;

 

(n)                                 [intentionally omitted]; and

 

(o)                                 Borrower’s obligations under the purchase
and sale agreement pursuant to which the Transfer is proposed to occur shall
expressly be subject to the satisfaction of the terms and conditions of this
Section 7.4.

 

The consent of Lender with respect to a Transfer of the Properties in their
entirety to, and the assumption of the Loan by, a Transferee pursuant to this
Section 7.4 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Transfer of the Properties.  Upon the Transfer of the
Properties pursuant to this Section 7.4, Borrower and Guarantor (if a Transferee
Principal has assumed the obligations of Guarantor under the Loan Documents
pursuant to this Section 7.4) shall be relieved of all liability under the Loan
Documents for acts, events, conditions, or circumstances occurring or arising
after the date of such transfer, except to the extent that such acts, events,
conditions, or circumstances are the proximate result of acts, events,
conditions, or circumstances that existed prior to the date of such transfer,
whether or not discovered prior or subsequent to the date of such transfer.

 

87

--------------------------------------------------------------------------------


 

Section 7.5                                   Immaterial Transfers and
Easements, Etc.

 

(a)                                 Borrower may, without the consent of Lender,
(i) make immaterial Transfers of unimproved, non-income producing portions of an
Individual Property (each an “Outparcel”) to Governmental Authorities for
dedication or public use, and (ii) grant easements, restrictions, covenants,
reservations and rights of way in the ordinary course of business for access,
water and sewer lines, telephone or other fiber optic or other data transmission
lines, electric lines or other utilities or for other similar purposes, provided
that no such Transfer, conveyance or encumbrance set forth in the foregoing
clauses (i) or (ii) shall materially impair the utility and operation of such
Individual Property or reasonably be expected to, or does, have a Material
Adverse Effect.  In connection with any Transfer permitted pursuant to this
Section 7.5, Lender shall execute and deliver any instrument reasonably
necessary or appropriate, in the case of the Transfers referred to in
clause (i) above, to release the portion of the Individual Property affected by
such Condemnation or such Transfer from the Lien of the Mortgages or, in the
case of clause (ii) above, to subordinate the Lien of the Mortgages to such
easements, restrictions, covenants, reservations and rights of way or other
similar grants upon receipt by Lender of:

 

(A)                               fifteen (15) days’ prior written notice
thereof;

 

(B)                               a copy of the instrument or instruments of
Transfer;

 

(C)                               a certificate from an officer of Borrower
reasonably stating (1) with respect to any Transfer, the consideration, if any,
being paid for the Transfer, and (2) that such Transfer does not materially
impair the utility and operation of the Individual Property and would not
reasonably be expected to have and does not have a Material Adverse Effect; and

 

(D)                               reimbursement of all of Lender’s reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred in connection with such Transfer (which shall be paid by
Borrower whether or not the proposed Transfer actually occurs).

 

(b)                                 Notwithstanding the foregoing provisions of
this Section 7.5, for so long as the Loan is included in a REMIC Trust in
connection with a Securitization, no release of the Outparcel from the Lien of
the Mortgages will be permitted unless, immediately after the Release, either
(i) the LTV Ratio is equal to or less than one hundred twenty-five percent
(125%) (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust, based solely on the
value of the real property excluding personal property and going concern value,
if any) or (ii) the principal balance of the Loan is paid down by the least of
the following amounts:  (A) an amount equal to the net proceeds or other
compensation paid by a Governmental Authority in connection with a Transfer
described in Section 7.5(a)(i), (B) the fair market value of the Outparcel at
the time of release, or (C) an amount such that the LTV Ratio (as so determined
by Lender) does not increase after the release, unless Lender receives an
opinion of counsel that the Securitization will not fail to maintain its status
as a REMIC Trust as a result of the release.

 

88

--------------------------------------------------------------------------------


 

Section 7.6                                   Advised Entity Transfer

 

As a condition precedent to an Advised Entity Transfer, Borrower shall provide
Lender with at least thirty (30) days prior written notice and comply with the
provisions of Section 7.4(a), (j) and (k) hereof and the applicable Publicly
Traded Company or public or private REIT (or its operating partnership, provided
such operating partnership directly owns substantially all of the assets of such
Publicly Traded Company or public or private REIT, as applicable) shall assume
the obligations of Guarantor (the “Advised Entity Guarantor”) under the Loan
Documents, and Guarantor shall be relieved of all liability under the Loan
Documents for acts, events, conditions, or circumstances occurring or arising
after the date of the closing date of the Advised Entity Transfer, except to the
extent that such acts, events, conditions, or circumstances are the proximate
result of acts, events, conditions, or circumstances that existed prior to the
closing date of the Advised Entity Transfer, whether or not discovered prior or
subsequent to the closing date of the Advised Entity Transfer.

 

ARTICLE 8

 

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 8.1                                   Insurance

 

(a)                                 Borrower shall obtain and maintain, or cause
to be obtained and maintained, at all times insurance for Borrower and the
Properties providing at least the following coverages:

 

(i)                                     comprehensive all risk “special form”
insurance including, but not limited to, loss caused by any type of windstorm or
hail on the Improvements and the Personal Property, (A) in an amount equal to
one hundred percent (100%) of the “Full Replacement Cost,” which for purposes of
this Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver for
depreciation; (B) written on a no co-insurance form; (C) providing for no
deductible in excess of $250,000.00 (except for deductibles for windstorm,
flood, and earthquake coverage, which deductibles may be up to five percent (5%)
of the total insurable value of the Properties set forth in the Policy);
(D) Borrower may elect to increase the “all risk” deductible to $500,000.00 per
occurrence (excluding named storm, earthquake and flood wherein such deductibles
may not exceed 5%) provided that Borrower has an aggregate “plus” limit in place
to prevent the annual aggregate deductible from exceeding $2,500,000.00 (and if
the cap is reached any deductible for subsequent losses may not exceed $250,000
per occurrence); and (E) if any of the Improvements or the use of the Property
shall at any time constitute legal non-conforming structures or uses, coverage
for loss due to operation of law in an amount equal to the full Replacement
Cost, and coverage for demolition costs and coverage for increased costs of
construction in amounts acceptable to Lender.  In addition, Borrower shall
obtain: (aa) if any portion of the Improvements is currently or at any time in
the future located in a federally designated “special flood hazard area”, flood
hazard insurance in an amount equal to (1) the maximum amount of such insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended plus (2) such greater amount as Lender shall require and
(bb) earthquake insurance in amounts and in form and substance mutually
agreeable to Lender and Borrower in the event the Properties are located in an
area with a high degree of seismic activity; provided that the

 

89

--------------------------------------------------------------------------------


 

insurance pursuant to clauses (aa) and (bb) hereof shall be on terms consistent
with the comprehensive all risk insurance policy required under this subsection
(i);

 

(ii)                                  business income or rental loss insurance
(A) with loss payable to Lender; (B) covering all risks required to be covered
by the insurance provided for in subsection (i) above; (C) in an amount equal to
one hundred percent (100%) of the projected gross earnings from the operation of
the Properties for the full period of said Restoration (as reduced to reflect
expenses not incurred during a period of Restoration); and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and Personal Property has been repaired, the continued
loss of income will be insured until such earnings either returns to the same
level it was at prior to the loss, or the expiration of twelve (12) months from
the date that the Properties are repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period.  The amount of such business income or rental
loss insurance shall be determined prior to the date hereof and at least once
each year thereafter based on Borrower’s reasonable estimate of the gross
earnings from the Properties for the succeeding twelve (12) month period. 
Notwithstanding previous stated provisions, all proceeds payable to Lender
pursuant to this subsection shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
this Agreement and the other Loan Documents except to the extent such amounts
are actually paid out of the proceeds of such business income insurance;

 

(iii)                               at all times during which structural
construction, repairs or alterations are being made with respect to the
Improvements, and only if the Properties coverage form does not otherwise apply,
(A) owner’s contingent or protective liability insurance, otherwise known as
Owner Contractor’s Protective Liability, covering claims not covered by or under
the terms or provisions of the above mentioned commercial general liability
insurance policy and (B) the insurance provided for in subsection (i) above
written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Properties and
(4) with an agreed amount endorsement waiving co-insurance provisions;

 

(iv)                              comprehensive boiler and machinery insurance,
if steam boilers or other pressure-fixed vessels are in operation, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

 

(v)                                 commercial general liability insurance
against claims for personal injury, bodily injury, death or property damage
occurring upon, in or about the Properties, such insurance (A) to be on the
so-called “occurrence” form with a combined limit of not less than $2,000,000.00
in the aggregate and $1,000,000.00 per occurrence, providing for no deductible
in excess of $500,000 without prior written consent of Lender; and (B) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors; and
(4) blanket contractual liability for all insured contracts;

 

90

--------------------------------------------------------------------------------


 

(vi)                              if applicable, automobile liability coverage
for all owned and non-owned vehicles, including rented and leased vehicles
containing minimum limits per occurrence of $1,000,000.00;

 

(vii)                           if applicable, worker’s compensation and
employee’s liability subject to the worker’s compensation laws of the State in
which the Properties are located;

 

(viii)                        umbrella and excess liability insurance in an
amount not less than $100,000,000.00 per occurrence on terms consistent with the
commercial general liability insurance policy required under subsection
(v) above, including, but not limited to, supplemental coverage for liquor
liability, employer’s liability and automobile liability, which umbrella
liability coverage shall apply in excess of the liquor liability, employer’s
liability and automobile liability coverage required herein;

 

(ix)                              the insurance required under this
Section (a)(i), (ii), (v) and (viii) above shall cover perils of terrorism and
acts of terrorism and Borrower shall maintain insurance for loss resulting from
perils and acts of terrorism on terms (including amounts) consistent with those
required under Sections (a) (i), (ii), (v) and (viii) above at all times during
the term of the Loan provided said terrorism coverage remains economically
feasible through Terrorism Risk Insurance Program Reauthorization Act of 2015
(TRIPRA); or a similar or subsequent statute as may be enacted.  Borrower shall
be required to carry terrorism insurance throughout the term of the Loan as
required by the preceding sentence; however, Borrower shall not be required to
spend on terrorism insurance more than two (2) times the then-current all-risk
and business income/rental loss insurance premium as required in this
Section 8.1 payable by Borrower and, if the cost of terrorism insurance exceeds
such amount, Borrower shall purchase the maximum amount of terrorism insurance
available with funds equal to such amount;

 

(x)                                 liquor liability containing minimum limits
per occurrence of $1,000,000; and

 

(xi)                              upon sixty (60) days’ written notice, such
other reasonable insurance, including, but not limited to, sinkhole or land
subsidence insurance, and in such reasonable amounts as Lender and Borrower from
time to time may agree are reasonable insurable hazards which at the time are
commonly insured against for property similar to the Properties located in or
around the region in which the Properties are located.

 

(b)                                 All insurance provided for in
Section (a) hereof, shall be obtained under valid and enforceable policies
(collectively, the “Policies” or in the singular, the “Policy”), and shall be
subject to the reasonable approval of Lender as to insurance companies, amounts,
deductibles, loss payees and insureds.  The Policies shall be issued by
financially sound and responsible insurance companies authorized to do business
in the State and having a rating of (a) “A:X” or better in the current Best’s
Insurance Reports and a claims paying ability rating of “A” by S&P and “A 2” by
Moody’s, if Moody’s is rating the Securities and rates the insurance company; or
(b) a syndicate of insurers through which at least 75% of the coverage (if there
are 4 or fewer members of the syndicate) or at least 60% of the coverage (if
there are 5 or more members of the syndicate) is with carriers having a rating
by S&P not lower than “BBB” and “Baa2” by Moody’s, if Moody’s is rating the
Securities and rates the insurance companies and

 

91

--------------------------------------------------------------------------------


 

by A.M. Best not lower than “A:X”.    The Policies described in Section 8.1
hereof (other than those strictly limited to liability protection) shall
designate Lender as loss payee; however, for any loss with an expected value
less than $1,500,000 Borrower shall be permitted to adjust the loss and receive
insurers payments direct, and Lender shall be notified of any loss with an value
expected to exceed $1,000,000.

 

(c)                                  Not less than ten (10) days following the
inception of the Policies theretofore furnished to Lender, certificates of
insurance evidencing the Policies shall be furnished to Lender (except that, for
so long Marriott is the Manager and is providing coverage under the Marriott
master insurance program, Borrower shall submit to Lender certificates of
insurance and other standard evidence as provided by Marriott with respect to
the applicable Individual Properties).  Within forty five (45) days following
inception of the Policies, Borrower shall provide satisfactory evidence of
payment of premiums (the “Insurance Premiums”) as required or requested by
Lender.

 

(d)                                 Any blanket insurance Policy shall
specifically allocate to any Individual Property the amount of coverage from
time to time required hereunder or shall otherwise provide the same protection
as would a separate Policy insuring only the Properties in compliance with the
provisions of Section 8.1(a) hereof.

 

(e)                                  All Policies provided for or contemplated
by clause (a) hereof shall name Borrower as a named insured (provided that
Borrower may be an additional insured for so long as coverage is provided under
the Marriott master insurance program) and, in the case of liability policies,
except for the Policy referenced in Section 8.1(a)(vi) and (vii) of this
Agreement, shall name Lender as its successors and/or assigns as the additional
insured, as its interests may appear, and in the case of property policies,
including but not limited to terrorism, boiler and machinery, flood and
earthquake insurance.

 

(f)                                   All property Policies shall contain
clauses or endorsements to the effect that:

 

(i)                                     no act or negligence of Borrower, or
anyone acting for Borrower, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, or foreclosure or similar
action, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned;

 

(ii)                                  the Policy shall not be canceled and, if
commercially available, materially changed (other than to increase the coverage
provided thereby) without at least thirty (30) days’ written notice to Lender,
except ten (10) days’ notice for non-payment of premium;

 

(iii)                               Borrower shall give written notice to Lender
if the Policy has not been renewed thirty (30) days prior to its expiration; and

 

(iv)                              Lender shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder.

 

92

--------------------------------------------------------------------------------


 

(g)                                  Borrower shall promptly forward to Lender a
copy of any written notice received by Borrower from any insurer noticing any
policy cancellation or cancellation of any coverages afforded under any of the
Policies.

 

(h)                                 If at any time Lender is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, Lender shall have the right to take such action as Lender deems
necessary to protect its interest in the Properties, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate after ten (10) days’ written notice to Borrower if
prior to the date upon which any such coverage will lapse or at any time Lender
deems necessary (regardless of prior notice to Borrower) to avoid the lapse of
any such coverage.  All premiums incurred by Lender in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Mortgage
and shall bear interest at the Default Rate.

 

Section 8.2                                   Full Replacement Values

 

Borrower shall at all times maintain property insurance as defined in
Section 8.1(a)(i) subject to the following:

 

(a)                                 Borrower shall annually determine a fair and
reasonable replacement cost (total insurable value - TIV) for each asset insured
and report said TIV to the insurance carrier or panel of insurers.  The TIV will
be comprised of the cost of the building (exclusive of costs of excavations,
foundations, underground utilities and footings), contents, and a twelve (12)
month BI value (business income).  Said BI values shall be calculated annually
using the most recent annual operating profit and loss statements by an
independent third party; provided, that, in no event shall the limit available
for the Property be less than an amount equal to the Full Replacement Cost of
the Property plus eighteen (18) months of BI Values.

 

(b)                                 Wind/named storm limits shall be subject to
review and approval by Lender based upon the schedule of locations and values
sharing such limits and such other documentation required by Lender, including,
but not limited to, PML reports for all assets insured in the portfolio.

 

(c)                                  Critical high hazard earthquake coverage
(California & Pacific Northwest) replacement costs shall be calculated as
referenced in Section 8.2(a) above.  Borrower, through an independent third
party qualified to perform such risk analysis using the most current RMS
software, or its equivalent, will annually determine using an exceeding
probability analysis a probable maximum loss (PML) estimate inclusive of loss
amplification for all assets insured in the portfolio.  The “limits” of high
hazard earthquake coverage will be equal to or exceed the 500 year return
period.  All insured assets participate equally in the cost allocation and are
equally insured.

 

(d)                                 Intentionally omitted.

 

93

--------------------------------------------------------------------------------


 

Section 8.3                                   Casualty

 

If any Individual Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall give prompt notice of
such damage to Lender and shall promptly commence and diligently prosecute the
Restoration in accordance with Section 8.5.  Borrower shall pay all costs of
such Restoration whether or not such costs are covered by insurance.  Lender
may, but shall not be obligated to, make proof of loss if not made promptly by
Borrower.  Borrower shall adjust all claims for Insurance Proceeds that are in
amounts less than the Restoration Threshold and Lender shall have the right to
approve any adjustment of claims for Insurance Proceeds in amounts equal to or
in excess of the Restoration Threshold; provided, however, if an Event of
Default has occurred and is continuing, Lender shall have the exclusive right to
participate in the adjustment of claims for Insurance Proceeds.  Borrower shall
cooperate with Lender in obtaining for Lender the benefits of any Insurance
Proceeds lawfully or equitably payable in connection with any Individual
Property and Borrower shall reimburse Lender for any expenses incurred by Lender
in connection therewith, including without limitation, reasonable out-of-pocket
attorneys’ fees.

 

Section 8.4                                   Condemnation

 

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Individual Property
of which Borrower has knowledge and shall deliver to Lender copies of any and
all documents served in connection with such proceedings.  Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all documents requested by it to permit such participation. 
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings.  Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement and the Debt shall not be reduced until any Award shall have been
actually received and applied by Lender, after the deduction of expenses of
collection, to the reduction or discharge of the Debt.  Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note.  If any Individual Property or any portion thereof is
taken by a condemning authority, Borrower shall promptly commence and diligently
prosecute the Restoration of such Individual Property and otherwise comply with
the provisions of Section 8.5, whether or not Lender makes any Net Proceeds
available pursuant to Section 8.5.  If any Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

 

Section 8.5                                   Restoration

 

The following provisions shall apply in connection with the Restoration of each
Individual Property:

 

(a)                                 If the Net Proceeds shall be less than the
Restoration Threshold and the costs of completing the Restoration shall be less
than the Restoration Threshold, the Net

 

94

--------------------------------------------------------------------------------


 

Proceeds will be disbursed by Lender to Borrower upon receipt of Borrower’s
written undertaking to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b)                                 If the Net Proceeds are equal to or greater
than the Restoration Threshold or the costs of completing the Restoration are
equal to or greater than the Restoration Threshold, Lender shall make the Net
Proceeds available for the Restoration subject to the conditions of and in
accordance with the provisions of this Section 8.5.  The term “Net Proceeds” for
purposes of this Section 8.5 shall mean:  (i) the net amount of all insurance
proceeds received by Lender as a result of a Casualty (excluding insurance
proceeds from rent loss, liability or workers’ compensation coverage), after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees and disbursements), if any, in collecting the same
(“Insurance Proceeds”), or (ii) the net amount of the Award as a result of a
Condemnation, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees and disbursements), if any, in
collecting the same (“Condemnation Proceeds”), whichever the case may be.

 

(i)                                     Net Proceeds shall be made available to
Borrower for Restoration provided that each of the following conditions are met:

 

(A)                               no Event of Default shall have occurred and be
continuing;

 

(B)                               (1) in the event the Net Proceeds are
Insurance Proceeds, less than forty percent (40%) of the total floor area of the
Improvements on any Individual Property has been damaged, destroyed or rendered
unusable as a result of a Casualty and the amount of damage does not exceed
forty percent (40%) of any Individual Property’s fair market value (as
reasonably determined by Lender) immediately prior to the occurrence of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than fifteen percent (15%) of the land constituting any Individual Property is
taken, such land is located along the perimeter or periphery of any Individual
Property, and less than fifteen percent (15%) of the aggregate floor area of the
Improvements is taken and the taking does not exceed fifteen percent (15%) of
any Individual Property’s fair market value immediately prior to the occurrence
of such taking;

 

(C)                               the occurrence of such Casualty or
Condemnation shall not result in the termination of any Management Agreement,
any Franchise Agreement or any Operating Lease;

 

(D)                               Borrower shall commence the Restoration as
soon as reasonably practicable (but in no event later than sixty (60) days after
such Casualty or Condemnation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion;

 

(E)                                Lender shall be satisfied that all scheduled
payments of principal and interest under the Note, which will be incurred during
the period of

 

95

--------------------------------------------------------------------------------


 

Restoration will be covered out of the Net Proceeds, insurance coverage referred
to in Section 8.1(a)(iii) above, or other funds of Borrower;

 

(F)                                 Lender shall be satisfied that the
Restoration will be completed on or before the earliest to occur of (1) six
(6) months prior to the Maturity Date (assuming the exercise of all available
Extension Options), (2) unless otherwise agreed to by Manager and Franchisor (as
applicable), the earliest date required for such completion under the terms of
the Management Agreement and Franchise Agreement (as applicable) or any material
agreements affecting any Individual Property, (3) such time as may be required
under applicable zoning law, ordinance, rule or regulation, or (4) the
expiration of the insurance coverage referred to in Section 8.1(a)(iii);

 

(G)                               Lender shall be satisfied that the fair market
value and cash flow from each Individual Property after the Restoration will not
be less than the fair market value and cash flow immediately prior to the
Casualty or Condemnation, as applicable;

 

(H)                              each Individual Property and the use thereof
after the Restoration will be in compliance with and permitted under all Legal
Requirements;

 

(I)                                   the Restoration shall be done and
completed by Borrower in an expeditious and diligent fashion and in compliance
with all applicable Legal Requirements;

 

(J)                                   such Casualty or Condemnation, as
applicable, does not result in the loss of access to the Individual Property or
the Improvements that would reasonably be expected to have a Material Adverse
Effect;

 

(K)                               Borrower shall deliver, or cause to be
delivered, to Lender a detailed budget certified by Borrower’s architect or
engineer setting forth the cost of completing the Restoration, which budget
shall be reasonably acceptable to Lender, together with complete plans and
specifications for the Restoration; and

 

(L)                                the Net Proceeds together with any cash or
cash equivalent deposited by Borrower with Lender are sufficient in Lender’s
reasonable judgment to cover the cost of the Restoration.

 

(ii)                                  Net Proceeds shall be held by Lender and,
until disbursed in accordance with the provisions of this Section 8.5(b), shall
constitute additional security for the Debt and other obligations under the Loan
Documents.  Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all the conditions precedent to such
advance, including those set forth in Section 8.5(b)(i), have been satisfied,
(B) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the related Restoration item have been paid for in full, and (C) there
exist no notices of pendency, stop orders, mechanic’s or materialman’s liens or
notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever

 

96

--------------------------------------------------------------------------------


 

on the Individual Property which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.  Insurance Proceeds from rent loss or business interruption
coverage, as applicable, which are required to be maintained by Borrower
pursuant to Section 8.1(a), shall be controlled by Lender at all times, shall
not be subject to the provisions of this Section 8.4 and shall be used solely
for the payment of the obligations under the Loan Documents and operating
expenses.

 

(iii)                               All plans and specifications required in
connection with the Restoration which relate to work estimated to cost in excess
of $50,000, shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Restoration Consultant”), in each case, which shall not be unreasonably
withheld, conditioned or delayed.  Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration.  The identity of the contractors,
subcontractors and materialmen engaged in the Restoration engaged to preform
work estimated to cost in excess of $50,000, as well as the contracts in excess
of $50,000 under which they have been engaged, shall be subject to prior review
and acceptance by Lender and the Restoration Consultant, in each case, which
shall not be unreasonably withheld, conditioned or delayed.  All costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration, including, without limitation, reasonable counsel fees and
disbursements and the Restoration Consultant’s fees, shall be paid by Borrower.

 

(iv)                              In no event shall Lender be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Restoration Consultant, minus the Restoration
Retainage.  The term “Restoration Retainage” shall mean an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Restoration Consultant, until the Restoration
has been completed.  The Restoration Retainage shall be reduced to five percent
(5%) of the costs incurred upon receipt by Lender of satisfactory evidence that
fifty percent (50%) of the Restoration has been completed.  The Restoration
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 8.5(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration.  The Restoration Retainage shall not be released until the
Restoration Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 8.5(b) and that all
approvals necessary for the re-occupancy and use of the Individual Property have
been obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Restoration Retainage; provided,
however, that Lender will release the portion of the Restoration Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Restoration Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the

 

97

--------------------------------------------------------------------------------


 

Title Insurance Policy, and Lender receives an endorsement to the Title
Insurance Policy insuring the continued priority of the lien of the Mortgages
and evidence of payment of any premium payable for such endorsement.  If
required by Lender, the release of any such portion of the Restoration Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

(v)                                 Lender shall not be obligated to make
disbursements of the Net Proceeds more frequently than once every calendar
month.

 

(vi)                              If at any time the Net Proceeds or the
undisbursed balance thereof shall not, in the reasonable opinion of Lender in
consultation with the Restoration Consultant, be sufficient to pay in full the
balance of the costs which are estimated by the Restoration Consultant to be
incurred in connection with the completion of the Restoration, Borrower shall
deposit the deficiency (the “Net Proceeds Deficiency”) with Lender before any
further disbursement of the Net Proceeds shall be made.  The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 8.5(b) shall constitute additional security
for the Debt and other obligations under the Loan Documents.

 

(vii)                           The excess, if any, of the Insurance Proceeds
and the remaining balance, if any, of the Net Proceeds Deficiency deposited with
Lender after the Restoration Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 8.5(b), and
the receipt by Lender of evidence satisfactory to Lender that all costs incurred
in connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing under the Note, this Agreement or any of the other Loan Documents.

 

(c)                                  All Net Proceeds not required to be made
available for Restoration, returned to Borrower as excess Net Proceeds pursuant
to Section 8.5(b)(vii), or in the case of Condemnation Proceeds, applied by
Lender in accordance with this Section 8.5(c), may (i) be retained and applied
by Lender toward the payment of the Debt whether or not then due and payable in
such order, priority and proportions as Lender in its sole discretion shall deem
proper, or, (ii) at the sole discretion of Lender, be paid, either in whole or
in part, to Borrower for such purposes and upon such conditions as Lender shall
designate.  If, pursuant to this Section 8.5, Lender shall receive and retain
Net Proceeds, the Debt shall be reduced only by the amount thereof received and
retained by Lender and actually applied by Lender in reduction thereof;
provided, however, that in the event the Net Proceeds are applied to the Debt
due to Lender not making the Net Proceeds available for Restoration and such Net
Proceeds are not sufficient to repay the Allocated Loan Amount of the Individual
Property subject to the casualty or condemnation in its entirety, then for so
long as no Event of Default has occurred and is continuing, Borrower shall be
permitted to prepay the remainder of the Allocated Loan Amount of the Individual
Property subject to casualty or condemnation in compliance with the requirements
of Article 2, without the requirement for defeasance or the payment of any
Spread Maintenance Premium, prepayment premiums, fee or penalty.  Following the
Securitization of the Loan, if, after a taking of any portion of any Individual
Property by a condemning authority, the ratio of the unpaid principal balance of
the Loan to the value of the remaining Properties (as

 

98

--------------------------------------------------------------------------------


 

determined by Lender using any commercially reasonable valuation method;
provided, however, Borrower will not, under any circumstances, be required to
obtain an appraisal or broker’s opinion of value in connection with Lender
making its determination) (the “LTV Ratio”) is greater than one hundred
twenty-five percent (125%), then Borrower shall be required to repay a portion
of the principal balance of the Debt by an amount equal to the least of the
following amounts:  (i) all Condemnation Proceeds, (ii) the fair market value of
the such portion of the Individual; Property taken at the time of the taking,
and (iii) an amount such that the LTV Ratio following the taking is not greater
than the LTV Ratio immediately prior to the taking.

 

(d)                                 In the event of foreclosure of any Mortgage,
or other transfer of title to any Individual Property in extinguishment in whole
or in part of the Debt, all right, title and interest of Borrower in and to the
Policies then in force concerning such Individual Property and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure,
Lender or other transferee in the event of such other transfer of title.

 

ARTICLE 9

 

RESERVE FUNDS

 

Section 9.1                                   Required Repairs

 

(a)                                 Borrower shall make the repairs and
improvements to each Individual Property set forth on Schedule 9.1 and as more
particularly described in the Property Condition Report prepared in connection
with the closing of the Loan (such repairs hereinafter referred to as “Required
Repairs”).  Borrower shall complete the Required Repairs in a good and
workmanlike manner on or before the date that is twelve (12) months from the
Closing Date or within such other time frame for completion specifically set
forth on Schedule 9.1.

 

(b)                                 Borrower shall establish on the date hereof
an Eligible Account with Lender or Lender’s agent to fund the Required Repairs
(the “Required Repair Account”) into which Borrower shall deposit on the date
hereof the amount of $55,250.00, which amount equals one hundred twenty-five
percent (125%) of the estimated cost for the completion of the Required
Repairs.  Amounts so deposited shall hereinafter be referred to as the “Required
Repair Funds”.

 

(c)                                  Upon the earliest to occur of (i) the
timely completion of all Required Repairs and any Additional Required Repairs,
if any, in accordance with the requirements of this Agreement, as verified by
Lender in its reasonable discretion, (ii) the payment in full of the Debt or
(iii) the earlier release of the Lien of the Mortgages (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, provided no Event of Default is then continuing, all amounts
remaining on deposit, if any, in the Required Repair Account shall be returned
to Borrower.

 

Section 9.2                                   Replacements

 

(a)                                 On an ongoing basis throughout the term of
the Loan, Borrower shall make capital repairs, replacements and improvements
necessary to keep the Properties, including, but not limited to FF&E, in good
order and repair and in a good marketable condition or prevent deterioration of
the Properties (collectively, the “Replacements”).

 

99

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall establish on the date hereof
an Eligible Account with Lender or Lender’s agent to fund the Replacements (the
“FF&E Reserve Account”) into which Borrower shall deposit on the date hereof
$76,664.00.  Except to the extent adequately reserved for pursuant to a
Management Agreement or by a Brand Manager, Borrower shall deposit an amount
equal to the greater of (i) four percent (4%) of Gross Revenues or (ii) the
amount required to be reserved under any Franchise Agreement, each for the
second preceding month (the “FF&E Reserve Monthly Deposit”) into the FF&E
Reserve Account on each Payment Date.  Amounts so deposited shall hereinafter be
referred to as “FF&E Reserve Funds.”

 

(c)                                  All sums not theretofore used and remaining
on deposit in the FF&E Reserve Account shall be disbursed to Borrower upon the
earliest to occur of (i) payment in full of the Debt or (ii) the release of the
Lien of the Mortgages (and all related obligations) in accordance with the terms
of this Agreement and the other Loan Documents, provided no Event of Default is
then continuing.

 

Section 9.3                                   Intentionally Omitted

 

Section 9.4                                   Tax and Insurance Reserve Funds

 

(a)                                 Unless Lender determines that such items are
adequately reserved for pursuant to a Management Agreement or by a Brand
Manager, Borrower shall establish on the date hereof an Eligible Account with
Lender or Lender’s agent sufficient to discharge Borrower’s obligations for the
payment of Taxes and Insurance Premiums pursuant to Section 5.4 and Section 8.1
hereof (the “Tax and Insurance Reserve Account”) into which Borrower shall
deposit on the date hereof $511,889.44, which amount, when added to the required
monthly deposits set forth in the next sentence, shall be sufficient to make the
payments of Property Taxes and Insurance Premiums as required herein.  Borrower
shall deposit into the Tax and Insurance Reserve Account on each Payment Date
(a) one-twelfth of the Property Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months or such higher amount necessary to
accumulate with Lender sufficient funds to pay all such Property Taxes at least
thirty (30) days prior to the earlier of (i) the date that the same will become
delinquent and (ii) the date that additional charges or interest will accrue due
to the non-payment thereof, and (b) except to the extent that the insurance
required hereunder is maintained under a blanket insurance Policy acceptable to
Lender in accordance with Section 8.1(c), one-twelfth of the Insurance Premiums
that Lender estimates will be payable during the next ensuing twelve (12) months
for the renewal of the coverage afforded by the Policies upon the expiration
thereof or such higher amount necessary to accumulate with Lender sufficient
funds to pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies (said amounts in (a) and (b) above hereinafter called
the “Tax and Insurance Reserve Funds”).  Lender will apply the Tax and Insurance
Reserve Funds to payments of Property Taxes and Insurance Premiums required to
be made by Borrower pursuant to Section 5.4 and Section 8.1 hereof.  In making
any disbursement from the Tax and Insurance Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office or tax lien service (with respect to Property Taxes) or insurer or
agent (with respect to Insurance Premiums), without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof.  If the amount of the Tax
and Insurance Reserve Funds shall exceed the amounts due for Property Taxes and

 

100

--------------------------------------------------------------------------------


 

Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall,
in its sole discretion, return any excess to Borrower or credit such excess
against future payments to be made to the Tax and Insurance Reserve Account.  If
at any time Lender reasonably determines that the Tax and Insurance Reserve
Funds are not or will not be sufficient to pay Property Taxes and Insurance
Premiums by the dates set forth in (a) and (b) above, Lender shall notify
Borrower of such determination and Borrower shall pay to Lender any amount
necessary to make up the deficiency within ten (10) days after notice from
Lender to Borrower requesting payment thereof.

 

(b)                                 All sums on deposit in the Tax and Insurance
Reserve Account shall be disbursed to Borrower upon the earliest to occur of
(i) payment in full of the Debt or (ii) the release of the Lien of the Mortgage
(and all related obligations) in accordance with the terms of this Agreement and
the other Loan Documents, provided no Event of Default is then continuing.

 

(c)                                  Any Tax and Insurance Reserve Funds
attributable to an Individual Property that has been released from the Lien of
the Mortgages in accordance with the terms hereof shall be disbursed to Borrower
within thirty (30) days of such release.

 

Section 9.5                                   Excess Cash

 

Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent into which Borrower shall deposit all Excess Cash on each Payment
Date during the continuation of a Cash Sweep Period (the “Excess Cash Reserve
Account”).  Amounts so deposited shall hereinafter be referred to as the “Excess
Cash Reserve Funds”.  Excess Cash Reserve Funds shall be held by Lender as
additional security for the Loan; provided, however, during the continuance of
an Event of Default, Lender shall have the right, but not the obligation, in its
sole discretion to apply Excess Cash Reserve Funds to the Debt in such order and
in such manner as Lender shall elect.  Provided no Event of Default has occurred
and is continuing, all sums on deposit in the Excess Cash Reserve Account shall
be disbursed to Borrower upon the earlier to occur of (i) payment in full of the
Debt and the Senior Mezzanine Loan, (ii) the release of the Lien of the
Mortgages (and all related obligations) in accordance with the terms of this
Agreement and the collateral for the Senior Mezzanine Loan in accordance with
the terms of the Senior Mezzanine Loan Agreement or (iii) the discontinuation of
a Cash Sweep Period.

 

Section 9.6                                   Required Work

 

Borrower shall diligently pursue all Required Repairs and Replacements
(collectively, the “Required Work”) to completion in accordance with the
following requirements:

 

(a)                                 Lender reserves the right, at its option, to
approve all contracts or work orders with materialmen, mechanics, suppliers,
subcontractors, contractors or other parties providing labor or materials in
connection with the Required Work to the extent such contracts or work orders
exceed $500,000.  Upon Lender’s request, Borrower shall assign any contract or
subcontract to Lender.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the option to withhold
disbursement for such unsatisfactory Required Work and to proceed under existing
contracts or to contract with third parties to complete such Required Work and
to apply the Required Repair Funds or the FF&E Reserve Funds, as

 

101

--------------------------------------------------------------------------------


 

applicable, toward the labor and materials necessary to complete such Required
Work, without providing any prior notice to Borrower and to exercise any and all
other remedies available to Lender upon an Event of Default hereunder.

 

(c)                                  During the continuance of an Event of
Default, in order to facilitate Lender’s completion of the Required Work,
Borrower grants Lender the right to enter onto the Properties and perform any
and all work and labor necessary to complete the Required Work and/or employ
watchmen to protect the Properties from damage.  All sums so expended by Lender,
to the extent not from the Reserve Funds, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Mortgages.  For this purpose
Borrower constitutes and appoints Lender its true and lawful attorney-in-fact
with full power of substitution to complete or undertake the Required Work in
the name of Borrower upon Borrower’s failure to do so in a workmanlike and
timely manner.  Such power of attorney shall be deemed to be a power coupled
with an interest and cannot be revoked.  Borrower empowers said attorney-in-fact
as follows:  (i) to use any of the Reserve Funds for the purpose of making or
completing the Required Work; (ii) to make such additions, changes and
corrections to the Required Work as shall be necessary or desirable to complete
the Required Work; (iii) to employ such contractors, subcontractors, agents,
architects and inspectors as shall be required for such purposes; (iv) to pay,
settle or compromise all existing bills and claims which are or may become Liens
against any Individual Property, or as may be necessary or desirable for the
completion of the Required Work, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower which may be required by
any of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with the Properties or the rehabilitation and repair
of the Properties; and (vii) to do any and every act which Borrower might do on
its own behalf to fulfill the terms of this Agreement.

 

(d)                                 Nothing in this Section 9.6 shall:  (i) make
Lender responsible for making or completing the Required Work; (ii) require
Lender to expend funds in addition to the Reserve Funds to make or complete any
Required Work; (iii) obligate Lender to proceed with the Required Work; or
(iv) obligate Lender to demand from Borrower additional sums to make or complete
any Required Work.

 

(e)                                  Borrower shall permit Lender and Lender’s
agents and representatives (including, without limitation, Lender’s engineer,
architect, or inspector) or third parties performing Required Work pursuant to
this Section 9.6 to enter onto the Properties, together with a representative of
Borrower, during normal business hours (subject to the rights of tenants under
their Leases) to inspect the progress of any Required Work and all materials
being used in connection therewith, to examine all plans and shop drawings
relating to such Required Work which are or may be kept at the Properties, and
to complete any Required Work made pursuant to this Section 9.6.  Borrower shall
cause all contractors and subcontractors to cooperate with Lender and Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 9.6 or the completion of Required Work
pursuant to this Section 9.6.

 

(f)                                   Lender may, to the extent any Required
Work would reasonably require an inspection of the Properties, inspect the
Properties at Borrower’s expense prior to making a disbursement of the Reserve
Funds in order to verify completion of the Required Work for which

 

102

--------------------------------------------------------------------------------


 

reimbursement is sought.  Borrower shall pay Lender a reasonable inspection fee
not exceeding $500 for each such inspection.  Lender may require that such
inspection be conducted by an appropriate independent qualified professional
selected by Lender and/or may require a copy of a certificate of completion by
an independent qualified professional acceptable to Lender prior to the
disbursement of the Reserve Funds.  Borrower shall pay the expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.

 

(g)                                  The Required Work and all materials,
equipment, fixtures, or any other item comprising a part of any Required Work
shall be constructed, installed or completed, as applicable, free and clear of
all mechanic’s, materialman’s or other Liens (except for Permitted
Encumbrances).

 

(h)                                 Unless Borrower has delivered acceptable
lien waivers for all applicable mechanics and materialmens, before each
disbursement of the Reserve Funds for Required Work in excess of $500,000,
Lender may require Borrower to provide Lender with a search of title to the
Properties effective to the date of the disbursement, which search shows that no
mechanic’s or materialmen’s or other Liens of any nature have been placed
against the Properties since the date of recordation of the Mortgages and that
title to the Properties are free and clear of all Liens (except for Permitted
Encumbrances).

 

(i)                                     All Required Work shall comply with all
Legal Requirements and applicable insurance requirements including, without
limitation, applicable building codes, special use permits, environmental
regulations, and requirements of insurance underwriters.

 

Section 9.7                                   Release of Reserve Funds

 

(a)                                 Upon written request from Borrower and
satisfaction of the requirements set forth in this Agreement, Lender shall
disburse to Borrower within thirty (30) days amounts from (i) the Required
Repair Account to the extent necessary to pay for or reimburse Borrower for the
actual costs of each Required Repair (but not exceeding one hundred twenty-five
percent (125%) of the original estimated cost of such Required Repair as set
forth on Schedule 9.1, unless Lender has agreed to reimburse Borrower for such
excess cost pursuant to Section 9.7(f)) or (ii) the FF&E Reserve Account to the
extent necessary to pay for or reimburse Borrower for the actual costs of any
approved Replacements (including in both cases, without limitation, any project
management fees, construction management fees, and other similar fees, whether
owed to any Manager or otherwise).  Notwithstanding the preceding sentence, in
no event shall Lender be required to (x) disburse any amounts which would cause
the amount of funds remaining in the Required Repair Account after any
disbursement (other than with respect to the final disbursement) to be less than
one hundred twenty-five percent (125%) of the then current estimated cost of
completing all remaining Required Repairs for the applicable Individual
Property, (y) disburse funds from any of the Reserve Accounts if an Event of
Default exists, or (z) disburse funds from the FF&E Reserve Account to reimburse
Borrower for the costs of routine repairs or maintenance to any Individual
Property or for costs which are to be reimbursed from funds held in the Required
Repair.

 

103

--------------------------------------------------------------------------------


 

(b)                                 With each request for disbursement, Borrower
shall certify in writing to Lender that all Required Work has been performed in
accordance with all Legal Requirements and that all such Required Work has been
completed lien free and paid for in full or will be paid for in full upon
disbursement of the requested funds.  In addition, each request for disbursement
in excess of $250,000 shall be on a form provided or approved by Lender and
shall (i) include copies of invoices for all items or materials purchased and
all labor or services provided, (ii) specify (A) the Required Work for which the
disbursement is requested, (B) the quantity and price of each item purchased, if
the Required Work includes the purchase or replacement of specific items,
(C) the price of all materials (grouped by type or category) used in any
Required Work other than the purchase or replacement of specific items, and
(D) the cost of all contracted labor or other services applicable to each
Required Work for which such request for disbursement is made, (iii) if
requested by Lender, conditional lien waivers from each contractor, supplier,
materialman, mechanic or subcontractor with respect to the completion of its
work or delivery of its materials.  Except as provided in Section 9.7(d), each
request for disbursement shall be made only after completion of the Required
Repair or Replacement, as applicable, for which disbursement is requested. 
Borrower shall provide Lender evidence satisfactory to Lender in its reasonable
judgment of such completion or performance.

 

(c)                                  Any lien waiver delivered hereunder shall
conform to all Legal Requirements and shall cover all work performed and
materials supplied (including equipment and fixtures) for any Individual
Property by that contractor, supplier, subcontractor, mechanic or materialman
through the date covered by the current disbursement request.

 

(d)                                 If the cost of any item of Required Work
exceeds $250,000, a request for disbursement from the Reserve Accounts may be
made after completion of a portion of the work under such contract, provided
(A) the materials for which the request is made are on site at any Individual
Property and are properly secured or have been installed in any Individual
Property, (B) all other conditions in this Agreement for disbursement have been
satisfied, and (C) in the case of a Replacement are, in Lender’s judgment,
sufficient to complete such Replacement and other Replacements when required.

 

(e)                                  Borrower shall not make a request for, nor
shall Lender have any obligation to make, any disbursement from any Reserve
Account more frequently than once in any calendar month for each Individual
Property and (except in connection with the final disbursement) in any amount
less than the lesser of (i) $10,000 or (ii) the total cost of the Required Work
for which the disbursement is requested.

 

(f)                                   In the event Borrower requests a
disbursement from the Required Repair Account to pay for or to reimburse
Borrower for the actual cost of labor or materials used in connection with
repairs or improvements other than the Required Repairs specified on Schedule
9.1, or for a Required Repair to the extent the cost of such Required Repair
exceeds one hundred twenty-five (125%) of the estimated cost of such Required
Repair as set forth on Schedule 9.1 (in either case, an “Additional Required
Repair”), Borrower shall disclose in writing to Lender the reason why funds in
the Required Repair Account should be used to pay for such Additional Required
Repair.  If Lender determines that (i) such Additional Required Repair is of the
type intended to be covered by the Required Repair Account, (ii) such Additional
Required Repair is not covered or is not of the type intended to be covered by
the FF&E Reserve Account, (iii) costs

 

104

--------------------------------------------------------------------------------


 

for such Additional Required Repair are reasonable, (iv) the funds in the
Required Repair Account are sufficient to pay for such Additional Required
Repair and all other Required Repairs for the applicable Individual Property
specified on Schedule 9.1, and (v) all other conditions for disbursement under
this Agreement have been met, Lender may disburse funds from the Required Repair
Account.

 

(g)                                  Lender’s disbursement of any Reserve Funds
or other acknowledgment of completion of any Required Work in a manner
satisfactory to Lender shall not be deemed a certification or warranty by Lender
to any Person that the Required Work has been completed in accordance with Legal
Requirements.

 

(h)                                 If the funds in any Reserve Account should
exceed the amount of payments actually applied by Lender for the purposes of the
account, Lender in its sole discretion shall either return any excess to
Borrower or credit such excess against future payments to be made to that
Reserve Account.  If at any time Lender reasonably determines that the Reserve
Funds are not or will not be sufficient to make the required payments, Lender
shall notify Borrower of such determination and Borrower shall pay to Lender any
amount necessary to make up the deficiency within ten (10) days after notice
from Lender to Borrower requesting payment thereof.

 

(i)                                     The insufficiency of any balance in any
of the Reserve Accounts shall not relieve Borrower from its obligation to
fulfill all preservation and maintenance covenants in the Loan Documents.

 

(j)                                    Any Reserve Funds attributable to an
Individual Property that has been released from the Lien of the Mortgages in
accordance with the terms hereof shall be disbursed to Borrower within thirty
(30) days of such release.

 

Section 9.8                                   [Intentionally Omitted].

 

Section 9.9                                   PIP Reserve Funds.

 

(a)                                 Borrower shall deposit into an Eligible
Account held by Lender or Lender’s agent (the “PIP Reserve Account”) (i) on the
Closing Date, $0 for the applicable Individual Properties specified on Schedule
9.9 for the remaining 2018 budgeted costs of the Scheduled PIPs and (ii) unless
Guarantor has provided a PIP Guaranty, on (y) the date that any PIP other than
the Scheduled PIP, including, without limitation, any PIP relating to a
Replacement Management Agreement and/or Replacement Franchise Agreement (the
“New PIP”) is imposed by a Franchisor or Manager, the PIP Required Deposit for
such New PIP and (z) on the first Business Day of each calendar year thereafter,
an amount equal to the PIP Required Deposit (any such deposits to the PIP
Reserve Account described in clauses (i) and (ii) above shall hereinafter be
referred to, collectively, as the “PIP Reserve Deposits”.  Amounts held in the
PIP Reserve Account are herein referred to as the “PIP Reserve Funds”.  In lieu
of making any of the PIP Reserve Deposits in cash, Borrower shall be entitled
to, at its option, deposit with Lender a Letter of Credit in the amount of such
applicable PIP Reserve Deposit.  The aggregate amount of PIP Reserve Funds and
the notional amount of any such Letter of Credit delivered for any PIP Reserve
Deposits shall not exceed the remaining cost of any PIP as

 

105

--------------------------------------------------------------------------------


 

reasonably determined by Lender, and any such excess shall be promptly released
to Borrower or, in the case of a Letter of Credit, the amount thereof shall be
reduced.

 

(b)                                 Provided no Event of Default shall have
occurred and be continuing, within thirty (30) days of Borrower’s complying with
the requirements contained in Section 9.7, Lender shall make disbursements from
the PIP Reserve Account directly to Borrower as requested by Borrower for
Borrower’s actual out of pocket expenses incurred in connection with performance
of the PIP (including, without limitation, any project management fees,
construction management fees and other similar fees (whether owed to Manager or
otherwise)), no more frequently than once in any thirty (30) day period and in
an amount of no less than $5,000.00, upon delivery by Borrower of (1) Lender’s
standard form of draw request accompanied by copies of invoices for the amounts
requested, including, without limitation, invoices for all items or materials
purchased and all labor or services provided showing (A) the quantity and price
of each item purchased, if such PIP includes the purchase or replacement of
specific item, (B) the price of all materials (grouped by type or category) used
in other than the purchase or replacement of specific items, (C) the cost of all
contracted labor or other services or expenses attributable to such PIP, and
(D) the PIP Completion Evidence, (2) if required by Lender, for requests in
excess of $250,000.00 for a single item, lien waivers and releases from all
parties furnishing materials and/or services in connection with the requested
payment (conditioned upon the receipt of payment of the requested fund) and
(3) such other evidence as may be reasonably required by Lender of performance
and payment of the applicable PIP.  Lender may additionally require an
inspection of the Property at Borrower’s expense prior to making a disbursement
from the PIP Reserve Account, in order to verify completion of replacements and
repairs of items in excess of $250,000.00 for which reimbursement is sought.

 

(c)                                  The insufficiency of any balance in the PIP
Reserve Account shall not relieve Borrower from its obligation to fulfill all
preservation and maintenance covenants in the Loan Documents.

 

(d)                                 Any PIP Reserve Funds attributable to an
Individual Property that has been released from the Lien of the Mortgages in
accordance with the terms hereof shall be disbursed to Borrower within thirty
(30) days of such release.

 

Section 9.10                            Reserve Funds Generally

 

(a)                                 Reserve Funds shall not be invested except
in such Permitted Investments as determined and directed by Lender or its loan
servicer.  Except for Interest-Bearing Reserve Funds, all income and interest
earned on the investment of Reserve Funds shall be for the account of and be
retained by Lender or such loan servicer.  All income and interest earned on the
investment of Interest-Bearing Reserve Funds shall be for the account of
Borrower.  In no event shall Lender or its loan servicer be required to invest
Reserve Funds in any particular type of Permitted Investment or select any
particular account or credit funds therein at any particular rate of interest,
provided that selection of the account and the rate of interest credited to
Borrower on funds deposited therein shall be consistent with the general
standards at the time being utilized by Lender or its loan servicer, as
applicable, in establishing similar accounts for loans of comparable type.  Any
income or interest credited to Borrower hereunder shall be part of the
applicable Reserve Account and shall be disbursed in accordance with Section 9.7
above;

 

106

--------------------------------------------------------------------------------


 

provided, however, that Lender may, at its election, retain any such interest
for its own account during the occurrence and continuance of an Event of
Default.  Borrower agrees that it shall include all interest to which it is
entitled under the terms hereof as the income of Borrower and shall be the owner
of the Reserve Funds for federal and applicable state and local tax purposes,
except to the extent that Lender retains any interest for its own account during
the occurrence and continuance of an Event of Default as provided herein.

 

(b)                                 Borrower grants to Lender a first-priority
perfected security interest in, and assigns and pledges to Lender, each of the
Reserve Accounts and any and all Reserve Funds now or hereafter deposited in the
Reserve Accounts as additional security for payment of the Debt.  Until expended
or applied in accordance herewith, the Reserve Accounts and the Reserve Funds
shall constitute additional security for the Debt.  The provisions of this
Section 9.10 are intended to give Lender “control” of the Reserve Accounts
within the meaning of the UCC.

 

(c)                                  The Reserve Accounts and any and all
Reserve Funds now or hereafter deposited in the Reserve Accounts shall be
subject to the exclusive dominion and control of Lender, which shall hold the
Reserve Accounts and any or all Reserve Funds now or hereafter deposited in the
Reserve Accounts subject to the terms and conditions of this Agreement.  Without
limitation of the foregoing, Borrower and Lender acknowledge and agree that: 
(i) each Reserve Account is a “securities account” (within the meaning of
Section 8-501(a) of the UCC); (ii) all property held in any Reserve Account
(including without limitation cash) shall be treated as a “financial asset”
(within the meaning of Section 8-102(a)(9) of the UCC); and (iii) the security
interest of Lender therein shall be automatically perfected by control pursuant
to Sections 8-106(e) and 9-106(a)  of the UCC.  Borrower shall have no right of
withdrawal from the Reserve Accounts or any other right or power with respect to
the Reserve Accounts or any or all of the Reserve Funds now or hereafter
deposited in the Reserve Accounts, except as expressly provided in this
Agreement.

 

(d)                                 Lender shall furnish or cause to be
furnished to Borrower, without charge, an annual accounting of each Reserve
Account in the normal format of Lender or its loan servicer, showing credits and
debits to such Reserve Account and the purpose for which each debit to each
Reserve Account was made.

 

(e)                                  As long as no Event of Default is
continuing, Lender shall make disbursements from the Reserve Accounts in
accordance with this Agreement.  All such disbursements shall be deemed to have
been expressly pre-authorized by Borrower, and shall not be deemed to constitute
the exercise by Lender of any remedies against Borrower unless an Event of
Default has occurred and is continuing and Lender has expressly stated in
writing its intent to proceed to exercise its remedies as a secured party,
pledgee or lienholder with respect to the Reserve Accounts.

 

(f)                                   If any Event of Default is continuing,
Borrower shall immediately lose all of its rights to receive disbursements from
the Reserve Accounts until the earlier to occur of (i) the date on which such
Event of Default is cured to Lender’s satisfaction, or (ii) the payment in full
of the Debt.  In addition, at Lender’s election, Borrower shall lose all of its
rights to receive interest on the Interest Bearing Reserve Funds during the
occurrence and continuance of an Event of Default.  Upon the occurrence and
continuance of any Event of Default, Lender may

 

107

--------------------------------------------------------------------------------


 

exercise any or all of its rights and remedies as a secured party, pledgee and
lienholder with respect to the Reserve Accounts.  Without limitation of the
foregoing, during the continuance of any Event of Default, Lender may use and
disburse the Reserve Funds (or any portion thereof) for any of the following
purposes:  (A) repayment of the Debt, including, but not limited to, principal
prepayments and the prepayment premium applicable to such full or partial
prepayment (as applicable); (B) reimbursement of Lender for all losses, fees,
costs and expenses (including, without limitation, reasonable legal fees)
suffered or incurred by Lender as a result of such Event of Default; (C) payment
of any amount expended in exercising any or all rights and remedies available to
Lender at law or in equity or under this Agreement or under any of the other
Loan Documents; (D) payment of any item from any of the Reserve Accounts as
required or permitted under this Agreement; or (E) any other purpose permitted
by applicable Legal Requirements; provided, however, that any such application
of funds shall not cure or be deemed to cure any Event of Default.  Without
limiting any other provisions hereof, each of the remedial actions described in
the immediately preceding sentence shall be deemed to be a commercially
reasonable exercise of Lender’s rights and remedies as a secured party with
respect to the Reserve Funds and shall not in any event be deemed to constitute
a setoff or a foreclosure of a statutory banker’s lien.  Nothing in this
Agreement shall obligate Lender to apply all or any portion of the Reserve Funds
to effect a cure of any Event of Default, or to pay the Debt, or in any specific
order of priority.  The exercise of any or all of Lender’s rights and remedies
under this Agreement or under any of the other Loan Documents shall not in any
way prejudice or affect Lender’s right to initiate and complete a foreclosure
under the Mortgages.

 

(g)                                  The Reserve Funds shall not constitute
escrow or trust funds and may be commingled in one or more Eligible Accounts
with other funds controlled by Lender or its loan servicer, including, without
limitation, funds pledged in favor of Lender by other borrowers, whether for the
same purposes as the Reserve Accounts or otherwise.  Without limiting any other
provisions of this Agreement or any other Loan Document, the Reserve Accounts
may be established and held in such name or names as Lender or its loan
servicer, as agent for Lender, shall deem appropriate, including, without
limitation, in the name of Lender or such loan servicer as agent for Lender.  In
the case of any Reserve Funds which are held in a commingled account, Lender or
its loan servicer, as applicable, shall maintain records sufficient to enable it
to determine at all times which portion of such account is related to the Loan. 
The Reserve Accounts are solely for the protection of Lender.  With respect to
the Reserve Accounts, Lender shall have no responsibility beyond the allowance
of due credit for the sums actually received by Lender or beyond the
reimbursement or payment of the costs and expenses for which such accounts were
established in accordance with their terms.  Upon assignment of the Loan by
Lender, any Reserve Funds shall be turned over to the assignee and any
responsibility of Lender as assignor shall terminate.  The requirements of this
Agreement concerning the Reserve Accounts in no way supersede, limit or waive
any other rights or obligations of the parties under any of the Loan Documents
or under applicable Legal Requirements.

 

(h)                                 Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in the Reserve Accounts or the Reserve Funds deposited therein or
permit any Lien to attach thereto, except for the security interest granted in
this Section 9.10, or any levy to be made thereon, or any UCC Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto.

 

108

--------------------------------------------------------------------------------


 

(i)                                     Borrower will maintain the security
interest created by this Section 9.10 as a first priority perfected security
interest and will defend the right, title and interest of Lender in and to the
Reserve Accounts and the Reserve Funds against the claims and demands of all
Persons whomsoever.  At any time and from time to time, upon the written request
of Lender, and at the sole expense of Borrower, Borrower will promptly and duly
execute and deliver such further instruments and documents and will take such
further actions as Lender reasonably may request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted.

 

(j)                                    Lender shall be protected in acting upon
any notice, resolution, request, consent, order, certificate, report, opinion,
bond or other paper, document or signature believed by Lender to be genuine, and
it may be assumed conclusively that any Person purporting to give any of the
foregoing in connection with the Reserve Account’s has been duly authorized to
do so.  Lender may consult with counsel, and the opinion of such counsel shall
be full and complete authorization and protection in respect of any action taken
or suffered by them hereunder and in good faith in accordance therewith.  Lender
shall not be liable to Borrower for any act or omission done or omitted to be
done by Lender in reliance upon any instruction, direction or certification
received by Lender and without gross negligence or willful misconduct.

 

(k)                                 Beyond the exercise of reasonable care in
the custody thereof, Lender shall have any duty as to any Reserve Funds in its
possession or control as agent therefor or bailee thereof or any income thereon
or the preservation of rights against any person or otherwise with respect
thereto.  In no event shall Lender or its Affiliates, agents, employees or
bailees, be liable or responsible for any loss or damage to any of the Reserve
Funds, or for any diminution in value thereof, by reason of the act or omission
of Lender, except to the extent that such loss or damage results from Lender’s
gross negligence or willful misconduct or intentional nonperformance by Lender
of its obligations under this Agreement.

 

Section 9.11                            Letters of Credit

 

(a)                                 Other than in connection with any Letter of
Credit delivered in connection with the closing of the Loan, to the extent
Borrower is expressly permitted to deliver a Letter of Credit to Lender pursuant
to the terms of any Loan Document, Borrower shall give Lender no less than ten
(10) days’ written notice of Borrower’s election to deliver a Letter of Credit
together with a draft of the proposed Letter of Credit and Borrower shall pay to
Lender all of Lender’s reasonable out of pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) in connection therewith.  No party
other than Lender shall be entitled to draw on any such Letter of Credit.

 

(b)                                 Each Letter of Credit delivered hereunder
shall be additional security for the payment of the Debt.  Upon the occurrence
and during the continuance of an Event of Default, Lender shall have the right,
at its option, to draw on any Letter of Credit and to apply all or any part
thereof to the payment of the items for which such Letter of Credit was
established or to apply such Letter of Credit to payment of the Debt in such
order, proportion or priority as Lender may determine in its sole discretion. 
Any such application to the Debt shall be subject to the terms and conditions
hereof relating to application of sums to the Debt.  Lender shall have the
additional rights to draw in full any Letter of Credit:  (i) if Lender has
received a notice from

 

109

--------------------------------------------------------------------------------


 

the issuing bank that the Letter of Credit will not be renewed and a substitute
Letter of Credit is not provided at least thirty (30) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (ii) if Lender
has not received a notice from the issuing bank that it has renewed the Letter
of Credit at least thirty (30) days prior to the date on which such Letter of
Credit is scheduled to expire and a substitute Letter of Credit is not provided
to Lender at least thirty (30) days prior to the date on which the outstanding
Letter of Credit is scheduled to expire; (iii) upon receipt of notice from the
issuing bank that the Letter of Credit will be terminated (except if the
termination of such Letter of Credit is permitted pursuant to the terms and
conditions hereof or a substitute Letter of Credit is provided to Lender by no
later than thirty (30) days prior to such termination); (iv) if the issuing bank
shall cease to be an Approved Bank and a substitute Letter of Credit from an
Approved Bank is not delivered to Lender within fifteen (15) days after notice
is delivered to Borrower that the issuing bank is no longer an Approved Bank;
and/or (v) if the issuing bank shall fail to issue a replacement Letter of
Credit in the event the original Letter of Credit has been lost, mutilated,
stolen and/or destroyed.  If Lender draws upon a Letter of Credit pursuant to
the terms and conditions of this Agreement, provided no Event of Default exists,
Lender shall apply all or any part thereof for the purposes for which such
Letter of Credit was established.  Notwithstanding anything to the contrary
contained in the above, Lender is not obligated to draw upon any Letter of
Credit upon the happening of an event specified in (i), (ii), (iii), (iv) or
(v) above and shall not be liable for any losses sustained by Borrower due to
the insolvency of the issuing bank if Lender has not drawn upon the Letter of
Credit.

 

(c)                                  In the event Borrower delivers to Lender a
Letter of Credit pursuant to the provisions of this Section 9.11 after the
Closing Date, Borrower shall deliver to Lender a New Non-Consolidation Opinion
or a “no effect letter” with respect to the Non-Consolidation Opinion delivered
to Lender on the Closing Date, the applicant under such Letter of Credit shall
be a direct or indirect parent of the Borrower and the right to draw any funds
on such Letter of Credit shall be a direct or indirect capital contribution to
the Borrower by such parent and shall be accompanied by the execution and
delivery of a contribution agreement in form reasonably acceptable to Lender.

 

(d)                                 The applicant under each Letter of Credit
shall be required, until such time the Debt has been paid in full, to waive,
release and abrogate any and all rights it may have under any agreement, at law
or in equity (including, without limitation, any law subrogating the applicant
to the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
party liable for payment of the amounts which the Letter of Credit is intended
to cover for any draw made on any such Letter of Credit or otherwise.

 

ARTICLE 10

 

CASH MANAGEMENT

 

Section 10.1                            Cash Management Account

 

(a)                                 Borrower acknowledges and confirms that,
pursuant to the Clearing Account Agreement, an Eligible Account with Clearing
Account Bank shall be established into which all Rents and other revenue from
the Properties which Borrower or Operating Lessee is

 

110

--------------------------------------------------------------------------------


 

entitled to (or permitted to) receive pursuant to the Management Agreements
(after payment of all operating expenses, management fees, working capital and
other amounts required pursuant to the applicable Management Agreement) shall be
deposited (such account, the sub accounts thereof, all funds at any time on
deposit therein and any proceeds, replacements or substitutions of such account
or funds therein, are collectively referred to herein as the “Clearing
Account”).  Borrower further acknowledges and confirms that, pursuant to the
Cash Management Agreement, an Eligible Account with Cash Management Bank shall
be established into which all amounts in the Clearing Account shall be deposited
(such account, the sub accounts thereof, all funds at any time on deposit
therein and any proceeds, replacements or substitutions of such account or funds
therein, are collectively referred to herein as the “Cash Management Account”).

 

(b)                                 The Clearing Account and Cash Management
Account shall be in the name of Borrower for the benefit of Lender, provided
that Borrower shall be the owner of all funds on deposit in such accounts for
federal and applicable state and local tax purposes.

 

(c)                                  The Clearing Account and Cash Management
Account shall be subject to the exclusive dominion and control of Lender and,
except as otherwise expressly provided herein, neither Borrower, Manager nor any
other party claiming on behalf of, or through, Borrower or Manager, shall have
any right of withdrawal therefrom or any other right or power with respect
thereto.

 

Section 10.2                            Deposits and Withdrawals

 

(a)                                 Notwithstanding anything to the contrary
herein, Borrower acknowledges that Borrower is responsible for monitoring the
sufficiency of funds deposited in the Cash Management Account and that Borrower
is liable for any deficiency in available funds which may be necessary to pay
all amounts due from time to time under the Loan Documents, irrespective of
whether Borrower has received any account statement, notice or demand from Cash
Management Bank.

 

(b)                                 If an Event of Default shall have occurred
and be continuing, Borrower hereby irrevocably authorizes Lender to make any and
all withdrawals from the Clearing Account and Cash Management Account and
transfers between any of the Reserve Accounts as Lender shall determine in
Lender’s sole and absolute discretion and Lender may use all funds contained in
any such accounts for any purpose, including but not limited to repayment of the
Debt in such order, proportion and priority as Lender may determine in its sole
and absolute discretion.  Lender’s right to withdraw and apply funds as stated
herein shall be in addition to all other rights and remedies provided to Lender
under this Agreement, the Note, the Mortgages and the other Loan Documents.

 

Section 10.3                            Security Interest

 

(a)                                 To secure the full and punctual payment of
the Debt and performance of all obligations of Borrower now or hereafter
existing under this Agreement and the other Loan Documents, Borrower hereby
grants to Lender a first-priority perfected security interest in the Clearing
Account and Cash Management Account, all interest, cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held
therein, any and all amounts invested

 

111

--------------------------------------------------------------------------------


 

in Permitted Investments, and all “proceeds” (as defined in the UCC as in effect
in the state in which the Clearing Account and Cash Management Account are
located or maintained) of any or all of the foregoing.  Furthermore, Borrower
shall not, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any of the foregoing or permit
any Lien to attach thereto or any levy to be made thereon or any UCC Financing
Statements to be filed with respect thereto.  Borrower will maintain the
security interest created by this Section 10.3(a) as a first priority perfected
security interest and will defend the right, title and interest of Lender in and
to the Clearing Account and Cash Management Account against the claims and
demands of all Persons whomsoever.  The security interest created hereby shall
remain in full force and effect until payment in full of the Debt.  Upon payment
in full of the Debt, this security interest shall terminate without further
notice from any party and Lender shall execute such instruments and documents as
may be reasonably requested by Borrower to evidence such termination.

 

(b)                                 Borrower authorizes Lender to file any
financing statement or statements required by Lender to establish or maintain
the validity, perfection and priority of the security interest granted herein in
connection with the Clearing Account and Cash Management Account.  Borrower
agrees that at any time and from time to time, at the expense of Borrower,
Borrower will promptly and duly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Lender may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby (including, without
limitation, any security interest in and to any Permitted Investments) or to
enable Lender to exercise and enforce its rights and remedies hereunder.

 

(c)                                  During the continuance of an Event of
Default, Lender may exercise any or all of its rights and remedies as a secured
party, pledgee and lienholder with respect to the Clearing Account and Cash
Management Account.  Without limitation of the foregoing, upon and during the
continuance of any Event of Default, Lender may use the Clearing Account and
Cash Management Account for any of the following purposes:  (A) repayment of the
Debt, including, but not limited to, principal prepayments and the prepayment
premium applicable to such full or partial prepayment (as applicable);
(B) reimbursement of Lender for all Losses suffered or incurred by Lender as a
result of such Event of Default; (C) payment of any amount expended in
exercising any or all rights and remedies available to Lender at law or in
equity or under this Agreement or under any of the other Loan Documents;
(D) payment of any item as required or permitted under this Agreement; or
(E) any other purpose permitted by Legal Requirements; provided, however, that
any such application of funds shall not cure or be deemed to cure any Event of
Default.  Without limiting any other provisions hereof, each of the remedial
actions described in the immediately preceding sentence shall be deemed to be a
commercially reasonable exercise of Lender’s rights and remedies as a secured
party with respect to the Clearing Account and Cash Management Account and shall
not in any event be deemed to constitute a setoff or a foreclosure of a
statutory banker’s lien.  Nothing in this Agreement shall obligate Lender to
apply all or any portion of the Clearing Account and Cash Management Account to
effect a cure of any Event of Default, or to pay the Debt, or in any specific
order of priority.  The exercise of any or all of Lender’s rights and remedies
under this Agreement or under any of the other Loan Documents shall not in any
way prejudice or affect Lender’s right to initiate and complete a foreclosure
under the Mortgages.

 

112

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained herein, for purposes of this Article 10, (i) “Business Day” shall mean
a day on which Lender and Cash Management Bank are both open for the conduct of
substantially all of their respective banking business at the office in the city
in which the Note is payable, with respect to Lender, and at the office in the
city where the Cash Management Account is maintained, with respect to Cash
Management Bank (in both instances, excluding Saturdays and Sundays), and
(ii) with regard to issues of perfection and priority of security interests
granted hereunder, for purposes of the UCC, the State of New York shall be
deemed to be the Cash Management Bank’s jurisdiction (within the meaning of
Sections §9-304(b) and §8-110(a) of the UCC).

 

ARTICLE 11

 

EVENTS OF DEFAULT; REMEDIES

 

Section 11.1                            Event of Default

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

(a)                                 if any portion of the Debt is not paid on or
prior to the date the same is due or if the entire Debt is not paid on or before
the Maturity Date; provided, however, no Event of Default shall be deemed to
have occurred hereunder by reason of the failure to pay the Monthly Payment
Amount where sums sufficient to timely pay such amount are then available from
funds held by Lender in the Debt Service Subaccount established under the Cash
Management Agreement and Lender is then entitled to fund such amount from such
subaccount and Lender fails to pay the same;

 

(b)                                 except as otherwise expressly provided in
the Loan Documents, if any of the Property Taxes or Other Charges are not paid
when the same are due and payable, unless there is sufficient money in the Tax
and Insurance Reserve Account for payment of amounts then due and payable and
Lender’s access to such money has not been constrained or restricted in any
manner;

 

(c)                                  if (i) the Policies are not kept in full
force and effect, or (ii) the Acord 28 (or similar) certificate is not delivered
to Lender in accordance with Section 8.1 within five (5) Business Days of
written request therefor;

 

(d)                                 if (i) Borrower breaches in any material
respect any covenant with respect to itself or any SPE Component Entity (if any)
contained in Article 6, (ii) if Operating Lessee breaches in any material
respect any covenant with respect to itself or any Operating Lessee Principal
(if any) contained in Paragraph 15 of the Operating Lease Subordination
Agreement or (iii) a Prohibited Transfer occurs;

 

(e)                                  if any representation or warranty of, or
with respect to, Borrower, Guarantor, any SPE Component Entity, Operating
Lessee, or any member, general partner, principal or beneficial owner of any of
the foregoing, made herein, in any other Loan Document, or in any certificate,
report, financial statement or other instrument or document furnished to Lender
at the time of the closing of the Loan or during the term of the Loan shall have
been false

 

113

--------------------------------------------------------------------------------


 

or misleading in any material respect when made; provided, however, (i) if
Borrower, Guarantor, any SPE Component Entity, Operating Lessee, or any member,
general partner, principal or beneficial owner of any of the foregoing did not
know any such representation or warranty was false and misleading in any
material respect when it made it, (ii) if the condition causing the
representation or warranty to be false or misleading is susceptible of being
cured, and (iii) if the condition once cured would not cause a Material Adverse
Effect, then such false or misleading representation or warranty shall be an
Event of Default hereunder only if such condition is not cured within ten
(10) days after written notice to Borrower from Lender; provided, however, that
if such Default is susceptible of cure but cannot reasonably be cured within
such ten (10) day period and Borrower shall have commenced such cure within such
ten (10) day period and thereafter diligently and expeditiously proceeds to cure
the same, such ten (10) day period shall be extended for a period reasonably
required to effect such cure, but in no event in excess of ninety (90) days from
Borrower’s receipt of Lender’s original notice;

 

(f)                                   if any of the assumptions contained in the
Non-Consolidation Opinion or in any New Non-Consolidation Opinion, is or shall
become untrue in any material respect;

 

(g)                                  if (i) Borrower, Operating Lessee, or any
managing member or general partner of Borrower, Operating Lessee, Guarantor, or
any SPE Component Entity (if any) or Operating Lessee Principal (if any) shall
commence any case, proceeding or other action (A) under any Creditors Rights
Laws, seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower, any managing member or general partner of Borrower, Guarantor,
Operating Lessee or any SPE Component Entity (if any) or Operating Lessee
Principal (if any) shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Borrower, any managing
member or general partner of Borrower, Operating Lessee, Guarantor, or any SPE
Component Entity (if any) or Operating Lessee Principal (if any) any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against Borrower, any
managing member or general partner of Borrower, Operating Lessee, Guarantor, or
any SPE Component Entity (if any) or Operating Lessee Principal (if any) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of any order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) Borrower, any managing
member or general partner of Borrower, Operating Lessee, Guarantor, or any SPE
Component Entity (if any) or Operating Lessee Principal (if any) shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) Borrower, any managing member or general partner of Borrower, Operating
Lessee, Guarantor, or any SPE Component Entity (if any) or Operating Lessee
Principal (if any) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due;

 

114

--------------------------------------------------------------------------------


 

(h)                                 if Borrower shall be in default beyond
applicable notice and grace periods under any other mortgage, deed of trust,
deed to secure debt or other security agreement covering any part of any
Individual Property, whether it be superior or junior in lien to any Mortgage;

 

(i)                                     unless the same is being contested in
accordance with the terms hereof, if any Individual Property becomes subject to
any mechanic’s, materialman’s or other Lien other than a Lien for any Property
Taxes or Other Charges not then due and payable and the Lien shall remain
undischarged of record (by payment, bonding or otherwise) for a period of thirty
(30) days;

 

(j)                                    unless the same is being contested in
accordance with the terms hereof, if any federal tax lien is filed against
Borrower, Operating Lessee, any member or general partner of Borrower,
Guarantor, or any SPE Component Entity (if any) or any Operating Lessee
Principal (if any) or any Individual Property and same is not discharged of
record (by payment, bonding or otherwise) within thirty (30) days after same is
filed;

 

(k)                                 unless Lender reasonably determines that the
same is adequately covered by insurance, if a judgment is filed against Borrower
or Operating Lessee in excess of $100,000 which is not vacated, dismissed,
discharged or bonded over within thirty (30) days;

 

(l)                                     if any default occurs under any guaranty
or indemnity executed in connection herewith and such default continues after
the expiration of applicable grace periods, if any;

 

(m)                             if (i) Borrower or Operating Lessee shall permit
any event within its control to occur that would cause any REA to terminate
without notice or action by any party thereto or would entitle any party to
terminate any REA and the term thereof by giving notice to Borrower or
(ii) Operating Lessee; or any REA shall be surrendered, terminated or canceled
for any reason or under any circumstance whatsoever except as provided for in
such REA; or (iii) any term of any REA shall be modified or supplemented without
Lender’s prior written consent, such consent not to be unreasonably withheld,
conditioned or delayed; or (iv) Borrower or Operating Lessee shall fail, within
ten (10) Business Days after demand by Lender, to exercise its option to renew
or extend the term of any REA or shall fail or neglect to pursue diligently all
actions necessary to exercise such renewal rights pursuant to such REA except as
provided for in such REA, in each case, to the extent that the occurrence of
same is reasonably likely to have, or does have, a Material Adverse Effect;

 

(n)                                 if Borrower breaches the provisions of
Section 5.14, Section 5.25 or Section 5.29 hereof; provided, however, no Event
of Default shall be deemed to have occurred under this Section 11.1 by reason of
any default by Borrower or Operating Lessee under any Management Agreement or
Franchise Agreement (including any default under any quality assurance program
applicable to such Management Agreement or Franchise Agreement, as the case may
be), so long as Borrower (i) is diligently and expeditiously proceeding to cure
such default to the satisfaction of the applicable Manager or Franchisor or
(ii) (A) with respect to a Management Agreement, has terminated, or accepted a
termination of, such Management Agreement and replaced Manager with a Qualified
Manager pursuant to a Replacement Management Agreement in accordance with
Section 5.14(e) hereof and (B) with respect to a

 

115

--------------------------------------------------------------------------------


 

Franchise Agreement, has terminated, or accepted a termination of, such
Franchise Agreement and replaced Franchisor with a Qualified Franchisor pursuant
to a Replacement Franchise Agreement in accordance with Section 5.25(b) hereof
or replaced the Franchise Agreement with a Replacement Management Agreement with
a Brand Manager;

 

(o)                                 if there shall occur any default by
Operating Lessee, as tenant, or Borrower, as landlord, under the Operating
Lease, in the observance or performance of any term, covenant or condition of
the Operating Lease on the part of Operating Lessee or Borrower, as applicable,
to be observed or performed and said default is not cured following the
expiration of any applicable grace, notice and cure periods therein provided, or
if the leasehold estate created by the Operating Lease shall be surrendered or
if the Operating Lease shall cease to be in full force and effect or the
Operating Lease shall be terminated or canceled for any reason, or if any of the
terms, covenants or conditions of the Operating Lease shall in any materially
manner be modified, changed, supplemented, altered, or amended in violation of
the terms of this Agreement;

 

(p)                                 subject to the terms of the Management
Agreement, if Borrower or Operating Lessee ceases to operate a hotel on any
Property or terminates such business for any reason whatsoever;

 

(q)                                 if any Franchise Agreement or Management
Agreement is canceled, terminated or surrendered, expires pursuant to its terms
or otherwise ceases to be in full force and effect, unless, in each such case,
Operating Lessee or Borrower, in connection with such cancellation, termination,
surrendered, expiration or cessation, enters into a Replacement Franchise
Agreement with a Qualified Franchisor or enters into a Replacement Management
Agreement with a Qualified Manager, in each case, in accordance with the
applicable terms and provisions hereof within sixty (60) days of such
cancellation, termination, surrender or expiration of the Franchise Agreement or
Management Agreement, as applicable; or

 

(r)                                    if Borrower shall continue to be in
default under any other term, covenant or condition of this Agreement or any of
the Loan Documents not covered in the foregoing clauses of this Section 11.1,
for more than ten (10) days after notice from Lender in the case of any default
which can be cured by the payment of a sum of money or for thirty (30) days
after notice from Lender in the case of any other default, provided that if such
default (other than any default which can be cured by the payment of a sum of
money) cannot reasonably be cured within such thirty (30) day period and
Borrower shall have commenced to cure such default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for so long as it shall require
Borrower in the exercise of due diligence to cure such default, it being agreed
that no such extension shall be for a period in excess of sixty (60) days.

 

Section 11.2                            Remedies

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
Section 11.1(g) above with respect to Borrower and SPE Component Entity only)
and at any time thereafter Lender may, in addition to any other rights or
remedies available to it pursuant to this Agreement and the other Loan Documents
or at

 

116

--------------------------------------------------------------------------------


 

law or in equity, take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in the
Properties, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and the Properties,
including, without limitation, all rights or remedies available at law or in
equity.  Upon any Event of Default described in Section 11.1(g) above (with
respect to Borrower and SPE Component Entity only), the Debt and all other
obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrower under
this Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Properties.  Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender has determined in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth herein or in the other Loan Documents.

 

ARTICLE 12

 

INTENTIONALLY OMITTED

 

ARTICLE 13

 

SECONDARY MARKET

 

Section 13.1                            Transfer of Loan

 

(a)                                 Lender may, at any time, sell, transfer or
assign the Loan or any portion thereof or interest therein, or grant
participations therein (“Participations”) or issue mortgage pass-through
certificates or other securities (“Securities”) evidencing a beneficial interest
in a rated or unrated public offering or private placement (each of the
foregoing, a “Securitization”).  Borrower agrees that each participant hereunder
shall be entitled to the benefits of Section 2.5(g) and Section 2.7 (subject to
the requirements and limitations therein, including the requirements under
Section 2.7(e) (it being understood that the documentation required under
Section 2.7(e) shall be delivered to the participating Lender)) to the same
extent as if it were Lender and had acquired its interest by assignment;
provided that such participant shall not be entitled to receive any greater
payment under Section 2.5(g) or Section 2.7, with respect to any Participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
any requirement of law that occurs after the participant acquired the applicable
Participation.

 

117

--------------------------------------------------------------------------------


 

(b)                                 Morgan Stanley Bank, N.A. (or a person
delegated by Morgan Stanley Bank, N.A.), acting solely for this purpose as an
agent of Borrower, shall maintain a register for the recordation of the names
and addresses of the Lenders, and the principal amounts (and stated interest) of
the Loan owing to each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and Borrower and Lender shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(c)                                  Each Lender that sells a participation
pursuant to Section 13.1(a) shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loan or other obligations under the Loan Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant’s
interest in any obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(d)                                 Each Lender hereby appoints and authorizes
Morgan Stanley Bank, N.A. as the “Lead Lender” (such Lender, at all times
thereafter and until resignation or replacement of such Lender by written notice
to Borrower, the “Lead Lender”) to serve as non-fiduciary administrative agent
and collateral agent for each Lender and hereby agrees that Lead Lender shall be
the sole party authorized to grant or withhold consents or approvals hereunder
on behalf of each Lender (subject, in each case, to appointment of a servicer to
receive such notices, requests and other communications and/or to grant or
withhold consents or approvals, as the case may be).

 

Section 13.2                            Delegation of Servicing

 

At the option of Lender, the Loan may be serviced by one or more servicers
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to such
servicer or servicers pursuant to a servicing agreement between Lender and such
servicer.

 

Section 13.3                            Dissemination of Information

 

Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any interest therein, or any
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency evaluating the Loan (and any other credit rating agency
that has elected to be treated as a nationally recognized statistical rating
organization for purposes of Section 15E of the Exchange Act without regard to
whether or not such credit rating agency has been engaged by Lender or other
Person in

 

118

--------------------------------------------------------------------------------


 

anticipation of a Securitization) or any Securities, each prospective Investor,
and any organization maintaining databases on the underwriting and performance
of commercial mortgage loans, all documents and information which Lender now has
or may hereafter acquire relating to the Debt and to Borrower, any managing
member or general partner thereof, Guarantor, Ashford, any SPE Component Entity
(if any) and the Properties, including financial statements, whether furnished
by Borrower or otherwise, as Lender determines necessary or desirable.  Borrower
irrevocably waives any and all rights it may have under applicable Legal
Requirements to prohibit such disclosure, including but not limited to any right
of privacy.

 

Section 13.4                            Cooperation

 

Subject to the terms of Section 13.8 hereof, at the request of the holder of the
Note and, to the extent not already required to be provided by Borrower under
this Agreement, Borrower shall use reasonable efforts to provide information not
in the possession of the holder of the Note in order to satisfy the market
standards to which the holder of the Note customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with any Securitization, including, without limitation, to:

 

(a)                                 provide updated financial, budget and other
information with respect to the Properties, Borrower and Guarantor and provide
modifications and/or updates to the appraisals, market studies, environmental
reviews and reports (Phase I reports and, if appropriate, Phase II reports) and
engineering reports of the Properties obtained in connection with the making of
the Loan (all of the foregoing being referred to as the “Provided Information”),
together, if customary, with appropriate verification and/or consents of the
Provided Information through letters of auditors or opinions of counsel of
independent attorneys acceptable to Lender and the Rating Agencies;

 

(b)                                 make changes to the special purpose entity
provisions of the organizational documents of Borrower, any SPE Component Entity
and their respective principals;

 

(c)                                  cause counsel to render or update existing
opinion letters as to enforceability and non-consolidation, and a 10b-5 comfort
letter, which may be relied upon by the holder of the Note, the Rating Agencies
and their respective counsel, which shall be dated as of the closing date of the
Securitization;

 

(d)                                 permit site inspections, appraisals, market
studies and other due diligence investigations of the Properties, as may be
reasonably requested by the holder of the Note or the Rating Agencies or as may
be necessary or appropriate in connection with the Securitization;

 

(e)                                  make the representations and warranties
with respect to the Properties, Borrower, Guarantor and the Loan Documents as
are made in the Loan Documents and such other representations and warranties as
may be reasonably requested by the holder of the Note or the Rating Agencies;

 

(f)                                   execute such amendments to the Loan
Documents as may be requested by the holder of the Note or the Rating Agencies
or otherwise to effect the Securitization including, without limitation,
bifurcation of the Loan into two or more components and/or separate notes

 

119

--------------------------------------------------------------------------------


 

and/or creating a pari passu or senior/subordinate note structure (a “Loan
Bifurcation”); provided, however, that Borrower shall not be required to modify
or amend any Loan Document if such modification or amendment would (i) change
the interest rate, the stated maturity, the aggregate principal balance of the
Loan or the amortization of principal as set forth herein or in the Note, except
in connection with a Loan Bifurcation which may result in varying fixed interest
rates, principal balances and amortization schedules on the components/notes,
but which components shall have the same weighted average interest rate as the
original Note prior to the Loan Bifurcation as well as the same aggregate
principal balance and weighted amortization schedule except following an Event
of Default or following any prepayment (whether resulting from the application
of Net Proceeds after a Casualty or Condemnation or otherwise) of any portion of
the principal amount of the Loan, (ii) modify or amend any other economic term
of the Loan, or (iii) otherwise increase the obligations or decrease the rights
of Borrower under the Loan Documents;

 

(g)                                  deliver to Lender and/or any Rating Agency,
(i) one or more certificates executed by an officer of Borrower certifying as to
the accuracy, as of the closing date of the Securitization, of all
representations made by Borrower in the Loan Documents as of the Closing Date in
all relevant jurisdictions or, if such representations are no longer accurate,
certifying as to what modifications to the representations would be required to
make such representations accurate as of the closing date of the Securitization,
and (ii) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower as of
the date of the closing date of the Securitization;

 

(h)                                 have reasonably appropriate personnel
participate in a bank meeting and/or presentation for the Rating Agencies or
Investors;

 

(i)                                     cooperate with and assist Lender in
obtaining ratings of the Securities from two (2) or more of the Rating Agencies;

 

(j)                                    supply to Lender such documentation,
financial statements and reports in form and substance required for Lender to
comply with Regulations S-X and AB of the federal securities laws, if
applicable; and

 

(k)                                 upon Lender’s modification of the Selected
Day pursuant to the terms of Section 2.4(e) above, Borrower shall promptly
deliver to Lender such modifications to the Interest Rate Cap Agreement and the
Collateral Assignment of Interest Rate Cap reasonably required by Lender as
result of such designation

 

Other than cost and expenses of attorneys, accountants and other professionals
engaged by Borrower or its Affiliates, Borrower shall not be obligated to incur
any material cost or expense in connection with complying with requests made
under this Section 13.4; provided, however, any modifications and/or updates to
the appraisals, market studies, environmental reviews and reports (Phase I
reports and, if appropriate, Phase II reports) and engineering reports of the
Properties obtained in connection with the making of the Loan shall be at
Lender’s cost and expense.

 

120

--------------------------------------------------------------------------------


 

Section 13.5                            Securitization

 

(a)                                 Borrower understands that certain of the
Provided Information may be included in disclosure documents in connection with
the Securitization, including, without limitation, a prospectus, prospectus
supplement, offering memorandum or private placement memorandum (each, a
“Disclosure Document”) and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act or the Exchange Act, or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization.  In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

 

(b)                                 Borrower agrees to provide, and to cause
Guarantor to provide, in connection with each of (i) a preliminary and a final
offering memorandum or private placement memorandum or similar document
(including any Investor or Rating Agency “term sheets” or presentations relating
to the Properties and/or the Loan) or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an indemnification certificate
(A) certifying that Borrower and Guarantor have carefully examined such
memorandum or prospectus or other document (including any Investor or Rating
Agency “term sheets” or presentations relating to the Properties and/or the
Loan), as applicable, including without limitation, the sections entitled
“Special Considerations,” and/or “Risk Factors,” and “Certain Legal Aspects of
the Mortgage Loan,” or similar sections, and all sections relating to Borrower,
Guarantor, Manager, their Affiliates, the Loan, the Loan Documents and the
Properties, and any risks or special considerations relating thereto, and that,
to the best of Borrower’s knowledge, such sections (and any other sections
reasonably requested) do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading,
(B) indemnifying Lender (and for purposes of this Section 13.5, Lender hereunder
shall include its officers and directors) and the Affiliate of Lender that
(i) has filed the registration statement, if any, relating to the Securitization
and/or (ii) which is acting as issuer, depositor, sponsor and/or a similar
capacity with respect to the Securitization (any Person described in (i) or
(ii), an “Issuer Person”), and each director and officer of any Issuer Person,
and each Person or entity who controls any Issuer Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Issuer Group”), and each Person which is acting as an
underwriter, manager, placement agent, initial purchaser or similar capacity
with respect to the Securitization, each of its directors and officers and each
Person who controls any such Person within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Losses arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in such sections (including any Investor or Rating Agency “term
sheets” or presentations relating to the Properties and/or the Loan) or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated in such sections (including any Investor or
Rating Agency “term sheets” or presentations relating to the Properties and/or
the Loan) or necessary in order to make the statements in such sections
(including any Investor or Rating Agency “term sheets” or presentations relating
to the Properties and/or the Loan) or in light of the circumstances under which
they were made, not misleading (collectively the “Securities Liabilities”) and

 

121

--------------------------------------------------------------------------------


 

(C) agreeing to reimburse Lender, the Issuer Group and the Underwriter Group for
any legal or other expenses reasonably incurred by Lender and Issuer Group in
connection with investigating or defending the Securities Liabilities; provided,
however, that Borrower will be liable in any such case under clauses (B) or
(C) above only to the extent that any such Securities Liabilities arise out of
or is based upon any such untrue statement or omission made therein in reliance
upon and in conformity with information furnished to Lender or any member of the
Issuer Group or Underwriter Group by or on behalf of Borrower or Guarantor in
connection with the preparation of the memorandum or prospectus or other
document (including any Investor or Rating Agency “term sheets” or presentations
relating to the Properties and/or the Loan) or in connection with the
underwriting of the Loan, including, without limitation, financial statements of
Borrower or Guarantor, operating statements, rent rolls, environmental site
assessment reports and property condition reports with respect to the
Properties.  This indemnity agreement will be in addition to any liability which
Borrower and Guarantor may otherwise have.  Moreover, the indemnification
provided for in clauses (B) and (C) above shall be effective whether or not an
indemnification certificate described in (A) above is provided and shall be
applicable based on information previously provided by Borrower and Guarantor or
their Affiliates if Borrower or Guarantor do not provide the indemnification
certificate.

 

(c)                                  In connection with filings under the
Exchange Act or any information provided to holders of Securities on an ongoing
basis, Borrower agrees to indemnify (i) Lender, the Issuer Group and the
Underwriter Group for Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Securities Liabilities arise
out of or are based upon an untrue statement in the Provided Information or the
omission or alleged omission to state in the Provided Information a material
fact required to be stated in the Provided Information in order to make the
statements in the Provided Information, in light of the circumstances under
which they were made not misleading and (ii) reimburse Lender, the Issuer Group
or the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Issuer Group or the Underwriter Group in connection with defending
or investigating the Securities Liabilities.

 

(d)                                 Promptly after receipt by an indemnified
party under this Section 13.5 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 13.5, notify the indemnifying party in
writing of the commencement thereof, but the omission to so notify the
indemnifying party will not relieve the indemnifying party from any liability
which the indemnifying party may have to any indemnified party hereunder except
to the extent that failure to notify causes prejudice to the indemnifying
party.  In the event that any action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled, jointly with any other indemnifying party,
to participate therein and, to the extent that it (or they) may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party.  After notice from the
indemnifying party to such indemnified party under this Section 13.5 the
indemnifying party shall be responsible for any reasonable legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably

 

122

--------------------------------------------------------------------------------


 

concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.  The indemnifying party shall not be liable for the expenses of more
than one such separate counsel unless an indemnified party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another indemnified party.

 

(e)                                  In order to provide for just and equitable
contribution in circumstances in which the indemnity agreements provided for in
Section 13.5(c) or Section 13.5(d) is or are for any reason held to be
unenforceable by an indemnified party in respect of any losses, claims, damages
or liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 13.5(c) or Section 13.5(d), the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages or liabilities (or
action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered:  (i) the indemnified party’s, Borrower’s and Guarantor’s
relative knowledge and access to information concerning the matter with respect
to which claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances.  Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.

 

(f)                                   Borrower shall, and shall cause Guarantor
to, indemnify Lender and its officers, directors, partners, employees,
representatives, agents and Affiliates against any Losses to which Lender and
each of its officers, directors, partners, employees, representatives, agents
and Affiliates, may become subject in connection with any indemnification to the
Rating Agencies in connection with issuing, monitoring or maintaining the
Securities insofar as the Losses arise out of or are based upon any untrue
statement of any material fact in any information provided by or on behalf of
Borrower to the Rating Agencies (the “Covered Rating Agency Information”) or
arise out of or are based upon the omission to state a material fact in the
Covered Rating Agency Information required to be stated therein or necessary in
order to make the statements in the Covered Rating Agency Information, in light
of the circumstances under which they were made, not misleading.

 

(g)                                  The liabilities and obligations of Borrower
and Lender under this Section 13.5 shall survive the satisfaction of this
Agreement and the satisfaction and discharge of the Debt.

 

Section 13.6                            Regulation AB Obligor Information

 

(a)                                 If, at the time one or more Disclosure
Documents are being prepared for a Securitization, Lender expects that Borrower
alone or Borrower and one or more affiliates of Borrower collectively, or the
Properties alone or the Properties and any other parcel(s) of real

 

123

--------------------------------------------------------------------------------


 

property, together with improvements thereon and personal property related
thereto, that is “related”, within the meaning of the definition of Significant
Obligor (as defined in Item 1101(k) of Regulation AB), to the Properties (a
“Related Property”) collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request (i) the selected financial data or, if
applicable, net operating income, required under Item 1112(b)(1) of Regulation
AB and meeting the requirements thereof, if Lender expects that the principal
amount of the Loan, together with any loans made to an affiliate of Borrower or
secured by a Related Property that is included in a Securitization with the Loan
(a “Related Loan”), as of the cut-off date for such Securitization may, or if
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such Securitization and at any time during which the Loan and
any Related Loans are included in a Securitization does, equal or exceed ten
percent (10%) (but less than twenty percent (20%)) of the aggregate principal
amount of all mortgage loans included or expected to be included, as applicable,
in the Securitization or (ii) the financial statements required under Item
1112(b)(2) of Regulation AB and meeting the requirements thereof, if Lender
expects that the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization may, or if the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time during which the Loan and any Related Loans are
included in a Securitization does, equal or exceed twenty percent (20%) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the Securitization.  Such financial data or
financial statements shall be furnished to Lender (A) within ten (10) Business
Days after notice from Lender in connection with the preparation of Disclosure
Documents for the Securitization, (B) not later than thirty (30) days after the
end of each fiscal quarter of Borrower and (C) not later than seventy-five (75)
days after the end of each fiscal year of Borrower; provided, however, that
Borrower shall not be obligated to furnish financial data or financial
statements pursuant to clauses (B) or (C) of this sentence with respect to any
period for which a filing pursuant to the Exchange Act in connection with or
relating to the Securitization (an “Exchange Act Filing”) is not required.

 

(b)                                 If requested by Lender, Borrower shall
furnish, or shall cause the applicable tenant to furnish, to Lender financial
data and/or financial statements in accordance with Regulation AB for any tenant
of any Individual Property if, in connection with a Securitization, Lender
expects there to be, with respect to such tenant or group of affiliated tenants,
a concentration within all of the mortgage loans included or expected to be
included, as applicable, in such Securitization such that such tenant or group
of affiliated tenants would constitute a Significant Obligor; provided, however,
that in the event the related lease does not require the related tenant to
provide the foregoing information, Borrower shall use commercially reasonable
efforts to cause the applicable tenant to furnish such information.

 

Section 13.7                            Other Regulation AB Information

 

In addition to, and notwithstanding anything to the contrary in the foregoing
provisions of, this Article 13, in the event Lender reasonably determines, in
connection with a Securitization, that financial statements and financial data
required in order to comply with Regulation AB or any amendment, modification or
replacement thereto or any other requirement of law applicable to the
Securitization (including without limitation the Securities Act, the Exchange
Act, Regulation AB, the rules and regulations promulgated pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act), Lender may request,
and Borrower shall promptly

 

124

--------------------------------------------------------------------------------


 

provide, such other financial statements and financial data as Lender reasonably
determines to be necessary or appropriate for such compliance.  Without limiting
the generality of the foregoing, if reasonably requested by the holder of the
Note, Borrower shall promptly provide the holder of the Note with any financial
statements or financial, statistical, operating or other information as the
holder of the Note shall reasonably determine to be required pursuant to
Regulation AB or any amendment, modification or replacement thereto or any other
requirement of law applicable to the Securitization in connection with any
Disclosure Document, any filing under the Exchange Act or any report that is
required to be made available to holders of the Securities under Regulation AB
or other requirement of law or as shall otherwise be reasonably requested by the
holder of the Note.

 

Section 13.8                            New Mezzanine Loan

 

Lender, without in any way limiting Lender’s other rights hereunder, shall have
the right, in its sole and absolute discretion, at any time to require Borrower
to restructure a portion of the Loan and create a mezzanine loan (the “New
Mezzanine Loan”) to the owners of the direct equity interests in Borrower which
shall be secured by a pledge of such direct equity interests, and for which
different interest rates and debt service payments may be established for the
Loan and the New Mezzanine Loan in such order of priority as may be designated
by Lender; provided, that (i) the total amounts of the Loan and the New
Mezzanine Loan shall equal the amount of the Loan immediately prior to the
restructuring, (ii) the weighted average interest rate of the Loan and the New
Mezzanine Loan, shall on the date created equal the interest rate which was
applicable to the Loan immediately prior to the restructuring and (iii) the debt
service payments on the Loan and the New Mezzanine Loan shall on the date
created equal the debt service payment which was due under the Loan immediately
prior to the restructuring; and provided further that any such restructuring
carried out after the closing of the Loan shall be at no material cost to
Borrower.  Borrower shall cooperate with all reasonable requests of Lender in
order to restructure the Loan and create the New Mezzanine Loan and shall
(A) execute and deliver such documents including, without limitation, in the
case of the New Mezzanine Loan, a mezzanine note, a mezzanine loan agreement, a
pledge and security agreement and a mezzanine deposit account agreement,
(B) cause Borrower’s counsel to deliver such legal opinions and (C) create such
bankruptcy remote borrower under the New Mezzanine Loan as, in the case of each
of (A), (B) and (C) above, shall be reasonably required by Lender and required
by any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and satisfactory to any such Rating Agency,
including the severance of this Agreement, the Mortgages and other Loan
Documents if requested.  In the event such documents are in a form reasonably
acceptable to Borrower and Borrower fails to execute and deliver such documents
to Lender within ten (10) Business Days following such request by Lender,
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such transactions,
Borrower ratifying all that such attorney shall do by virtue thereof.  It shall
be an Event of Default if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 13.8 after the expiration of ten
(10) Business Days after notice thereof.  Borrower shall not be obligated to
spend more than $10,000 in complying with the terms of this Section 13.8.

 

125

--------------------------------------------------------------------------------


 

Section 13.9                            Intercreditor Agreement

 

Lender and Senior Mezzanine Lender are parties to a certain intercreditor
agreement dated as of the date hereof (the “Intercreditor Agreement”)
memorializing their relative rights and obligations with respect to the Loan,
the Senior Mezzanine Loan, Borrower, Senior Mezzanine Borrower and the
Properties.  Borrower and each Mezzanine Borrower hereby acknowledge and agree
that (i) such Intercreditor Agreement is intended solely for the benefit of
Lender and Senior Mezzanine Lender and (ii) Borrower and Senior Mezzanine
Borrower are not intended third-party beneficiaries of any of the provisions
therein and shall not be entitled to rely on any of the provisions contained
therein.  Lender and Senior Mezzanine Lender shall have no obligation to
disclose to Borrower the contents of the Intercreditor Agreement.  Borrower’s
obligations hereunder are independent of such Intercreditor Agreement and remain
unmodified by the terms and provisions thereof.

 

Section 13.10                     Reallocation of Loan Amounts

 

Lender, without in any way limiting its other rights hereunder, in its sole and
absolute discretion, shall have the right, at any time prior to a
Securitization, to reallocate the amount of the Loan and the Senior Mezzanine
Loan and/or adjust the interest rates thereon provided that (i) the aggregate
principal amount of the Loan and the Senior Mezzanine Loan immediately following
such reallocation shall equal the outstanding principal balance of the Loan and
the Senior Mezzanine Loan immediately prior to such reallocation, and (ii) the
initial weighted average interest rate of the Note and the Senior Mezzanine Note
immediately following such reallocation shall equal the weighted average
interest rate which was applicable to the Note and the Senior Mezzanine Note
immediately prior to such reallocation.  Borrower shall cooperate with all
reasonable requests of Lender in order to reallocate the amount of the Loan and
the Senior Mezzanine Loan and shall execute and deliver such documents as shall
reasonably be required by Lender in connection therewith, including, without
limitation, amendments to the Loan Documents and the Senior Mezzanine Loan
Documents, and endorsements to the title insurance policy and the UCC title
insurance policy, all in form and substance reasonably satisfactory to Lender. 
Borrower shall pay all costs and expenses in connection such reallocation
pursuant to this Section 13.10, including, without limitation, any additional
title insurance and UCC insurance premiums and any additional mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any amendments of the Loan Documents or the Senior Mezzanine Loan
Documents in connection with the reallocation, provided, however, Borrower shall
not be obligated to spend more than $10,000 in complying with the terms of this
Section 13.10.

 

ARTICLE 14

 

INDEMNIFICATIONS

 

Section 14.1                            General Indemnification

 

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following:  (a) any accident, injury to or
death of persons or loss of or damage to property

 

126

--------------------------------------------------------------------------------


 

occurring in, on or about the Properties or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(b) any use, nonuse or condition in, on or about the Properties or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of the Properties or
any part thereof; (d) any failure of the Properties to be in compliance with any
Legal Requirements; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (f) the holding or investing of the Reserve Accounts or
the Cash Management Account or the performance of the Required Work or
Additional Required Repairs, or (g) the payment of any commission, charge or
brokerage fee to anyone which may be payable in connection with the funding of
the Loan (collectively, the “Indemnified Liabilities”); provided, however, that
Borrower shall not have any obligation to Lender hereunder to the extent that
such Indemnified Liabilities arise (1) from the gross negligence, illegal acts,
fraud or willful misconduct of Lender or (2) with respect to an act and event
first occurring or arising (I) after the date Borrower no longer owned fee (or
leasehold, as applicable) title to the Properties as a result of a foreclosure
or deed-in-lieu of foreclosure or (II) following a foreclosure or
assignment-in-lieu of the Senior Mezzanine Loan, as applicable; provided,
however, Borrower shall bear the burden of proof to show that the event
triggering liability hereunder first occurred after the such transfer of
ownership.

 

To the extent that the undertaking to indemnify, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable Legal Requirements to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties.

 

Section 14.2                            Mortgage and Intangible Tax
Indemnification

 

Borrower shall pay and, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to, any tax on or with respect to the making and/or recording of the
Mortgages, the Note or any of the other Loan Documents, but excluding any
income, franchise or other similar taxes.

 

Section 14.3                            ERISA Indemnification

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that the Indemnified Parties may
incur, directly or indirectly, as a result of a default under Section 4.9 or
Section 5.18 of this Agreement.

 

127

--------------------------------------------------------------------------------


 

Section 14.4                            Survival

 

The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Mortgage.

 

ARTICLE 15

 

EXCULPATION

 

Section 15.1                            Exculpation

 

(a)                                 Except as otherwise provided herein or in
the other Loan Documents, Lender shall not enforce the liability and obligation
of Borrower to perform and observe the obligations contained herein or in the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against (1) Borrower (except as set forth in this Section 15.1 and the
Environmental Indemnity), (2) Guarantor (except as set forth in the Guaranty and
the Environmental Indemnity), (3) any Affiliate of Borrower, (4) any Person
owning, directly or indirectly, any legal or beneficial interest in Borrower or
any Affiliate of Borrower or (5) any direct or indirect limited partner, member,
principal, officer, beneficiary, trustee, shareholder, Affiliate or director of
any Persons described in clauses (1) through (5) above (collectively, subject to
the exceptions in clauses (i) and (ii) below, the “Exculpated Parties”), except
that Lender may bring a foreclosure action, action for specific performance or
other appropriate action or proceeding to enable Lender to enforce and realize
upon this Agreement, the Note, the Mortgages and the other Loan Documents, and
the interest in the Properties, the Rents and any other collateral given to
Lender created by this Agreement, the Note, the Mortgages and the other Loan
Documents; provided, however, that any judgment in any such action or proceeding
shall be enforceable against Borrower, only to the extent of Borrower’s interest
in the Properties, in the Rents and in any other collateral given to Lender. 
Lender, by accepting this Agreement, the Note, the Mortgages and the other Loan
Documents, agrees that it shall not, except as otherwise provided in this
Section 15.1, sue for, seek or demand any deficiency judgment against any
Exculpated Party in any such action or proceeding, under or by reason of or
under or in connection with this Agreement, the Note, the Mortgages or the other
Loan Documents.  The provisions of this Section 15.1 shall not, however,
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by this Agreement, the Note, the Mortgages or the other Loan Documents;
(ii) impair the right of Lender to name Borrower or Operating Lessee as a party
defendant in any action or suit for judicial foreclosure and sale under this
Agreement and the Mortgages; (iii) affect the validity or enforceability of any
indemnity (including, without limitation, those contained in Article 14 of this
Agreement and the Environmental Indemnity), guaranty, master lease or similar
instrument made in connection with this Agreement, the Note, the Mortgages and
the other Loan Documents; (iv) impair the right of Lender to obtain the
appointment of a receiver; (v) impair the enforcement of the assignment of
leases provisions contained in the Mortgages; or (vi) impair the right of Lender
to obtain a deficiency judgment or other judgment on the Note against Borrower
if necessary to obtain any Insurance Proceeds or Awards to which Lender would
otherwise be entitled under this Agreement; provided, however, Lender shall only
enforce such judgment to the extent of the Insurance Proceeds and/or Awards.

 

128

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the provisions of this
Section 15.1 to the contrary, Borrower shall be personally liable to Lender for
Losses incurred by Lender due to:

 

(i)                                     fraud or intentional misrepresentation
by Borrower, Operating Lessee, Guarantor or any Affiliate of any of the
foregoing in connection with the execution and the delivery of this Agreement,
the Note, the Mortgages, any of the other Loan Documents, or any certificate,
report, financial statement or other instrument or document furnished to Lender
at the time of the closing of the Loan or during the term of the Loan;

 

(ii)                                  the gross negligence or willful misconduct
of an Exculpated Party;

 

(iii)                               Remington’s or any Exculpated Party’s
misapplication, misappropriation or conversion of Rents received by Borrower
during the continuance of an Event of Default;

 

(iv)                              any Exculpated Party’s misapplication,
misappropriation or conversion of tenant security deposits (including the
failure to deliver to Lender tenant security deposits upon foreclosure or deed
in lieu thereof, to the extent not applied in accordance with the applicable
Leases prior to the occurrence of an Event of Default) or Rents collected in
advance;

 

(v)                                 the misapplication, misappropriation or
conversion of Insurance Proceeds or Awards by any Exculpated Party;

 

(vi)                              Borrower’s failure to pay Property
Taxes, Insurance Premiums, Other Charges (provided that there shall be no
liability hereunder to the extent that (A) sums sufficient to pay such amounts
have been deposited in escrow with Lender pursuant to the terms hereof and
Borrower has not made a claim against such escrowed amounts or otherwise taken
action to restrict Lender from applying such sums for the purpose of paying such
items) or (B) there is insufficient cash flow from the operation of the
Properties to pay such items), charges for labor or materials or other charges
that can create liens on any Individual Property beyond any applicable notice
and cure periods specified herein;

 

(vii)                           Borrower’s failure to return or to reimburse
Lender for all Personal Property taken from any Individual Property by or on
behalf of Borrower or Operating Lessee and not replaced with Personal Property
of the same utility and of the same or greater value;

 

(viii)                        material physical waste to any Individual Property
caused by the intentional acts or omissions of any Exculpated Party when there
is sufficient cash flow from the operation of any Individual Property to avoid
such waste from occurring;

 

(ix)                              intentionally omitted;

 

(x)                                 Borrower’s assertion or raising of any
defense to a proceeding instituted by Lender (whether judicial or otherwise) for
the foreclosure of the Mortgages following an Event of Default caused by
Borrower’s failure to timely pay the Monthly Payment Amount or the Debt due on
the Maturity Date, which defense is determined by a court of competent
jurisdiction to be without merit or brought in bad faith;

 

129

--------------------------------------------------------------------------------


 

(xi)                              Borrower’s failure to pay to Lender each PIP
Required Deposit in accordance with the terms hereof;

 

(xii)                           the breach of any representation, warranty or
covenant of (i) any Borrower with respect to itself or any SPE Component Entity
set forth in Article 6 hereof (other than Section 6.1(a)(xv) and (xviii)) or
(ii) any Operating Lessee with respect to itself or any Operating Lessee
Principal as set forth in Paragraph 15 of the Operating Lease Subordination
Agreement (other than Paragraph 15(h) and (q) thereof); or

 

(xiii)                        with respect to the Individual Properties commonly
referred to as Residence Inn Dallas Plano and Courtyard Oakland Airport,
following the occurrence of a Casualty or Condemnation, any shortfall (which
shortfall shall be reasonably determined by Lender) between (A) the sum of any
Net Proceeds and any insurance proceeds referred to in Section 8.1(a)(iii) and
(B) the Allocated Loan Amount of such Individual Property, but only solely due
to the fact, if applicable, that the complete Restoration of such Individual
Property is not permitted by applicable law due to any legal nonconforming
status of such Individual Property.

 

(c)                                  Notwithstanding the foregoing, the
agreement of Lender not to pursue recourse liability as set forth in
subsection (a) above SHALL BECOME NULL AND VOID and shall be of no further force
and effect and the Debt shall be fully recourse to Borrower in the event (i) of
a breach by Borrower, any SPE Component Entity, Operating Lessee or any
Operating Lessee Principal of any of the covenants set forth in Article 6 hereof
or Paragraph 15 of the Operating Lease Subordination Agreement, as applicable,
that is cited as a factor in a court’s decision that results in a substantive
consolidation (other than a substantive consolidation petitioned for or joined
in by Lender) of Borrower or Operating Lessee with any other Person (excluding
another Borrower or Operating Lessee) in a proceeding under any Creditors’
Rights Laws, (ii) Borrower or Operating Lessee incurs any voluntary secured
Indebtedness other than the Debt and Permitted Debt (excluding Indebtedness
relating to trade payables incurred in the ordinary course of business,
mechanic’s or other similar liens, such as statutory liens, judgment liens or
lis pendens) without the prior written consent of Lender or except as expressly
permitted in this Agreement, (iii) of the occurrence of a Prohibited Transfer
(excluding a mortgage foreclosure or deed-in-lieu of foreclosure); (iv) the
Properties or any part thereof shall become an asset in a bankruptcy or
insolvency proceeding initiated by Borrower or Operating Lessee, (v) Borrower,
Operating Lessee, Guarantor or any Affiliate, officer, director, or
representative which Controls, directly or indirectly, Borrower, Operating
Lessee or Guarantor files, or joins in the filing of, an involuntary petition
against Borrower or Operating Lessee under any Creditors Rights Laws, or
solicits or causes to be solicited petitioning creditors or colludes with
petitioning creditors for the filing of any involuntary petition against
Borrower or Operating Lessee from any Person under any Creditors Rights Laws;
(vi)  Borrower or Operating Lessee files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under any Creditors Rights Laws, or solicits or causes to be
solicited petitioning creditors for any involuntary petition from any Person;
(vii) other than with the written consent of Lender, any Affiliate, officer,
director, or representative which Controls Borrower or Operating Lessee consents
to or acquiesces in or joins in an application for the appointment of a
custodian, receiver, trustee, or examiner for Borrower, Operating Lessee or any
portion of the Properties; (viii) [intentionally omitted] or (ix) [intentionally
omitted].

 

130

--------------------------------------------------------------------------------


 

(d)                                 Nothing herein shall be deemed to be a
waiver of any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provision of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness secured by the Mortgages or to require that
all collateral shall continue to secure all of the indebtedness owing to Lender
in accordance with this Agreement, the Note, the Mortgages or the other Loan
Documents.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 15.1, (i) Borrower and Guarantor shall have no liability under this
Section 15.1 to the extent such liability solely arises (1) as a result of any
exercise of remedies, foreclosure, deed-in-lieu of foreclosure or
assignment-in-lieu of foreclosure by Lender or Senior Mezzanine Lender, (2) as a
result of an act or omission of (A) Lender or a third-party purchaser following
Lender or such third-party taking title to the Properties pursuant to a
foreclosure, deed-in-lieu of foreclosure or otherwise or (B) a court appointed
receiver after such receiver takes control of the day-to-day operations of the
Properties or (3) as a result of an act or omission of Senior Mezzanine Lender,
a third-party purchaser or any Affiliate or subsidiary of any of the foregoing
following a foreclosure or an assignment-in-lieu of foreclosure of the Senior
Mezzanine Loan; unless in each case, such act or omission was caused by
Borrower, Guarantor or any of their respective Affiliates (but only prior to
such Exculpated Party becoming an Affiliate of Lender or Senior Mezzanine Lender
or any purchaser at any foreclosure of the Mortgage Loan or the Senior Mezzanine
Loan) or such acts or omissions are the proximate result of acts, events,
conditions, or circumstances that existed prior to the date of such foreclosure,
deed in lieu of foreclosure or assignment in lieu of foreclosure, whether or not
discovered prior or subsequent to the date of such foreclosure, deed in lieu of
foreclosure or assignment in lieu of foreclosure, provided, however, Borrower
and Guarantor will bear the burden of proof to show that an event triggering
liability of Borrower or Guarantor under this Section 15.1 first occurred after
such foreclosure, deed in lieu of foreclosure or assignment in lieu of
foreclosure, was not the proximate result of events that first occurred prior to
such foreclosure, deed in lieu of foreclosure or assignment in lieu of
foreclosure and was not caused by any Exculpated Party (but only prior to such
Exculpated Party becoming an Affiliate of Lender or Senior Mezzanine Lender or
any purchaser at any foreclosure of the Mortgage Loan or the Senior Mezzanine
Loan) or their respective Affiliates; (ii) Borrower and Guarantor shall have no
liability under Section 15.1(b) to the extent such liability solely arises after
(1) Lender or a third-party has taken title to the Properties pursuant to a
foreclosure, deed-in-lieu of foreclosure or otherwise or (2) a court appointed
receiver has taken control of the day-to-day operations of the Properties; and
(iii) no Operating Lessee shall have any liability under this Section 15.1, the
Guaranty, or the Environmental Indemnity, except to the extent that such
liability arises as a result of any act or omission of such Operating Lessee
(but only prior to such Operating Lessee becoming an Affiliate of Lender or
Senior Mezzanine Lender or any purchaser at any foreclosure of the Mortgage Loan
or the Senior Mezzanine Loan), provided, however, such Operating Lessee will
bear the burden of proof to show that an event triggering liability of Operating
Lessee under this Section 15.1 was not caused by Operating Lessee (but only
prior to such Operating Lessee becoming an Affiliate of Lender or Senior
Mezzanine Lender or any purchaser at any foreclosure of the Mortgage Loan or the
Senior Mezzanine Loan).

 

131

--------------------------------------------------------------------------------


 

ARTICLE 16

 

NOTICES

 

Section 16.1                            Notices

 

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to
subsection (b) above), addressed as follows (or at such other address and Person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section):

 

If to
Lender:                                                                          
Bank of America, N.A.

c/o Capital Markets Servicing Group

900 West Trade Street, Suite 650

Mail Code:  NC1-026-06-01

Charlotte, North Carolina 28255

Attention:  Servicing Manager

Facsimile No.  (704) 317-4501

 

And:                                                                                                                    
Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Attention:  Sabrina Khabie, Esq.

 

And:                                                                                                                    
Morgan Stanley Bank, N.A.

1585 Broadway

New York, NY 10036

Attention:  George Kok

Facsimile No.  (212) 507-4859

 

With a copy to:                                                           
Alston & Bird LLP
90 Park Avenue
New York, NY  10016
Attn:  Meryl P. Diamond, Esq.
Facsimile No. (212) 922-3947

 

If to Borrower:                                                              
c/o Ashford Hospitality Trust

14185 Dallas Parkway, Suite 1100

Dallas, Texas 75254

Attention:  Christopher Peckham

Facsimile No.:  (972) 490-9605

 

132

--------------------------------------------------------------------------------


 

With a copy to:                                                           
Jackson Walker LLP

2323 Ross Avenue, Suite 600

Dallas, Texas 75201

Attention:  Cynthia Nelson, Esq.

Facsimile No.:  (214) 661-6819

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 

ARTICLE 17

 

FURTHER ASSURANCES

 

Section 17.1                            Replacement Documents

 

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record:  (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement of such other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor and (ii) with respect
to the Note, (a) Borrower will execute a reaffirmation of the Debt as evidenced
by such Note acknowledging that Lender has informed Borrower that the Note was
lost, stolen destroyed or mutilated and that such Debt continues to be an
obligation and liability of Borrower as set forth in the Note, a copy of which
shall be attached to such reaffirmation and (b) if requested by Lender, Borrower
will execute a replacement note and Lender or Lender’s custodian (at Lender’s
option) shall provide to Borrower Lender’s (or Lender’s custodian’s) then
standard form of lost note affidavit (without indemnification), which such form
shall be reasonably acceptable to Borrower.

 

Section 17.2                            Recording of Mortgage, etc.

 

Upon the execution and delivery of the Mortgages and thereafter, Borrower shall
from time to time cause the Mortgages and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Properties and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Properties.  Borrower will pay all taxes, filing, registration or recording
fees, and all expenses incident to the preparation, execution, acknowledgment
and/or recording of the Note, the Mortgages, the other Loan Documents, any note,
deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Properties and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of the Mortgages or the
Loan, any deed of trust or mortgage supplemental hereto, any security instrument
with respect to the Properties or any instrument of further

 

133

--------------------------------------------------------------------------------


 

assurance, and any modification or amendment of the foregoing documents, except
where prohibited by law so to do.

 

Section 17.3                            Further Acts, etc.

 

Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Mortgages,
or for complying with all Legal Requirements.  Borrower, on demand, will execute
and deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements and financing statement amendments to evidence more effectively,
perfect and maintain the priority of the security interest of Lender in the
Properties.  Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender at law and in equity, including without
limitation, such rights and remedies available to Lender pursuant to this
Section 17.3.

 

Section 17.4                            Changes in Tax, Debt, Credit and
Documentary Stamp Laws

 

(a)                                 If any law is enacted or adopted or amended
after the date of this Agreement which deducts the Debt from the value of any
Individual Property for the purpose of taxation or which imposes a tax, either
directly or indirectly, on the Debt or Lender’s interest in an Individual
Property, Borrower will pay the tax, with interest and penalties thereon, if
any.  If Lender is advised by counsel chosen by it that the payment of tax by
Borrower would be unlawful or taxable to Lender or unenforceable or provide the
basis for a defense of usury then Lender shall have the option by written notice
of not less than one hundred twenty (120) days to declare the Debt immediately
due and payable.

 

(b)                                 Borrower will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Property Taxes or Other Charges assessed against an Individual Property, or any
part thereof, and no deduction shall otherwise be made or claimed from the
assessed value of an Individual Property, or any part thereof, for real estate
tax purposes by reason of the Mortgages or the Debt.  If such claim, credit or
deduction shall be required by law, Lender shall have the option, by written
notice of not less than one hundred twenty (120) days, to declare the Debt
immediately due and payable.

 

(c)                                  If at any time the United States of
America, any State thereof or any subdivision of any such State shall require
revenue or other stamps to be affixed to the Note, the Mortgages, or any of the
other Loan Documents or impose any other tax or charge on the same, Borrower
will pay for the same, with interest and penalties thereon, if any.

 

134

--------------------------------------------------------------------------------


 

Section 17.5                            Expenses

 

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) upon receipt of
written notice from Lender for all reasonable out-of-pocket costs and expenses
(including reasonable, actual attorneys’ fees and disbursements and all actual
disbursements of internal counsel) reasonably incurred by Lender in accordance
with this Agreement (all of which shall be deemed part of the Debt) in
connection with (a) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Properties); (b) Lender’s customary surveillance
and actions to monitor Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (c) following a request by Borrower,
Lender’s ongoing performance and compliance with all agreements and conditions
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date; (d) any prepayment, release
of any Individual Property, assumption or modification of the Loan; (e) unless
otherwise expressly provided herein, the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower or Lender; (f) unless otherwise
expressly provided herein, securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (g) without duplication of costs
and expenses incurred pursuant to clause (a) above, the filing and recording
fees and expenses, title insurance and reasonable fees and expenses of counsel
for providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Lender pursuant to this
Agreement and the other Loan Documents; (h) enforcing or preserving any rights,
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Properties, or any other
security given for the Loan; (i) any breach of the Loan Documents by Borrower,
Guarantor or any Affiliate of any of the foregoing; (j) the preservation or
protection of the collateral (including, without limitation, taxes and
insurance, property inspections and appraisals, legal fees and litigation
expenses) following or resulting from an Event of Default under the Loan
Documents; and (k) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Properties or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.

 

In the event that Borrower takes any action or requests any consent or approval
of Lender  (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) under the
provisions of this Agreement or any other Loan Document

 

135

--------------------------------------------------------------------------------


 

and the taking of such action by Borrower or the giving of such consent or
approval by Lender is or may be conditioned upon the receipt of a Rating Agency
Confirmation, or, in accordance with the terms of the transaction documents
relating to a Securitization, a Rating Agency Confirmation is required in order
for such action to be taken by Borrower or the consent of Lender to be given,
or, following or resulting from a default by Borrower or the Loan becoming a
specially serviced loan, a Rating Agency Confirmation is otherwise required in
connection with the servicing of the Loan or the administration of the
securitization trust, Borrower shall provide any indemnities required and,
unless otherwise expressly provided herein, pay all of the out-of-pocket costs
and expenses of Lender, Lender’s servicer and each Rating Agency in connection
therewith (including reasonable attorneys’ fees and expenses), and, if
applicable, shall pay any fees imposed by any Rating Agency as a condition to
the delivery of such confirmation.

 

Section 17.6                            Cost of Enforcement

 

In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement or any of the other
Loan Documents, Borrower shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, together with all
required service or use taxes, all of which shall be deemed part of the Debt. 
In addition, Borrower shall be responsible for any fees and expenses of Lender
or any securitization trust, servicer, special servicer, trust advisor, trustee,
certificate administrator and any third-party fees and expenses, including,
without limitation, attorneys’ fees and disbursements, incurred or arising as a
result of or following a request by Borrower, an Event of Default, a failure to
pay sums when due as and when required under the Loan Documents, the Loan being
transferred to a special servicer and while the Loan is a specially serviced
loan, including, without limitation, (a) interest on advances made by the
servicer, special servicer, trustee or certificate administrator; (b) special
servicer fees, workout fees, liquidation fees, as well as other compensation
payable to the special servicer as a result of any Individual Property becoming
a foreclosed property; (c) indemnification obligations to any such persons and
any of their respective directors, officers, members, managers, partners,
employees, agents, Affiliates or other “controlling persons” within the meaning
of the Securities Act of 1933; and (d) taxes payable from the assets of the
securitization trust and tax related expenses, but only to the extent Borrower
is otherwise required to pay the same under the Loan Documents or by law. 
Notwithstanding the foregoing, all of such costs and expenses set forth in
clauses (a) through (d) of the preceding sentence shall exclude (i) the regular
monthly fee due to the servicer, the trustee and the certificate administrator,
(ii) those costs and expenses which are identified pursuant to the servicing
agreement with respect to such securitization trust as expenses to be borne by
the servicer, special servicer, trust advisor, trustee or certificate
administrator without reimbursement as an advance or otherwise from the
securitization trust (including without limitation such person’s ordinary
overhead expenses and the expenses of such person associated with maintaining a
fidelity bond or errors and omissions insurance with respect to itself,
preparing annual compliance statements with respect to its own performance and
preparing and filing and maintaining ordinary tax information reports and
returns for the

 

136

--------------------------------------------------------------------------------


 

securitization trust) and (iii) those costs and expenses incurred as a result of
the gross negligence or willful misconduct of the servicer, special servicer,
trustee or certificate administrator.

 

ARTICLE 18

 

WAIVERS

 

Section 18.1                            Remedies Cumulative; Waivers

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise.  Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

 

Section 18.2                            Modification, Waiver in Writing

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 18.3                            Delay Not a Waiver

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

137

--------------------------------------------------------------------------------


 

Section 18.4                            Trial by Jury

 

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.

 

Section 18.5                            Waiver of Notice

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 18.6                            Remedies of Borrower

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.  Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

 

Section 18.7                            Cross Default; Cross Collateralization;
Waiver of Marshalling of Assets

 

(a)                                 Borrower acknowledges that Lender has made
the Loan to Borrower upon the security of its collective interest in the
Properties and in reliance upon the aggregate of the Properties taken together
being of greater value as collateral security than the sum of each Individual
Property taken separately.  Borrower agrees that the Mortgages are and will be
cross collateralized and cross defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages which secure the Note; (ii) an Event of Default
under the Note or this Agreement shall constitute an Event of Default under each
Mortgage; (iii) each Mortgage shall constitute security for the Note as if a

 

138

--------------------------------------------------------------------------------


 

single blanket lien were placed on all of the Properties as security for the
Note; and (iv) such cross collateralization shall in no event be deemed to
constitute a fraudulent conveyance.

 

(b)                                 To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Properties, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever.

 

Section 18.8                            Waiver of Statute of Limitations

 

Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its other obligations.

 

Section 18.9                            Waiver of Counterclaim

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

ARTICLE 19

 

GOVERNING LAW

 

Section 19.1                            Governing Law

 

(a)                                 THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH ANY INDIVIDUAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS

 

139

--------------------------------------------------------------------------------


 

AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

 

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

Section 19.2                            Severability

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Agreement shall be prohibited by or invalid under
applicable Legal Requirements, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

140

--------------------------------------------------------------------------------


 

Section 19.3                            Preferences

 

To the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Creditors Rights Laws, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

ARTICLE 20

 

MISCELLANEOUS

 

Section 20.1                            Survival

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 20.2                            Lender’s Discretion

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 20.3                            Headings

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 20.4                            Schedules Incorporated

 

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

Section 20.5                            Offsets, Counterclaims and Defenses

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such

 

141

--------------------------------------------------------------------------------


 

documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower.

 

Section 20.6                            No Joint Venture or Partnership; No
Third Party Beneficiaries

 

(a)                                 Borrower and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender.  Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender nor to grant Lender any interest in the Properties
other than that of mortgagee, beneficiary or lender.

 

(b)                                 This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or
therein.  All conditions to the obligations of Lender to make the Loan hereunder
are imposed solely and exclusively for the benefit of Lender and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

(c)                                  The general partners, members, principals
and (if Borrower is a trust) beneficial owners of Borrower are experienced in
the ownership and operation of properties similar to the Properties, and
Borrower and Lender are relying solely upon such expertise and business plan in
connection with the ownership and operation of the Properties.  Borrower is not
relying on Lender’s expertise, business acumen or advice in connection with the
Properties.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, Lender is not undertaking the performance of (i) any
obligations under the Leases; or (ii) any obligations with respect to such
agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses and other documents.

 

(e)                                  By accepting or approving anything required
to be observed, performed or fulfilled or to be given to Lender pursuant to this
Agreement, the Mortgages, the Note or the other Loan Documents, including,
without limitation, any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or insurance
policy, Lender shall not be deemed to have warranted, consented to, or affirmed
the sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

(f)                                   Borrower recognizes and acknowledges that
in accepting this Agreement, the Note, the Mortgages and the other Loan
Documents, Lender is expressly and primarily relying on the truth and accuracy
of the representations and warranties set forth in Article 4 of

 

142

--------------------------------------------------------------------------------


 

this Agreement without any obligation to investigate the Properties and
notwithstanding any investigation of the Properties by Lender; that such
reliance existed on the part of Lender prior to the date hereof, that the
warranties and representations are a material inducement to Lender in making the
Loan; and that Lender would not be willing to make the Loan and accept this
Agreement, the Note, the Mortgages and the other Loan Documents in the absence
of the warranties and representations as set forth in Article 4 of this
Agreement.

 

Section 20.7                            Publicity

 

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC,
Morgan Stanley Bank, N.A. or any of their respective Affiliates shall be subject
to the prior written approval of Lender, not to be unreasonably withheld. 
Lender shall be permitted to make any news releases, publicity or advertising by
Lender or its Affiliates through any media intended to reach the general public
which refers to the Loan, the Properties, Borrower and their respective
Affiliates without the approval of Borrower or any such Persons.  Borrower also
agrees that Lender may share any information pertaining to the Loan with Bank of
America Corporation, including its bank subsidiaries, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Barclays Bank PLC, Morgan Stanley Bank, N.A. and
any Affiliates of the foregoing, in connection with the sale or transfer of the
Loan or any Participations and/or Securities created.

 

Section 20.8                            Conflict; Construction of Documents;
Reliance

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 20.9                            Duplicate Originals; Counterparts

 

This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original.  This Agreement and each of the other Loan Documents (and each
duplicate original) also may be

 

143

--------------------------------------------------------------------------------


 

executed in any number of counterparts, each of which shall be deemed an
original and all of which together constitute a fully executed agreement even
though all signatures do not appear on the same document.

 

Section 20.10                     Joint and Several Liability

 

If Borrower consists of more than one Person or entity, the obligations and
liabilities of each such Person hereunder are joint and several.

 

Section 20.11                     Entire Agreement

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.

 

Section 20.12                     Contributions and Waivers

 

(a)                                 As a result of the transactions contemplated
by this Agreement, each Borrower will benefit, directly and indirectly, from
each Borrower’s obligation to pay the Debt and perform its obligations and in
consideration therefore each Borrower desires to enter into an allocation and
contribution agreement among themselves as set forth in this Section to allocate
such benefits among themselves and to provide a fair and equitable agreement to
make contributions among each of Borrowers in the event any payment is made by
any individual Borrower hereunder to Lender (such payment being referred to
herein as a “Contribution”, and for purposes of this Section, includes any
exercise of recourse by Lender against any collateral of a Borrower and
application of proceeds of such collateral in satisfaction of such Borrower’s
obligations, to Lender under the Loan Documents).

 

(b)                                 Each Borrower shall be liable hereunder with
respect to the obligations only for such total maximum amount (if any) that
would not render its obligations hereunder or under any of the Loan Documents
subject to avoidance under Section 548 of the Bankruptcy Code or any comparable
provisions of any State law.

 

(c)                                  In order to provide for a fair and
equitable contribution among Borrowers in the event that any Contribution is
made by an individual Borrower (a “Funding Borrower”), such Funding Borrower
shall be entitled to a reimbursement Contribution (“Reimbursement Contribution”)
from all other Borrowers for all payments, damages and expenses incurred by that
Funding Borrower in discharging any of the obligations, in the manner and to the
extent set forth in this Section.

 

(d)                                 For purposes hereof, the “Benefit Amount” of
any individual Borrower as of any date of determination shall be the net value
of the benefits to such Borrower and its Affiliates from extensions of credit
made by Lender to (a) such Borrower and (b) to the other Borrowers hereunder and
the Loan Documents to the extent such other Borrowers have guaranteed or
mortgaged their Properties to secure the obligations of such Borrower to Lender.

 

144

--------------------------------------------------------------------------------


 

(e)                                  Each Borrower shall be liable to a Funding
Borrower in an amount equal to the greater of (A) the (i) ratio of the Benefit
Amount of such Borrower to the total amount of obligations, multiplied by
(ii) the amount of obligations paid by such Funding Borrower, or (B) ninety-five
percent (95%) of the excess of the fair saleable value of the property of such
Borrower over the total liabilities of such Borrower (including the maximum
amount reasonably expected to become due in respect of contingent liabilities)
determined as of the date on which the payment made by a Funding Borrower is
deemed made for purposes hereof (giving effect to all payments made by other
Funding Borrowers as of such date in a manner to maximize the amount of such
Contributions).

 

(f)                                   In the event that at any time there exists
more than one Funding Borrower with respect to any Contribution (in any such
case, the “Applicable Contribution”), then Reimbursement Contributions from
other Borrowers pursuant hereto shall be allocated among such Funding Borrowers
in proportion to the total amount of the Contribution made for or on account of
the other Borrowers by each such Funding Borrower pursuant to the Applicable
Contribution.  In the event that at any time any Borrower pays an amount
hereunder in excess of the amount calculated pursuant to this Section above,
that Borrower shall be deemed to be a Funding Borrower to the extent of such
excess and shall be entitled to a Reimbursement Contribution from the other
Borrowers in accordance with the provisions of this Section.

 

(g)                                  Each Borrower acknowledges that the right
to Reimbursement Contribution hereunder shall constitute an asset in favor of
Borrower to which such Reimbursement Contribution is owing.

 

(h)                                 No Reimbursement Contribution payments
payable by a Borrower pursuant to the terms of this Section shall be paid until
all amounts then due and payable by all of Borrowers to Lender, pursuant to the
terms of the Loan Documents, are paid in full in cash.  Nothing contained in
this Section shall limit or affect in any way the obligations of any Borrower to
Lender under this Note or any other Loan Documents.

 

(i)                                     Each Borrower waives:

 

(A)                               any right to require Lender to proceed against
any other Borrower or any other person or to proceed against or exhaust any
security held by Lender at any time or to pursue any other remedy in Lender’s
power before proceeding against Borrower;

 

(B)                               the defense of the statute of limitations in
any action against any other Borrower or for the collection of any indebtedness
or the performance of any obligation under the Loan;

 

(C)                               any defense based upon any legal disability or
other defense of any other Borrower, any guarantor of any other person or by
reason of the cessation or limitation of the liability of any other Borrower or
any guarantor from any cause other than full payment of all sums payable under
the Note, this Agreement and any of the other Loan Documents;

 

145

--------------------------------------------------------------------------------


 

(D)                               any defense based upon any lack of authority
of the officers, directors, partners or agents acting or purporting to act on
behalf of any other Borrower or any principal of any other Borrower or any
defect in the formation of any other Borrower or any principal of any other
Borrower;

 

(E)                                any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in any other respects more burdensome than that of a principal;

 

(F)                                 any defense based upon any failure by Lender
to obtain collateral for the indebtedness or failure by Lender to perfect a lien
on any collateral;

 

(G)                               presentment, demand, protest and notice of any
kind;

 

(H)                              any defense based upon any failure of Lender to
give notice of sale or other disposition of any collateral to any other Borrower
or to any other person or entity or any defect in any notice that may be given
in connection with any sale or disposition of any collateral;

 

(I)                                   any defense based upon any failure of
Lender to comply with Applicable Laws in connection with the sale or other
disposition of any collateral, including, without limitation, any failure of
Lender to conduct a commercially reasonable sale or other disposition of any
collateral;

 

(J)                                   any defense based upon any election by
Lender, in any bankruptcy proceeding, of the application or non-application of
Section 1111(6)(2) of the Bankruptcy Code or any successor statute;

 

(K)                               any defense based upon any use of cash
collateral under Section 363 of the Bankruptcy Code;

 

(L)                                any defense based upon any agreement or
stipulation entered into by Lender with respect to the provision of adequate
protection in any bankruptcy proceeding;

 

(M)                            any defense based upon any borrowing or any grant
of a security interest under Section 364 of the Bankruptcy Code;

 

(N)                               any defense based upon the avoidance of any
security interest in favor of Lender for any reason;

 

(O)                               any defense based upon any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding, including any discharge of, or bar or stay against
collecting, all or any of the obligations evidenced by the Note or owing under
any of the Loan Documents; and

 

146

--------------------------------------------------------------------------------


 

(P)                                 any defense or benefit based upon
Borrower’s, or any other party’s, resignation of the portion of any obligation
secured by the applicable Mortgages to be satisfied by any payment from any
other Borrower or any such party.

 

(j)                                    Each Borrower waives:

 

(A)                               all rights and defenses arising out of an
election of remedies by Lender even though the election of remedies, such as
nonjudicial foreclosure with respect to security for the Loan or any other
amounts owing under the Loan Documents, has destroyed Borrower’s rights of
subrogation and reimbursement against any other Borrower;

 

(B)                               all rights and defenses that Borrower may have
because any of Debt is secured by real property.  This means, among other
things:  (i) Lender may collect from Borrower without first foreclosing on any
real or personal property collateral pledged by any other Borrower, (ii) if
Lender forecloses on any real property collateral pledged by any other Borrower,
(a) the amount of the Debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, (b) Lender may collect from Borrower even if any other
Borrower, by foreclosing on the real property collateral, has destroyed any
right Borrower may have to collect from any other Borrower.  This is an
unconditional and irrevocable waiver of any rights and defenses Borrower may
have because any of the Debt is secured by real property; and

 

(C)                               any claim or other right which Borrower might
now have or hereafter acquire against any other Borrower or any other person
that arises from the existence or performance of any obligations under the Note,
this Agreement, the Mortgages or the other Loan Documents, including, without
limitation, any of the following:  (i) any right of subrogation, reimbursement,
exoneration, contribution, or indemnification; or (ii) any right to participate
in any claim or remedy of Lender against any other Borrower or any collateral
security therefor, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law.

 

Section 20.13                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions

 

(a)                                 Notwithstanding anything to the contrary in
any Loan Document or in any other agreement, arrangement or understanding among
the respective parties thereto, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

147

--------------------------------------------------------------------------------


 

(i)                                     the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(ii)                                  the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(1)                                 a reduction in full or in part or
cancellation of any such liability;

 

(2)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(3)                                 the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

(b)                                 As used in this Section 20.13 the following
terms have the following meanings ascribed thereto:  (i) “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution; (ii) “Bail-In Legislation” means, with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule; (iii) “EEA Financial Institution” means (x) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority; (y) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (x) of this definition, or (z) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (x) or (y) of this definition and is subject to
consolidated supervision with its parent; (iv) “EEA Member Country” means any of
the member states of the European Union, Iceland, Liechtenstein, and Norway;
(v) “EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution; (vi) “EU Bail-In Legislation Schedule” means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time; and (vii) “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.

 

[NO FURTHER TEXT ON THIS PAGE]

 

148

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

[BORROWERS]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

 

By:

/s/ JESSICA FRITTS

 

 

Name: Jessica Fritts

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, a public company registered in England and Wales

 

 

 

 

By:

/s/ SABRINA KHABIE

 

 

Name: Sabrina Khabie

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., a national banking association

 

 

 

 

By:

/s/ KRISTIN SANSONE

 

 

Name: Kristin Sansone

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Borrower Equity Ownership Structure

 

(attached hereto)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Intentionally Omitted

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Forms of U.S. Tax Compliance Certificates

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of June 13, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Bank of America, N.A., Barclays Bank PLC, and
Morgan Stanley Bank, N.A., collectively, as Lender, and [              ], as
Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note evidencing such Loan) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.

 

The undersigned has furnished Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower, and (2) the undersigned shall
have at all times furnished Borrower with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

C-1

--------------------------------------------------------------------------------


 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of June 13, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Bank of America, N.A., Barclays Bank PLC, and
Morgan Stanley Bank, N.A., collectively, as Lender, and [              ], as
Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten percent shareholder of Borrower within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not a
controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

C-2

--------------------------------------------------------------------------------


 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of June 13, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Bank of America, N.A., Barclays Bank PLC, and
Morgan Stanley Bank, N.A., collectively, as Lender, and [              ], as
Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Participation,
(iii) with respect such Participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

C-3

--------------------------------------------------------------------------------


 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan Agreement dated as of June 13, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between Bank of America, N.A., Barclays Bank PLC, and
Morgan Stanley Bank, N.A., collectively, as Lender, and [              ], as
Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note evidencing such Loan),
(iii) with respect to the extension of credit pursuant to this Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished Borrower with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower, and (2) the undersigned shall have at all times furnished Borrower
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[ ]

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Recycled Entity Certificate

 

D-1

--------------------------------------------------------------------------------


 

RECYCLED ENTITY CERTIFICATE

 

[             ], 2018

 

THE UNDERSIGNED [              ], a Delaware [limited partnership/limited
liability company] (the “Company”) does hereby certify as of the date hereof
that (capitalized terms used herein and not otherwise defined shall be used
herein with the meaning ascribed to such term in that certain Loan Agreement by
and among the Company, each of the parties set forth on Exhibit A attached
hereto, collectively, as borrower, and Bank of America, N.A., Barclays Bank PLC
and Morgan Stanley Bank, N.A., collectively, as lender, dated as of
[             ], 2018 being delivered substantially concurrently herewith):

 

1.                                      The individual executing this
certificate is an authorized signatory of the Company familiar with the
operations and activities of the Company since its date of formation.

 

2.                                      The Company is and always has been duly
formed, validly existing, and in good standing in the state of its formation and
in all other jurisdictions where it is qualified to do business.

 

3.                                      To the undersigned’s knowledge, the
Company possesses all material rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its properties and to
transact the businesses in which it is now engaged except where failure to
obtain any of the foregoing would not have a Material Adverse Effect, and the
sole business of Borrower is the acquisition, ownership, operation, management,
financing, refinancing, development, holding, sale, disposition, leasing,
maintenance and operation of the Property and the acquisition and/or ownership
of Personal Property, and the conduct of activities, incidental thereto.

 

4.                                      Except for the Permitted Encumbrances
and the Liens created by the Loan Documents and tax liens not yet due and
payable, the Company has no judgments or liens of any nature against it.

 

5.                                      The Company is not a party to any
current proceeding before any taxing authority.

 

6.                                      The Company has paid or filed or
obtained effective extensions for any taxes now due and payable by the Company.

 

7.                                      Except as otherwise disclosed to Lender
in writing, there are no actions, suits or proceedings at law or in equity
before any Governmental Authority or other agency now pending, or, to the
undersigned’s knowledge, threatened in writing, against or affecting the Company
which would reasonably be expected to have or which does have a Material Adverse
Effect.

 

8.                                      The Company never owned any property
other than the property set forth on Exhibit B attached hereto (the “Property”),
and property related to the Company’s acquisition, ownership, operation,
management, financing, refinancing, development, holding, sale, disposition,
leasing, maintenance and operation thereof and the acquisition and/or ownership
of Personal Property incidental thereto and has never engaged in any business
except for the foregoing and matters incidental thereto.

 

D-2

--------------------------------------------------------------------------------


 

9.                                      The Company has provided Lender with
complete financial statements that reflect a fair and accurate view of the
entity’s financial condition.

 

10.                               Except as set forth in the Phase I
environmental site assessment (the “ESA”) for the Property prepared consistent
with ASTM Practice E 1527, the ESA has not identified any recognized
environmental conditions that require further investigation or remediation.

 

11.                               The Company has no material contingent or
actual obligations not related to the Property.

 

12.                               If the Company has amended or restated its
organizational documents, the Company has amended or restated its organizational
documents in accordance with, and as was permitted by, the relevant provisions
of the applicable organizational documents prior to its amendment or
restatement.

 

13.                               Since the date of the Company’s formation, all
of the following have been true:

 

(a)                                 Borrower has not entered into any contract
or agreement with any of its affiliates, constituents, or owners, or any
guarantors of any of its obligations (each an “Affiliate”) or any person or
entity in control of any Affiliate, under the same common control as any
Affiliate, or under the control of any Affiliate (each a “Related Affiliate
Party”) except upon terms and conditions that are commercially reasonable and
substantially similar to those available in an arm’s-length transaction with an
unrelated party.

 

(b)                                 Borrower has paid all of its debts and
liabilities from its assets.

 

(c)                                  Borrower has done or caused to be done all
things necessary to observe all organizational formalities applicable to it and
to preserve its existence.

 

(d)                                 Borrower has maintained all of its books,
records, financial statements and bank accounts separate from those of any other
person or entity; provided, however, that its assets may have been included in a
consolidated financial statement of its Affiliates; provided that any such
consolidated financial statement shall have contained a note indicating that its
separate assets and liabilities were neither available to pay the debts of the
consolidated entity nor constituted obligations of the consolidated entity.

 

(e)                                  Borrower has not had its assets listed as
assets on the financial statement of any other person or entity, except as set
forth in any consolidated financial statement as provided in
Section 13(d) above.

 

(f)                                   Borrower has filed its own tax returns
(except to the extent that it has been a tax-disregarded entity not required to
file tax returns under applicable law) and, if it is a corporation, has not
filed a consolidated federal income tax return with any other person or entity.

 

D-3

--------------------------------------------------------------------------------


 

(g)                                  Borrower has been, and at all times has
held itself out to the public as, a legal entity separate and distinct from any
other person or entity (including any Affiliate or other Related Affiliate
Party).

 

(h)                                 Borrower has corrected any known
misunderstanding regarding its status as a separate entity.

 

(i)                                     Borrower has conducted all of its
business and held all of its assets in its own name.

 

(j)                                    Borrower has not identified itself or any
of its Affiliates as a division or part of the other.

 

(k)                                 Borrower has maintained and utilized
separate stationery, invoices and checks bearing its own name.

 

(l)                                     Except in connection with prior loans
which are no longer outstanding, Borrower has not commingled its assets with
those of any other person or entity and has held all of its assets in its own
name.

 

(m)                             Except (i) in connection with prior loans which
are no longer outstanding, and (ii) with respect to any Management Agreement or
Franchise Agreement to which [Operating Lessee or a predecessor operating
lessee](1) (the “Operating Lessee”) is a party, Borrower has not guaranteed or
become obligated for the debts of any other person or entity.

 

(n)                                 Except (i) in connection with prior loans
which are no longer outstanding, and (ii) with respect to any Management
Agreement or Franchise Agreement to which the Operating Lessee (or predecessor
operating lessee) is a party, Borrower has not held itself out as being
responsible for the debts or obligations of any other person or entity.

 

(o)                                 Borrower has allocated fairly and reasonably
any overhead expenses that have been shared with an Affiliate, including paying
for office space and services performed by any employee of an Affiliate or
Related Affiliate Party.

 

(p)                                 Borrower has not pledged its assets to
secure the obligations of any other person or entity and no such pledge remains
outstanding except in connection with the Loan.

 

(q)                                 Borrower has maintained adequate capital in
light of its contemplated business operations.

 

(r)                                    Borrower has maintained a sufficient
number of employees in light of its contemplated business operations and has
paid the salaries of its own employees from its own funds.

 

(s)                                   Borrower has not owned any subsidiary or
any equity interest in any other entity.

 

--------------------------------------------------------------------------------

(1)  Name of applicable Operating Lessee to be inserted.

 

D-4

--------------------------------------------------------------------------------


 

(t)                                    Borrower has not incurred any
indebtedness that is still outstanding other than Indebtedness that is permitted
under the Loan Documents.

 

(u)                                 Borrower has not had any of its obligations
guaranteed by an Affiliate or other Related Affiliate Party, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents.

 

(v)                                 Borrower does not have any Affiliate or
Related Affiliate Party (other than each Operating Lessee) holding leasehold
interests with respect to the Property.

 

The individual executing this Certificate on behalf of the Company shall have no
personal liability hereunder.

 

[NO FURTHER TEXT ON THIS PAGE]

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[LIST OF BORROWERS](2)

 

1.                                      Ashford Newark LP, a Delaware limited
partnership

 

2.                                      Ashford BWI Airport LP, a Delaware
limited partnership

 

3.                                      Ashford Oakland LP, a Delaware limited
partnership

 

4.                                      Ashford Plano-C LP, a Delaware limited
partnership

 

5.                                      Ashford Plano-R LP, a Delaware limited
partnership

 

6.                                      Ashford Manhattan Beach LP, a Delaware
limited partnership

 

7.                                      Ashford Basking Ridge LP, a Delaware
limited partnership

 

--------------------------------------------------------------------------------

(2)  The applicable “Company” will be removed from Exhibit A.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(DESCRIPTION OF THE PROPERTY)

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PIP Completion Guaranty

 

(attached hereto)

 

E-1

--------------------------------------------------------------------------------


 

PIP COMPLETION GUARANTY AGREEMENT

 

THIS PIP COMPLETION GUARANTY AGREEMENT (the “Agreement”), dated as of
              , 20    is made by [                  ], a [                  ],
with a mailing address at [                       ] (“Guarantor”), to and for
the benefit of [                              ] (together with its successors
and/or assigns, “Lender”).  Capitalized terms not otherwise defined herein shall
have the meaning ascribed in the Loan Agreement (as defined below).

 

RECITALS

 

A.                                    Pursuant to that certain [Promissory
Note], dated as of [                     ], 201 , made by [                  ]
(together with its successors and permitted assigns, “Borrower”), and payable to
the order of Lender in the original principal amount of  [                  ]
Dollars ($[              ]) (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Note”), Borrower has
become indebted, and may from time to time be further indebted, to Lender with
respect to a loan (“Loan”) made pursuant to that certain [Loan Agreement], of
even date herewith between Borrower and Lender (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Loan Agreement”), which Loan is secured by the lien and security interest of
those certain pledge and security agreements, dated as of the date hereof, made
by Borrower for the benefit of Lender (collectively, as the same may hereafter
be amended, restated, renewed, supplemented, replaced, extended or otherwise
modified from time to time, the “Security Instrument”), and further evidenced,
secured or governed by other instruments and documents executed in connection
with the Loan (together with the Note, the Loan Agreement and the Security
Instrument, collectively, the “Loan Documents”);

 

B.                                    [               ] (“Operating Lessee” and
together with Mortgage Borrower, collectively the “Borrower Parties” and
individually a “Borrower Party”), leases and operates the Property pursuant to
that certain Lease Agreement dated as of [             ] (as amended, the
“Operating Lease”), by and between Mortgage Borrower and Operating Lessee.

 

C.                                    Operating Lessee and [               ]
([“Franchisor”][“Manager”]) are parties to that certain [Franchise Agreement]
[Management Agreement] dated on or about the date hereof (together with all
exhibits thereto, the [“Franchise Agreement”] [“Management Agreement”]) relating
to that certain real property located at [                 ] (the “Property”).

 

E-2

--------------------------------------------------------------------------------


 

D.                                         Pursuant to the [Franchise Agreement]
[Management Agreement] and that certain Property Improvement Plan attached
hereto as Exhibit A and incorporated herein by this reference (as the same may
be amended or modified, the “Property Improvement Plan”), Operating Lessee is
obligated to renovate, up-grade and remodel the Property and perform other
related obligations as more particularly set forth therein (collectively, the
“PIP Work”).

 

E.                                     Lender requires that Guarantor execute
this Agreement to guarantee the performance and completion of the PIP Work.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby covenants and agrees for the benefit of Lender,
as follows:

 

1.                                      Completion Guaranty.

 

(a)                                 Guarantor hereby unconditionally and
irrevocably guarantees to Lender the full performance and completion of the PIP
Work on or before the Outside Date (as defined in the Loan Agreement),
including, without limitation, that the PIP Work be constructed, performed and
completed in accordance with the terms and conditions of the Property
Improvement Plan, [Franchise Agreement] [Management Agreement], the Loan
Agreement, the Security Instrument and the other Loan Documents, free and clear
from all defects and liens and in compliance with all applicable laws
(collectively, the “Guaranteed Obligations”).

 

(b)                                 If any of the obligations of Borrower or the
Borrower Parties with respect to the performance and completion of the PIP Work
are not complied with, in any respect whatsoever, and without the necessity of
any notice from Lender to Guarantor, Guarantor agrees to (i) assume all
responsibility for the performance and completion of the PIP Work and, at
Guarantor’s own cost and expense, cause the PIP Work to be fully performed and
completed in accordance with the terms and conditions of the Property
Improvement Plan, [Franchise Agreement] [Management Agreement], the Loan
Agreement, the Security Instrument, the other Loan Documents, and this
Agreement, and in compliance with all applicable laws; (ii) pay all bills
incurred by Borrower or any Borrower Party in connection with the performance
and completion of the PIP Work, including without limitation, all permitting
fees, licensing fees, amounts payable under any general construction contract
and all subcontracts, and amounts payable to all architects, engineers and other
consultants engaged in connection with the construction, performance and
completion of the PIP Work; (iii) cure any default or Event of Default under
[Franchise Agreement] [Management Agreement], the Loan Agreement, the Security
Instrument and the other Loan Documents relating to the PIP Work including,
without limitation, causing any liens, claims or encumbrances relating to the
PIP Work to be removed and thereafter keeping the Property free and clear from
all liens and encumbrances that may be filed or asserted against the Property
for furnishing materials and/or performing work or labor thereon relating to the
PIP Work; and (iv) indemnify and hold Lender harmless from any and all loss,
cost, liability or expense that Lender may suffer by any reason of any such
non-compliance relating to the PIP

 

E-3

--------------------------------------------------------------------------------


 

Work; and (v) fully furnish the Property with all furniture, fixtures and
equipment necessary for the completion of the PIP Work in accordance with the
terms and conditions of the Property Improvement Plan and the Franchise
Agreement.)

 

(c)                                  Guarantor’s liability hereunder is direct
and unconditional and may be enforced without requiring Lender first to resort
to any other right, remedy or security. This Agreement is, and shall be as to
Guarantor continuing, and shall not terminate unless and until the Guaranteed
Obligations have been fulfilled or the Loan shall have been paid in full or
otherwise discharged, whichever shall first occur.

 

2.                                           Indemnity. Guarantor agrees to
indemnify and hold Lender harmless from any and all loss, cost, liability or
expense in any way suffered, incurred or paid by Lender as a result of, or in
any way arising from, either Borrower Party’s failure to perform and complete
the PIP Work or Borrower’s failure to cause either Borrower Parties to perform
and complete the PIP Work, including all costs and expenses of collection
(including reasonable attorney’s fees and disbursements) incurred by Lender to
enforce this Agreement.

 

3.                                      Reinstatement of Obligations. If at any
time all or any part of any payment made by Guarantor or received by Lender from
Guarantor under or with respect to this Agreement is or must be rescinded or
returned for any reason whatsoever (including, but not limited to, the
insolvency, bankruptcy or reorganization of Guarantor, Borrower or any Borrower
Party), then the obligations of Guarantor hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence,
notwithstanding such previous payment made by Guarantor, or receipt of payment
by Lender, and the obligations of Guarantor hereunder shall continue to be
effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment by Guarantor had never been made.

 

4.                                      Waivers by Guarantor. To the extent
permitted by law, Guarantor hereby waives and agrees not to assert or take
advantage of:

 

(a)                                 Any right to require Lender to proceed
against Borrower or any Borrower Party or any other person or to proceed against
or exhaust any security held by Lender at any time or to pursue any other remedy
in Lender’s power or under any other agreement before proceeding against
Guarantor hereunder;

 

(b)                                 Any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other person or
persons or the failure of Lender to file or enforce a claim against the estate
(in administration, bankruptcy or any other proceeding) of any other person or
persons;

 

(c)                                  Demand, presentment for payment, notice of
nonpayment, protest, notice of protest and all other notices of any kind, or the
lack of any thereof, including, without limiting the generality of the
foregoing, notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of Borrower or any Borrower Party, Lender, any endorser or creditor of Borrower
or any Borrower Party or of Guarantor or on the part of any other person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Lender;

 

E-4

--------------------------------------------------------------------------------


 

(d)                                 Any defense based upon an election of
remedies by Lender;

 

(e)                                  Any right or claim of right to cause a
marshalling of the assets of Guarantor;

 

(f)                                   Any principle or provision of law,
statutory or otherwise, which is or might be in conflict with the terms and
provisions of this Agreement;

 

(g)                                  Any duty on the part of Lender to disclose
to Guarantor any facts Lender may now or hereafter know about Borrower or the
Borrower Parties or the Collateral or the Property, regardless of whether Lender
has reason to believe that any such facts materially increase the risk beyond
that which Guarantor intends to assume or has reason to believe that such facts
are unknown to Guarantor or has a reasonable opportunity to communicate such
facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of the
Borrower, the Borrower Parties, of the condition of the Property and of any and
all circumstances bearing on the risk that liability may be incurred by
Guarantor hereunder;

 

(h)                                 Any lack of notice of disposition or of
manner of disposition of any collateral for the Loan;

 

(i)                                     Any invalidity, irregularity or
unenforceability, in whole or in part, of any one or more of the Loan Documents;

 

(j)                                    Any lack of commercial reasonableness in
dealing with the collateral for the Loan;

 

(k)                                 Any deficiencies in the collateral for the
Loan or any deficiency in the ability of Lender to collect or to obtain
performance from any persons or entities now or hereafter liable for the payment
and performance of any obligation hereby guaranteed or indemnified against;

 

(1)                                 An assertion or claim that the automatic
stay provided by 11 U.S.C. §362 (arising upon the voluntary or involuntary
bankruptcy proceeding of Borrower or a Borrower Party) or any other stay
provided under any other debtor relief law (whether statutory, common law, case
law or otherwise) of any jurisdiction whatsoever, now or hereafter in effect,
which may be or become applicable, shall operate or be interpreted to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any of
its rights, whether now or hereafter required, which Lender may have against
Guarantor or the collateral for the Loan;

 

(m)                             Any modifications of the Loan Documents or any
obligation of Borrower relating to the Loan by operation of law or by action of
any court, whether pursuant to the Bankruptcy Reform Act of 1978, as amended, or
any other debtor relief law (whether statutory, common law, case law or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, or
otherwise; and

 

(n)                                 Any action, occurrence, event or matter
consented to by Guarantor under Section 5(g) hereof, under any other provision
hereof, or otherwise.

 

E-5

--------------------------------------------------------------------------------


 

5.                                      General Provisions.

 

(a)                                 Fully Recourse. All of the terms and
provisions of this Agreement are recourse obligations of Guarantor and not
restricted by any limitation on personal liability.

 

(b)                                 Unsecured Obligations. Guarantor hereby
acknowledges that the obligations of Guarantor under this Agreement are not
secured by the lien of the Security Instrument or the other Loan Documents, it
being the intent of Lender to create separate obligations of Guarantor hereunder
which can be enforced against Guarantor without regard to the existence of the
Security Instrument or the other Loan Documents or the liens or security
interests created therein.

 

(c)                                  Survival. This Agreement shall be deemed to
be continuing in nature and shall remain in full force and effect and shall
survive the exercise of any remedy by Lender under the Loan Agreement, the
Security Instrument or any of the other Loan Documents, including, without
limitation, any foreclosure or deed in lieu thereof.

 

(d)                                 No Subrogation; No Recourse Against Lender.
Any indebtedness of Borrower to Guarantor now or hereafter existing (including,
but not limited to, any rights to subrogation Guarantor may have as a result of
any payment by Guarantor under this Agreement ), together with any interest
thereon, shall be, and such indebtedness is, hereby, deferred, postponed and
subordinated to the prior payment in full of the Loan. Further, Guarantor shall
not have any right of recourse against Lender by reason of any action Lender may
take or omit to take under the provisions of this Agreement or under the
provisions of any of the Loan Documents.

 

(e)                                  Financial Statements. Guarantor hereby
agrees to furnish to Lender promptly upon demand by Lender current and dated
financial statements detailing the assets and liabilities of Guarantor certified
by Guarantor, in form and substance reasonably acceptable to Lender. Guarantor
hereby warrants and represents unto Lender that any and all balance sheets, net
worth statements and other financial data which have heretofore been given or
may hereafter be given to Lender with respect to Guarantor did or will at the
time of such delivery fairly and accurately present the financial condition of
Guarantor.

 

(f)                                   Rights Cumulative; Payments. Lender’s
rights under this Agreement shall be in addition to all rights of Lender under
the Note, the Loan Agreement, the Security Instrument and the other Loan
Documents. Further, payments made by Guarantor under this Agreement (or any
other indemnitor under separate agreement) shall not reduce in any respect
Borrower’s obligations and liabilities under the Note, the Loan Agreement, the
Security Instrument and the other Loan Documents.

 

(g)                                  No Limitation on Liability. Guarantor
hereby consents and agrees that Lender may at any time and from time to time
without further consent from Guarantor do any of the following events, and the
liability of Guarantor under this Agreement shall be unconditional and absolute
and shall in no way be impaired or limited by any of the following events,
whether occurring with or without notice to Guarantor or with or without
consideration: (i) any extensions of time for performance required by any of the
Loan Documents or extension or renewal of the Note; (ii) any sale, assignment or
foreclosure of the Note, the Loan Agreement,

 

E-6

--------------------------------------------------------------------------------


 

the Security Instrument or any of the other Loan Documents or any sale or
transfer of the Property; (iii) any change in the composition of Borrower or
either Borrower Party, including, without limitation, the withdrawal or removal
of Guarantor from any current or future position of ownership, management or
control of Borrower or either Borrower Party; (iv) the accuracy or inaccuracy of
the representations and warranties made by Guarantor herein or by Borrower in
any of the Loan Documents; (v) the release of Borrower or of any other person or
entity from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law,
Lender’s voluntary act or otherwise; (vi) the release or substitution in whole
or in part of any security for the Loan; (vii) Lender’s failure to record the
Security Instrument or to file any financing statement (or Lender’s improper
recording or filing thereof) or to otherwise perfect, protect, secure or insure
any lien or security interest given as security for the Loan; (viii) the
modification of the terms of any one or more of the Loan Documents; or (ix) the
taking or failure to take any action of any type whatsoever. No such action
which Lender shall take or fail to take in connection with the Loan Documents or
any collateral for the Loan, nor any course of dealing with Borrower or any
other person, shall limit, impair or release Guarantor’s obligations hereunder,
affect this Agreement in any way or afford Guarantor any recourse against
Lender. Nothing contained in this Section shall be construed to require Lender
to take or refrain from taking any action referred to herein.

 

(h)                                                   Entire Agreement;
Amendment; Severability. This Agreement contains the entire agreement between
the parties respecting the matters herein set forth and supersedes all prior
agreements, whether written or oral, between the parties respecting such
matters. Any amendments or modifications hereto, in order to be effective, shall
be in writing and executed by the parties hereto. A determination that any
provision of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision, and any determination that
the application of any provision of this Agreement to any person or circumstance
is illegal or unenforceable shall not affect the enforceability or validity of
such provision as it may apply to any other persons or circumstances.

 

(i)                                                       Governing Law; Binding
Effect; Waiver of Acceptance. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT
THE APPLICABILITY OF ANY OF SUCH LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY
FEDERAL LAW, IN WHICH CASE SUCH FEDERAL LAW SHALL SO GOVERN AND BE CONTROLLING.
This Agreement shall bind Guarantor and its heirs, personal representatives,
successors and assigns and shall inure to the benefit of Lender and the
officers, directors, shareholders, agents and employees of Lender and their
respective heirs, successors and assigns. Notwithstanding the foregoing,
Guarantor shall not assign any of its rights or obligations under this Agreement
without the prior written consent of Lender, which consent may be withheld by
Lender in its sole discretion. Guarantor hereby waives any acceptance of this
Agreement by Lender, and this Agreement shall immediately be binding upon
Guarantor.

 

(j)                                                      Notices. All notices,
demands, requests or other communications to be sent by one party to another
hereunder or required by law shall be given and become effective as provided in
the Security Instrument, provided that the address of Guarantor shall be as
follows:

 

E-7

--------------------------------------------------------------------------------


 

Guarantor:

 

[                         ]
[                         ]
[                         ]

 

with a copy to:

 

[                         ]
[                         ]
[                         ]

 

(k)                                                   No Waiver; Time of
Essence; Business Day. The failure of any party hereto to enforce any right or
remedy hereunder, or to promptly enforce any such right or remedy, shall not
constitute a waiver thereof nor give rise to any estoppel against such party nor
excuse any of the parties hereto from their respective obligations hereunder.
Any waiver of such right or remedy must be in writing and signed by the party to
be bound. This Agreement is subject to enforcement at law or in equity,
including actions for damages or specific performance. Time is of the essence
hereof. The term “business day” as used herein shall mean a weekday, Monday
through Friday, except a legal holiday or a day on which banking institutions in
New York, New York are authorized by law to be closed.

 

(l)                                                       Captions for
Convenience. The captions and headings of the sections and paragraphs of this
Agreement are for convenience of reference only and shall not be construed in
interpreting the provisions hereof.

 

(m)                                               Attorneys’ Fees. In the event
it is necessary for Lender to retain the services of an attorney or any other
consultants in order to enforce this Agreement, or any portion thereof,
Guarantor agrees to pay to Lender any and all reasonable costs and expenses,
including, without limitation, attorneys’ fees, incurred by Lender as a result
thereof.

 

(n)                                                   Reliance. Guarantor
intentionally and unconditionally enters into the covenants and agreements as
set forth above and understands that, in reliance upon and in consideration of
such covenants and agreements, specific monetary and other obligations have
been, are being and shall be entered into which would not be made or entered
into but for such reliance.

 

(o)                                                   SUBMISSION TO
JURISDICTION; WAIVER OF JURY TRIAL.

 

(1) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND GUARANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN

 

E-8

--------------------------------------------------------------------------------


 

ANY SUIT, ACTION OR PROCEEDING.  GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

 

[Corporation Service Company

1180 Avenue of the Americas Suite 210

New York, New York 10036]

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  GUARANTOR (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

(2) GUARANTOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR GUARANTOR, OR ANY OF
THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR
ANY OTHER PERSONS AFFILIATED WITH LENDER OR GUARANTOR, IN EACH OR THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

(p)                                 Additional Waivers by Guarantor.

 

(1)                                 Guarantor covenants and agrees that, upon
the commencement of a voluntary or involuntary bankruptcy proceeding by or
against Borrower or a Borrower Party, Guarantor shall not seek or cause a
Borrower or Borrower Party or any other person or entity to seek a supplemental
stay or other relief, whether injunctive or otherwise, pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Reform Act of 1978, as amended, or
any other debtor relief law, (whether statutory, common law, case law or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which may
be or become applicable, to stay, interdict,

 

E-9

--------------------------------------------------------------------------------


 

condition, reduce or inhibit the ability of Lender to enforce any rights of
Lender against Guarantor or the collateral for the Loan by virtue of this
Agreement or otherwise.

 

(2)                                 Guarantor covenants and agrees that it shall
not solicit or aid the solicitation of the filing of any petition against
Borrower or a Borrower Party, whether acting on its own behalf or on behalf of
any other party, including, without limitation: (i) providing information
regarding the identity of creditors or the nature of creditors’ claims to any
third party unless compelled to do so by order of a court of competent
jurisdiction or by regulation promulgated by a governmental agency; or
(ii) paying the legal fees or expenses of any creditor of or interest holder in
Borrower or a Borrower Party with respect to any matter whatsoever.

 

(q)                            Joint and Several Liability. If Guarantor
consists of more than one person or entity, the obligations and liabilities of
each such person hereunder are, joint and several.

 

E-10

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------